Exhibit 10.4

Execution Version

LOAN AGREEMENT

Dated as of July 7, 2015

by and among

Seritage SRC Finance LLC and

Seritage KMT Finance LLC,

as Borrower,

Seritage GS Holdings LLC,

Seritage SPS Holdings LLC and

Seritage MS Holdings LLC

as JV Pledgor

and

JPMorgan Chase Bank, National Association and

H/2 SO III Funding I LLC

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 GENERAL TERMS

  

Section 1.1

 

The Loan; Term.

     53   

Section 1.2

 

Interest and Principal.

     55   

Section 1.3

 

Method and Place of Payment

     56   

Section 1.4

 

Taxes; Regulatory Change.

     57   

Section 1.5

 

Interest Rate Cap Agreements.

     58   

Section 1.6

 

Release

     59   

Section 1.7

 

Advances.

     59   

ARTICLE 2 VOLUNTARY PREPAYMENT AND ASSUMPTION

  

Section 2.1

 

Voluntary Prepayment.

     61   

Section 2.2

 

Property Releases.

     62   

Section 2.3

 

JV Releases.

     65   

Section 2.4

 

Transfers of Equity Interests in Borrower.

     68   

ARTICLE 3 ACCOUNTS

  

Section 3.1

 

Cash Management Account.

     70   

Section 3.2

 

Distributions from Cash Management Account.

     71   

Section 3.3

 

Loss Proceeds Account.

     73   

Section 3.4

 

Basic Carrying Costs Escrow Account.

     74   

Section 3.5

 

TI/LC Reserve Account.

     75   

Section 3.6

 

Capital Expenditure Reserve Account.

     76   

Section 3.7

 

Deferred Maintenance and Environmental Escrow Account.

     76   

Section 3.8

 

Cash Flow Sweep Reserve Account.

     77   

Section 3.9

 

Unfunded Obligations Account.

     78   

Section 3.10

 

Cash Flow Sweep Cure Reserve Account.

     79   

Section 3.11

 

Redevelopment Project Reserve Account.

     79   

Section 3.12

 

Account Collateral.

     80   

Section 3.13

 

Bankruptcy

     81   

ARTICLE 4 REPRESENTATIONS

  

Section 4.1

 

Organization.

     82   

Section 4.2

 

Authorization

     82   

Section 4.3

 

No Conflicts

     82   

Section 4.4

 

Consents

     82   

Section 4.5

 

Enforceable Obligations

     82   

Section 4.6

 

No Default

     83   

Section 4.7

 

Payment of Taxes

     83   

Section 4.8

 

Compliance with Law

     83   

Section 4.9

 

ERISA.

     83   

Section 4.10

 

Investment Company Act

     84   

Section 4.11

 

No Bankruptcy Filing

     84   

Section 4.12

 

Other Debt

     84   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 4.13

 

Litigation

     84   

Section 4.14

 

Leases; Material Agreements.

     84   

Section 4.15

 

Full and Accurate Disclosure

     86   

Section 4.16

 

Financial Condition and Projections

     86   

Section 4.17

 

Single-Purpose Requirements.

     86   

Section 4.18

 

Use of Loan Proceeds

     87   

Section 4.19

 

Not Foreign Person

     87   

Section 4.20

 

Labor Matters

     87   

Section 4.21

 

Title

     87   

Section 4.22

 

No Encroachments

     88   

Section 4.23

 

Physical Condition

     88   

Section 4.24

 

Fraudulent Conveyance

     88   

Section 4.25

 

Management

     88   

Section 4.26

 

Condemnation

     89   

Section 4.27

 

Utilities and Public Access

     89   

Section 4.28

 

Environmental Matters

     89   

Section 4.29

 

Assessments

     90   

Section 4.30

 

No Joint Assessment

     90   

Section 4.31

 

Separate Lots

     90   

Section 4.32

 

Permits; Certificate of Occupancy

     90   

Section 4.33

 

Flood Zone

     90   

Section 4.34

 

Security Deposits

     90   

Section 4.35

 

Acquisition Documents

     90   

Section 4.36

 

Insurance

     90   

Section 4.37

 

No Dealings

     91   

Section 4.38

 

Estoppel Certificates; JV Side Letters

     91   

Section 4.39

 

Federal Trade Embargos

     91   

Section 4.40

 

Ground Leased Parcel

     91   

Section 4.41

 

Survival

     92   

ARTICLE 5 AFFIRMATIVE COVENANTS

  

Section 5.1

 

Existence; Licenses

     93   

Section 5.2

 

Maintenance of Property.

     93   

Section 5.3

 

Compliance with Legal Requirements

     95   

Section 5.4

 

Impositions and Other Claims

     95   

Section 5.5

 

Inspection

     96   

Section 5.6

 

Cooperate in Legal Proceedings

     96   

Section 5.7

 

Leases.

     96   

Section 5.8

 

Plan Assets, etc.

     99   

Section 5.9

 

Further Assurances

     99   

Section 5.10

 

Management of Collateral.

     100   

Section 5.11

 

Notice of Material Event

     101   

Section 5.12

 

Annual Financial Statements; Format for Statements

     101   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.13

 

Quarterly Financial Statements

     102   

Section 5.14

 

Monthly Financial Statements; Other Reporting.

     103   

Section 5.15

 

Insurance.

     103   

Section 5.16

 

Casualty and Condemnation.

     108   

Section 5.17

 

Annual Budget

     111   

Section 5.18

 

Venture Capital Operating Companies; Nonbinding Consultation

     111   

Section 5.19

 

Compliance with Encumbrances and Material Agreements.

     112   

Section 5.20

 

Prohibited Persons

     112   

Section 5.21

 

Business Plans

     113   

Section 5.22

 

Redevelopment Plans.

     113   

Section 5.23

 

Recapture Plans

     119   

Section 5.24

 

Joint Ventures.

     119   

ARTICLE 6 NEGATIVE COVENANTS

  

Section 6.1

 

Liens on the Collateral

     120   

Section 6.2

 

Ownership

     120   

Section 6.3

 

Transfer

     120   

Section 6.4

 

Debt

     120   

Section 6.5

 

Dissolution; Merger or Consolidation

     120   

Section 6.6

 

Change in Business

     120   

Section 6.7

 

Debt Cancellation

     120   

Section 6.8

 

Affiliate Transactions

     121   

Section 6.9

 

Misapplication of Funds

     121   

Section 6.10

 

Jurisdiction of Formation; Name

     121   

Section 6.11

 

Modifications and Waivers

     121   

Section 6.12

 

ERISA.

     122   

Section 6.13

 

Alterations and Expansions

     122   

Section 6.14

 

Advances and Investments

     122   

Section 6.15

 

Single-Purpose Entity

     122   

Section 6.16

 

Zoning and Uses

     123   

Section 6.17

 

Waste

     123   

Section 6.18

 

Ground Lease.

     123   

ARTICLE 7 DEFAULTS

  

Section 7.1

 

Event of Default

     124   

Section 7.2

 

Remedies.

     127   

Section 7.3

 

Application of Payments after an Event of Default

     129   

ARTICLE 8 CONDITIONS PRECEDENT

  

Section 8.1

 

Conditions Precedent to Loan Closing

     129   

ARTICLE 9 MISCELLANEOUS

  

Section 9.1

 

Successors

     132   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.2

 

GOVERNING LAW.

     133   

Section 9.3

 

Modification, Waiver in Writing, Approval of Lender

     133   

Section 9.4

 

Notices.

     133   

Section 9.5

 

TRIAL BY JURY

     136   

Section 9.6

 

Headings

     136   

Section 9.7

 

Assignment.

     136   

Section 9.8

 

Severability

     138   

Section 9.9

 

Preferences; Waiver of Marshalling of Assets

     138   

Section 9.10

 

Remedies of Borrower

     138   

Section 9.11

 

Offsets, Counterclaims and Defenses

     139   

Section 9.12

 

No Joint Venture

     139   

Section 9.13

 

Conflict; Construction of Documents

     139   

Section 9.14

 

Brokers and Financial Advisors

     139   

Section 9.15

 

Counterparts

     139   

Section 9.16

 

Estoppel Certificates.

     139   

Section 9.17

 

General Indemnity; Payment of Expenses.

     140   

Section 9.18

 

No Third-Party Beneficiaries

     142   

Section 9.19

 

Recourse.

     143   

Section 9.20

 

Right of Set-Off

     145   

Section 9.21

 

Exculpation of Lender

     145   

Section 9.22

 

Servicer

     146   

Section 9.23

 

No Fiduciary Duty.

     146   

Section 9.24

 

Borrower Information.

     147   

Section 9.25

 

PATRIOT Act Records

     149   

Section 9.26

 

Prior Agreements

     149   

Section 9.27

 

Publicity

     149   

Section 9.28

 

Delay Not a Waiver

     149   

Section 9.29

 

Schedules and Exhibits Incorporated

     150   

Section 9.30

 

New Borrowers

     150   

Section 9.31

 

Joint and Several Liability; Waivers

     151   

 

iv



--------------------------------------------------------------------------------

Exhibits A Organizational Chart B Form of Tenant Notice C Form of Funding
Request D Form of Permitted JV Equity Pledge Agreement E Form of Borrower
Reporting Package F Form of MRT Amendment G Form of Lender SNDA Schedules A-1
Properties as of Loan Closing A-2 Properties as of Approved Separation
Transaction Closing A-3 Additional Properties B Allocated Loan Amounts C
Exception Report D-1 Deferred Maintenance Conditions D-2 Environmental
Conditions E-1 Unfunded Obligations E-2 Existing Redevelopment Funding
Conditions F Rent Roll G Material Agreements H Business Plan Requirements I
Ground Leases J-1 Prohibited Transferees J-2 Proprietary Information Restricted
Persons K Illustration of SHLD EBITDAR Calculation L-1 Developer REA Estoppels
L-2 Major Anchor REA Estoppels M Designated Property Redevelopment Plans N
Recapture Plans O Approved Property Managers P Specified Leases Q
Confidentiality Legend R Title Insurance Pools S MRT Jurisdictions

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) is dated July 7, 2015 and is by and among
JPMorgan Chase Bank, National Association, a national banking association, as
holder of the A-1 Note (as defined herein) (together with its successors and
assigns, including any lawful holder of any A-1 Note, individually or
collectively, as the context may require, the “Initial Advance Lender”),
JPMorgan Chase Bank, National Association, a national banking association, as
holder of the A-2-1 Note (as defined herein) (the “JPM Future Advance Lender”)
and H/2 SO III Funding I LLC, a Delaware limited liability company, as holder of
the A-2-2 Note (the “H/2 Future Advance Lender”, and together with the JPM
Future Advance Lender and their respective successors and assigns, including any
lawful holder of any A-2 Note, individually or collectively, as the context may
require, the “Future Advance Lender”; the Future Advance Lender, together with
the Initial Advance Lender, together with each of their respective successors
and assigns, including any lawful holder of any portion of the Indebtedness (as
defined herein), individually or collectively, as the context may require,
“Lender”), Seritage SRC Finance LLC, a Delaware limited liability company, and
Seritage KMT Finance LLC, a Delaware limited liability company, as borrower
(individually or collectively, as the context may require, “Borrower”) and
Seritage GS Holdings LLC, a Delaware limited liability company, Seritage SPS
Holdings LLC, a Delaware limited liability company, and Seritage MS Holdings
LLC, a Delaware limited liability company as pledgor (individually or
collectively, as the context may require, “JV Pledgor”).

RECITALS

Borrower desires to obtain from Lender the Loan (as defined herein) in
connection with the financing of the acquisition of the Properties (as defined
herein).

Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Notes and the other Loan Documents.

In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:

DEFINITIONS

(a) When used in this Agreement, the following capitalized terms have the
following meanings:

“A-1 Note(s)” means that certain promissory note, dated as of the Closing Date,
made by Borrower to the order of Initial Advance Lender, designated the “A-1
Note” evidencing the Initial Advance, which note, together with the A-2 Notes,
evidence the Loan, as each such note may be replaced by multiple Notes or
divided into multiple Note Components in accordance with Section 1.1(c) and as
otherwise assigned (in whole or in part), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.



--------------------------------------------------------------------------------

“A-2 Note(s)” means (i) that certain promissory note, dated as of the Closing
Date, made by Borrower to the order of the JPM Future Advance Lender, designated
the “A-2-1 Note” in the maximum principal amount of up to $50,000,000 and
(ii) that certain promissory note, dated as of the Closing Date, made by
Borrower to the order of H/2 Future Advance Lender, designated the “A-2-2 Note”
in the maximum principal amount of up to $50,000,000, which notes, together with
the A-1 Note, evidence the Loan, as each such note may be replaced by multiple
Notes or divided into multiple Note Components in accordance with the Loan
Documents and as otherwise assigned (in whole or in part), as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with this Agreement.

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations pursuant to a
guaranty acceptable to Lender and the Rating Agencies) that has and maintains
(a) either (i) a long-term unsecured debt rating or counterparty rating of A- or
higher from S&P, or (ii) a short-term unsecured debt rating of A-2 or higher
from S&P, and (b) a long-term unsecured debt rating of A3 or higher from
Moody’s.

“Acceptable Mortgage Modification Endorsement” has the meaning set forth in
Section 5.22(j).

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.

“Additional Nonconsolidation Opinion” shall mean a nonconsolidation opinion
letter delivered in connection with the Loan subsequent to the Closing Date
reasonably satisfactory in form and substance to Lender and, if a Securitization
has occurred, satisfactory in form and substance to the Rating Agencies,
delivered by Mayer Brown LLP or other counsel reasonably satisfactory to Lender
and, if a Securitization has occurred, satisfactory to the Rating Agencies.

“Additional Properties” shall mean the Properties purchased by Borrower in
connection with the Approved Separation Transaction Closing as set forth on
Schedule A-3.

“Affiliate” shall mean, as to any Person, any other Person that is, directly or
indirectly, in Control of, is Controlled by or is under common ownership or
Control with such Person.

“Affiliate Lease” means any Lease between Borrower and any Broad Affiliate of
Borrower (which shall include, for avoidance of doubt, the Lands’ End Master
Lease and the Sears Hometown License Agreement).

“Agreement” means this Loan Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

 

2



--------------------------------------------------------------------------------

“Allocated Loan Amount” means, with respect to each Property, the portion of the
Loan Amount allocated to such Property as set forth on Schedule B as of the Loan
Closing and adjusted as of the Approved Separation Transaction Closing, as such
amount may be increased and/or supplemented by the portion of the Future Advance
Amount advanced by the Future Advance Lender in respect of such Property in
accordance with Section 1.7.

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to any of the Properties or any portion thereof.

“Annual Budget” means a capital and operating expenditure budget for each
Property and the Borrower (including allocable general and administrative
expenses of Guarantor) for a Fiscal Year, prepared by Borrower that specifies
amounts sufficient to operate and maintain the Properties consistent with the
standards required by this Agreement. For the avoidance of doubt, the Annual
Budget shall not include expenditures in respect of Redevelopment Projects.

“Annual Test Period” means each one-year period commencing on the date that is
90 days following the Closing Date and each one-year anniversary of such date.

“Applicable JV” means, as to any Seritage JV Member, the GGP JV, the Macerich
JV, the Permitted JV or the Simon JV, as applicable to such Seritage JV Member.

“Appraisal” means, with respect to each Property, an as-is appraisal of such
Property that is prepared by a member of the Appraisal Institute selected by
Lender, meets the minimum appraisal standards for national banks promulgated by
the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).

“Approved Annual Budget” means, with respect to any Fiscal Year, the most recent
Annual Budget prepared by Borrower and delivered to Lender in accordance with
Section 5.17, and, to the extent required by Section 5.17, is approved by
Lender.

“Approved Designated Property Redevelopment Plans” has the meaning set forth in
Section 5.22(h).

“Approved Management Agreement” means that certain Management and Leasing
Agreement, dated as of the Closing Date, between Borrower and Seritage
Management LLC, a Delaware limited liability company, and any other management
agreement or agreements with one or more Approved Property Managers on terms
reasonably acceptable to Lender and with respect to which the Rating Condition
is satisfied, in each case, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Approved Property Manager” means:

(i) (a) SHMC and (b) any Person listed on Schedule O hereto;

 

3



--------------------------------------------------------------------------------

(ii) Guarantor or a Subsidiary thereof, provided the designated manager either
(a) satisfies the Independent Management Criteria or (b) subcontracts with
respect to all or a portion of its duties with an Approved Property Manager
(satisfying the criteria in clause (i) or clause (iii) of this definition) under
an Approved Management Agreement on terms reasonably acceptable to Lender; or

(iii) any other management company that is not a Broad Affiliate of Borrower,
Guarantor or SHLD (other than such Persons permitted under clause (i) or clause
(ii) above) and is otherwise reasonably acceptable to Lender and with respect to
which the Rating Condition is satisfied, in each case, unless and until Lender
requests the termination of that management company pursuant to Section 5.10(d).

“Approved Redevelopment Costs” means the Redevelopment Costs incurred by
Borrower in accordance with an Approved Redevelopment Plan and Budget.

“Approved Redevelopment Plan and Budget” means a Redevelopment Plan and Budget
prepared by Borrower with respect to all or any portion of a Property that
satisfies the applicable requirements set forth Section 5.22 and, to the extent
required by Section 5.22, is approved by Lender.

“Approved Redevelopment Pro Rata Share” means, with respect to any Redevelopment
Project, the pro rata share of Approved Redevelopment Costs to be funded with
the proceeds of draws on the Future Advance Amount as specified in the
applicable Approved Redevelopment Plan and Budget. For avoidance of doubt, the
Approved Redevelopment Pro Rata Share with respect to a Redevelopment Project
may be 100%.

“Approved Separation Transaction” means the acquisition of Mezzanine Borrower,
Borrower and the other assets (including the Additional Properties) contemplated
thereby by the Guarantor pursuant to the SHLD PSA for a purchase price not less
than the Minimum Purchase Price, funded by a combination of proceeds of the
Loan, the Mezzanine Loan and the proceeds from a subscription-rights offering to
SHLD shareholders that will raise not less than the Minimum Cash Equity (as
defined below) on such terms as are approved by Lender and set forth in the Form
S-11 filed with the Securities and Exchange Commission.

“Approved Separation Transaction Closing” means the closing of the Approved
Separation Transaction in accordance with the SHLD PSA.

“Assignment” has the meaning set forth in Section 9.7(b).

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an interest rate cap agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in substantially the
form executed by Borrower and the initial Acceptable Counterparty on the Closing
Date, mutatis mutandis, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code, or any other Federal, state,
local or foreign

 

4



--------------------------------------------------------------------------------

bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code, or any other Federal, state, local or
foreign bankruptcy or insolvency law, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition against such Person; (c) such
Person filing an answer consenting to or otherwise acquiescing in or joining in
any involuntary petition filed against it, by any other Person under the
Bankruptcy Code, or any other Federal, state, local or foreign bankruptcy or
insolvency law; (d) such Person consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for such Person or any portion of any Individual Property; (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due; or (f) such Person shall take any action in furtherance of any of
the foregoing.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal, state, local or foreign bankruptcy or insolvency
law.

“Basic Carrying Costs Escrow Account” has the meaning set forth in
Section 3.4(a).

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

“Borrower Reporting Package” means the reports required to be delivered by
Borrower pursuant to this Agreement in the forms attached hereto as Exhibit E.

“Borrower Representative” has the meaning set forth in Section 9.4.

“Borrower Tax” means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made (or any taxing authority thereof).

“Broad Affiliate” means, as to any particular person, any Person either:
(i) directly or indirectly, through one or more intermediaries, Controlling,
Controlled by or under common Control with such person; or (ii) owning (directly
or indirectly) 10% or more of the direct or indirect equity interests in such
person.

“Budgeted Operating Expenses” means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses budgeted for such calendar month as set
forth in the then-applicable Approved Annual Budget, or (ii) such greater amount
as shall equal Borrower’s actual Operating Expenses for such month to the extent
permitted by Section 5.17 or approved by Lender in accordance with Section 5.17
(including, for avoidance of doubt, the amount of any Permitted Variances).

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed. When used with respect to
an Interest Determination Date, “Business Day” shall mean a day on which banks
are open for dealing in foreign currency and exchange in London.

 

5



--------------------------------------------------------------------------------

“Business Plans” has the meaning set forth in Section 5.21.

“Capital Expenditure” means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Properties (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.

“Capital Expenditure Reserve Account” has the meaning set forth in
Section 3.6(a).

“Cash Flow Sweep Cure Collateral” means:

(i) with respect to a Cash Flow Sweep Trigger Event described in clause (i) of
the definition thereof, cash collateral in an amount sufficient (if it were
applied, pro rata, to the then outstanding principal balance of each of the Loan
and the Mezzanine Loan) to cause the Debt Yield to equal or exceed 11%; and

(ii) with respect to a Cash Flow Sweep Trigger Event described in clause (ii) of
the definition thereof, cash collateral in an amount equal to the product of
(i) two multiplied by (ii) the amount by which the Third Party In-Place NOI
Threshold exceeds Third Party In-Place NOI.

“Cash Flow Sweep Cure Reserve Account” has the meaning set forth in
Section 3.10(a).

“Cash Flow Sweep Period” means any period from (i) the occurrence of a Cash Flow
Sweep Trigger Event until (ii) the earlier to occur of (a) unless another
termination or suspension date is expressly provided with respect to a
particular Cash Flow Sweep Trigger Event in the definition thereof, the Payment
Date following the conclusion of the second of any two Test Periods ending in
consecutive Fiscal Quarters thereafter during each of which such Cash Flow Sweep
Trigger Event has been cured (without regard to the applicable Cash Flow Sweep
Cure Collateral delivered to Lender in accordance with this Agreement) and
(b) payment in full of all principal and interest on the Loan and all other
amounts payable under the Loan Documents in accordance with the terms and
provisions of the Loan Documents; provided that a Cash Flow Sweep Period caused
by a Cash Flow Sweep Trigger Event under clause (iv)(a) of the definition
thereof shall only be terminated with the consent of Lender in its sole and
absolute discretion; and provided, further that if Borrower shall fail to
deliver the financial reports required under Sections 5.12, 5.13 and 5.14 to
Lender as and when required hereunder, then, to the extent such failure is not
cured within five (5) Business Days of the date of notice thereof from Lender,
at Lender’s election a Cash Flow Sweep Period shall be deemed to have commenced
and be ongoing, unless and until all such reports are delivered and they
indicate that, in fact, no Cash Flow Sweep Period is ongoing.

“Cash Flow Sweep Reserve Account” has the meaning set forth in Section 3.8(a).

 

6



--------------------------------------------------------------------------------

“Cash Flow Sweep Trigger Event” means the occurrence of any of the following:

(i) the Debt Yield with respect to any Test Period is less than 11.0%; provided
that (a) no Cash Flow Sweep Trigger Event shall be deemed to have occurred
pursuant to this clause (i) if Borrower shall prepay the Loan and Mezzanine
Borrower shall prepay the Mezzanine Loan in accordance with Section 2.1(c) of
this Agreement and Section 2.1(c) of the Mezzanine Loan Agreement, as
applicable, in an amount sufficient to cause the Debt Yield to equal or exceed
11.0% or (b) such Cash Flow Sweep Trigger Event shall be suspended if, at any
time, Borrower shall have delivered to Lender the applicable Cash Flow Sweep
Cure Collateral;

(ii) at any time after October 7, 2016, the SHLD EBITDAR Rent Ratio with respect
to any Test Period is less than 1.50x; provided that (a) no Cash Flow Sweep
Trigger Event shall be deemed to have occurred pursuant to this clause (ii) if
Third Party In-Place NOI as of the most recently ended Test Period exceeds the
Third Party In-Place NOI Threshold or (b) such Cash Flow Sweep Trigger Event
shall be suspended if Borrower shall have delivered to Lender the applicable
Cash Flow Sweep Cure Collateral within 30 days of the commencement of the
applicable Cash Flow Sweep Period;

(iii) with respect to any Annual Test Period, Third Party In-Place NOI shall not
have increased by at least $7,500,000 relative to Third Party In-Place NOI as of
the start of such Annual Test Period as a result of entry into Third Party
Leases during such Annual Test Period (i.e., without giving effect to
contractual rent steps of previously executed Third Party Leases) (the “Annual
Third Party In-Place NOI Threshold”; and, for purposes of this clause (iii), the
amount by which Third Party In-Place NOI from entry into Third Party Leases
during an Annual Test Period is less than the Annual Third Party In-Place NOI
Threshold is referred to as the “Annual Third Party In-Place NOI Deficiency” and
the Annual Test Period with respect to which an Annual Third Party In-Place NOI
Deficiency exists is referred to herein as a “Deficiency Period”); provided that
the applicable Cash Flow Sweep Period shall terminate on the Payment Date
following the first full Fiscal Quarter in a subsequent Annual Test Period in
which Borrower has, since the conclusion of the Deficiency Period, both
(a) entered into Third Party Leases that generate Third Party In-Place NOI in an
amount equal to the applicable Annual Third Party In-Place NOI Deficiency and
(b) without duplication of amounts included for purposes of clause (a), entered
into Third Party Leases that generate Third Party In-Place NOI in an amount
equal to at least the product of (1) $1,875,000 multiplied by (2) the number of
Fiscal Quarters that have elapsed since the conclusion of the applicable
Deficiency Period;

(iv) (a) a Bankruptcy Action occurs with respect to SHLD or (b) there shall
occur and be continuing a payment default (beyond any applicable notice and cure
periods) by the SHLD Master Tenant under the SHLD Master Lease; provided that no
Cash Flow Sweep Trigger Event shall be deemed to have occurred under this clause
(iv) at any time Third Party In-Place NOI as of the most recently ended Test
Period exceeds the product of (a) 1.50 multiplied by (b) annual debt service on
the aggregate Principal Indebtedness and Mezzanine Loan Principal Indebtedness
as of the end of the most recent Test Period assuming an interest rate equal to
the sum of (a) the One-Year Forward LIBOR Rate as of the applicable date of
determination plus (b) the weighted average of the Mortgage Loan Spread and the
Mezzanine Loan Spread;

 

7



--------------------------------------------------------------------------------

(v) Borrower shall have failed to deliver to Lender on or prior to January 7,
2016, the Business Plans in accordance with Section 5.21; provided that the
applicable Cash Flow Sweep Period shall terminate on the Payment Date following
delivery by Borrower to Lender of the Business Plans in accordance with
Section 5.21;

(vi) at any time after October 7, 2016, Borrower shall fail to be in substantial
compliance with any material milestone in respect of implementation of the
Corporate Business Plan or, as the case may be, has not implemented the
Corporate Business Plan provided that the applicable Cash Flow Sweep Period
shall terminate on the Payment Date following Borrower’s satisfactory compliance
with or implementation of the Corporate Business Plan, as the case may be;

(vii) a Bankruptcy Action shall be continuing with respect to Borrower,
Mezzanine Borrower or Guarantor until termination of such Bankruptcy Action; or

(viii) a Mezzanine Loan Event of Default shall be continuing until termination
of such Mezzanine Loan Event of Default in accordance with the Mezzanine Loan
Documents.

“Cash Management Account” has the meaning set forth in Section 3.1(a).

“Cash Management Agreement” means that certain cash management agreement, dated
as of the Closing Date, among Borrower, Lender and the Cash Management Bank that
maintains the Cash Management Account as of the Closing Date, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with this Agreement.

“Cash Management Bank” means the Eligible Institution at which the Collateral
Accounts (other than the Clearing Account) are maintained.

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.

“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute systematic and persistent or willful
disregard of such Independent Manager’s duties, (ii) such Independent Manager
has been indicted or convicted for any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Manager no longer satisfies the requirements set forth in the
definition of “Independent Manager”, (iv) the fees charged for the services of
such Independent Manager are materially in excess of the fees charged by the
other providers of Independent Managers listed in the definition of “Independent
Manager” or (v) any other reason for which the prior written consent of Lender
shall have been obtained.

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

 

8



--------------------------------------------------------------------------------

“Clearing Account” has the meaning set forth in Section 3.1(a).

“Clearing Account Agreement” has the meaning set forth in Section 3.1(a).

“Clearing Account Bank” means an Eligible Institution chosen by Borrower and
reasonably satisfactory to Lender.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means all assets owned from time to time by Borrower including the
Properties, the Revenues and all other tangible and intangible property in
respect of which Lender is granted a Lien under the Loan Documents, and all
proceeds thereof; provided, however, that “Collateral” shall not include the JV
Collateral.

“Collateral Account” means each of the accounts and sub-accounts established
pursuant to Article III hereof.

“Completion Guaranty” means that certain completion guaranty executed by
Guarantor as of the Closing Date, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Completion Guaranty Payments” means any payments made by Guarantor from time to
time pursuant to the Completion Guaranty.

“Component Spread” has the meaning set forth in Section 1.1(c).

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest therein or right accruing thereto or use thereof,
as the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“Controlling,” “Controlled” and “under common Control” shall have meanings
correlative thereto.

 

9



--------------------------------------------------------------------------------

“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Guarantor, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with this Agreement.

“Corporate Business Plan” has the meaning specified in Section 5.21.

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements actually imposed on, or actually
incurred by, such party, whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent actually imposed upon Lender by one or more third parties.

“DBRS” means DBRS, Inc. or its applicable Affiliate.

“Debt” means, with respect to any Person, without duplication:

(i) all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;

(ii) all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

(iii) all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;

(iv) all Contingent Obligations of such Person;

(v) all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements; and

(vi) any material actual or contingent liability to any Person or Governmental
Authority with respect to any employee benefit plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code.

“Debt Yield” means, as of any date of determination, the fraction, expressed as
a percentage, where (i) the numerator is equal to In-Place NOI for the most
recently ended Test Period and (ii) the denominator is equal to the sum of
(a) the Principal Indebtedness plus (b) the Mezzanine Loan Principal
Indebtedness as of such date of determination.

 

10



--------------------------------------------------------------------------------

“Debt Yield Threshold” means (i) with respect to the first Extension Term,
14.0%, and (ii) with respect to the second Extension Term, 15.0%.

“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Defaulting Advance Notice” has the meaning set forth in Section 1.7(g).

“Defaulting Lender” has the meaning set forth in Section 1.7(f).

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 4.0% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.

“Deferred Maintenance Amount” means $10,574,622.

“Deferred Maintenance Conditions” means those items described in Schedule D-1.

“Deferred Maintenance and Environmental Escrow Account” has the meaning set
forth in Section 3.7(a).

“Designated Net Sales Proceeds” has the meaning set forth in Section 2.2(a)(iv).

“Designated Property” and “Designated Properties” means each of Aventura (Store
#1655), Hicksville (Store #1264) and Santa Monica (Store # 1178), individually
or collectively as the context may require.

“Designated Redevelopment Project” has the meaning set forth in Section 5.22(h).

“Diversification Date” means the date on which the aggregate value of the
Properties and JV Collateral then owned by the Borrower and the JV Pledgor
constitute less than 90.0% of the consolidated assets (net of cash and cash
equivalents) of Seritage REIT, in each case, determined in accordance with GAAP.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa3” or S&P rating of at least “BBB-” and which, in the case of a state
chartered depository institution or trust company, is subject to regulations
substantially similar to 12 C.F.R. §9.10(b), having in either case a combined
capital and surplus of at least $50,000,000.00 and subject to supervision or
examination by federal and state authority. An Eligible Account shall not be
evidenced by a certificate of deposit, passbook or other instrument.

 

11



--------------------------------------------------------------------------------

“Eligible Institution” means either (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P or “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of letters of credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P and “Aa3” by
Moody’s), or (b) (i) Bank of America, N.A., (ii) PNC Bank, National Association
and (iii) any other depository institution or trust company approved by Lender
and with respect to which the Rating Condition is satisfied; provided that, in
each case, the rating by S&P and the other Rating Agencies for the short term
unsecured debt obligations or commercial paper and long term unsecured debt
obligations of the same does not decrease below the ratings in effect as of the
Closing Date.

“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo.

“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to the Properties prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.

“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower or the Properties (provided that any such action solely
against any Tenant shall not be considered as an action with respect to any
Property) arising out of, based on, in connection with, or resulting from
(i) the actual or alleged presence, Use or Release of any Hazardous Substance,
(ii) any actual or alleged violation of any Environmental Law, or (iii) any
actual or alleged injury or threat of injury to property, health or safety,
natural resources or to the environment caused by Hazardous Substances.

“Environmental Reserve Amount” means $12,034,171.

“Environmental Conditions” means those items described in Schedule D-2.

“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and Guarantor as of the Closing Date, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with this Agreement.

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous

 

12



--------------------------------------------------------------------------------

Substances, (iv) occupational safety and health, industrial hygiene or the
protection of human, plant or animal health or welfare or (v) the liability for
or costs of other actual or threatened danger to health or the environment. The
term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successors thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act. The term
“Environmental Law” also includes, but is not limited to, any present and future
federal state and local laws, statutes ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of a property; or requiring notification or disclosure of Releases of
Hazardous Substances or other environmental conditions of a property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property.

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-13 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.

“Equity Interests” shall mean, with respect to any Person, (i) any share,
interest, participation and other equivalent (however denominated) of capital
stock of (or other ownership, equity or profit interests in) such Person,
(ii) any warrant, option or other right for the purchase or other acquisition
from such Person of any of the foregoing, (iii) any security convertible into or
exchangeable for any of the foregoing, and (iv) any other ownership or profit
interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

“ESL” means, collectively, Edward S. Lampert, ESL Investments, Inc. and any of
their respective affiliates, excluding SHLD and its Subsidiaries.

 

13



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 7.1.

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule C, setting forth any exceptions to the representations set
forth in Article IV.

“Excess Cash Flow” means, with respect to any Payment Date, any amounts released
to Borrower in accordance with Section 3.2(a) or any amounts remaining in the
Cash Management Account after funding the amounts required under
Section 3.2(b)(i) through (vi).

“Excluded Prepayment” means (i) any prepayment of the Loan (i) in connection
with the application of Loss Proceeds following a Casualty or Condemnation with
respect to any Property in accordance with Section 5.16 or (ii) any prepayment
of the Loan in an amount up to $205,000,000 made in connection with a release of
one or more Properties in accordance with to Section 2.2 or Section 2.3.

“Exculpated Person” means each Person that is an Affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Guarantor.

“Existing Redevelopment Funding Conditions” means the conditions set forth on
Schedule E-2 hereto.

“Extension Fee” means an extension fee in an amount equal to 0.25% of the
Principal Indebtedness then outstanding.

“Extension Term” has the meaning set forth in Section 1.1(d).

“Extension Rental Revenue Threshold” means (a) with respect to the first
Extension Term, 65% of Rental Revenues and (b) with respect to the second
Extension Term, 60% of Rental Revenues.

“FATCA” means Sections 1471 through 1474 of the Code, the regulations (whether
proposed, temporary or final), including any subsequent amendments, and
administrative guidance promulgated thereunder (or which may be promulgated in
the future), and any requirements imposed by any applicable jurisdiction
pursuant to an intergovernmental agreement relating to such provisions and
guidance, which such jurisdiction has entered into with the United States
(including any implementing legislation enacted as a result thereof).

“Fairholme” means Fairholme Capital Management L.L.C., any of its advisory
clients from time to time, and any of its Affiliates, including Fairholme Funds,
Inc.

“Federal Trade Embargo” means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.

 

14



--------------------------------------------------------------------------------

“Fiscal Quarter” means each three-month period ending on
March 31, June 30, September 30 and December 31 of each year, or such other
fiscal quarter of Borrower as Borrower may select from time to time with the
prior consent of Lender, such consent not to be unreasonably withheld, delayed
or conditioned.

“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned.

“Fitch” means Fitch, Inc. and its successors.

“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that (1) any period
of Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.

“Funding Date” has the meaning set forth in Section 1.7(b).

“Funding Default” has the meaning set forth in Section 1.7(f).

“Funding Request” means a written request for an advance of the Future Advance
Amount or release from the Redevelopment Project Reserve Account in the form
attached hereto as Exhibit C or otherwise reasonably acceptable to Lender and
containing the supporting information contemplated by Section 5.22(c).

“Future Advance” has the meaning set forth in Section 1.7(b).

“Future Advance Amount” means a portion of the Loan in a maximum principal
amount of $100,000,000 solely to fund recapture, lease-up and redevelopment of
the Properties.

“Future Advance Availability Period” means the period from the Closing Date to
and including June 30, 2017.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“GGP” means GGP-SRC Member, LLC.

“GGP JV” means GS Portfolio Holdings LLC.

“GGP JV Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of GS Portfolio Holdings LLC, dated as of June 18,
2015, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

 

15



--------------------------------------------------------------------------------

“GGP JV Collateral” means the “Pledged Collateral” as defined in the GGP JV
Pledge and Security Agreement.

“GGP JV Documents” means, collectively, the GGP JV Agreement and the GGP JV
Master Lease.

“GGP JV Interests” means the “JV Interest” as defined in the GGP JV Pledge and
Security Agreement.

“GGP JV Master Lease” means that certain Master Lease and Sublease by and among
GS Portfolio Holdings LLC as Landlord and Sears, Roebuck and Co. as Tenant,
dated as March 31, 2015, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“GGP JV Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date, by GGP JV Pledgor in favor of Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“GGP JV Pledgor” means Seritage GS Holdings LLC, a Delaware limited liability
company.

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

“Ground Lease” means each ground lease or ground sublease described in a Title
Insurance Policy or a Mortgage as set forth on Schedule I hereto, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with this Agreement.

“Ground Leased Parcel” means any portion of a Property that is ground leased to
Borrower as the lessee under the Ground Lease.

“Ground Rent” means rent payable by Borrower pursuant to any Ground Lease.

“Guarantor” means, collectively, Seritage REIT and Seritage OP, on a joint and
several basis.

“Guarantor Available Funds Amount” has the meaning set forth in
Section 3.8(b)(ii).

“Guarantor Retention Amount” means, as of any date of determination, the sum of
(i) $10,000,000 plus (ii) the minimum Liquidity required to be maintained by
Guarantor pursuant to the Guaranty as of such date.

 

16



--------------------------------------------------------------------------------

“Guaranty” means that certain Guaranty, dated as of the Closing Date, executed
by Guarantor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under any of the Properties is prohibited or
requires investigation or remediation under Environmental Law, including
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
toxic mold, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them,
but excluding those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of any of the Properties that are
used at any of the Properties in compliance with all Environmental Laws and in a
manner that does not result in contamination of any of the Properties or a
material adverse effect on the use, operation or value of any of the Properties.

“Inapplicable Taxes” means any of the following Taxes applied as to a Lender
Party or required to be deducted or withheld from a remittance or payment to a
Lender Party: Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, applied by reason of
such Lender Party being organized under the laws of, or having its principal
office or, in the case of Lender, its applicable lending office located in, the
jurisdiction which imposes such Tax (or any political subdivision thereof).

“Increased Costs” has the meaning set forth in Section 1.4(d).

“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Spread Maintenance Premiums and other amounts
due or to become due to Lender pursuant to this Agreement, under the Notes or in
accordance with any of the other Loan Documents, and all other amounts, sums and
expenses reimbursable by Borrower to Lender hereunder or pursuant to the Notes
or any of the other Loan Documents.

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

“Indemnified Parties” has the meaning set forth in Section 9.17.

“Independent Manager” of any corporation or limited liability company means an
individual who has prior experience as an independent director or independent
manager with at least three (3) years of employment experience and is provided
by CT Corporation, Corporation Service Company, National Registered Agents,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
independent directors or managers, another nationally-recognized company
reasonably approved by Lender, in each case that is not an Affiliate of Borrower
and that provides professional independent directors or managers and other
corporate services in the

 

17



--------------------------------------------------------------------------------

ordinary course of its business, and which individual is duly appointed as a
member of the board of directors or board of managers of such corporation or
limited liability company and is not, and has never been, and will not while
serving as Independent Manager be, any of the following:

(i) a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
Affiliates (other than as an independent director or manager of an Affiliate of
such corporation or limited liability company that does not own a direct or
indirect ownership interest in such corporation or limited liability company and
that is required by a creditor to be a single purpose bankruptcy remote entity,
provided that such independent director or manager is employed by a company that
routinely provides professional independent directors or managers in the
ordinary course of its business);

(ii) a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or Affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or Affiliates in the
ordinary course of business);

(iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(iv) a Person that controls (whether directly, indirectly or otherwise) any of
the entities described in clauses (i), (ii) or (iii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Manager of a Single-Purpose
Entity Affiliated with the corporation or limited liability company in question
that does not own a direct or indirect ownership interest in such corporation or
limited liability company shall not be disqualified from serving as an
Independent Manager of such corporation or limited liability company; provided
that the fees that such natural person earns from serving as Independent Manager
of Affiliates of such the corporation or limited liability company in any given
year constitute in the aggregate less than 5% of such natural person’s annual
income for that year. The same natural persons may not serve as Independent
Manager of a corporation or limited liability company and, at the same time,
serve as Independent Managers of an equityholder or member of such corporation
or limited liability company.

“Independent Management Criteria” means, with respect to any Person proposed to
be an Approved Property Manager that is the Guarantor or a Subsidiary thereof,
that such Person shall have demonstrated to Lender’s reasonable satisfaction
that it has sufficient employees, infrastructure and expertise to manage the
Properties proposed to be managed by it.

“Initial Advance” means a portion of the Loan in the principal amount of
$925,000,000.

 

18



--------------------------------------------------------------------------------

“In-Place NOI” means, with respect to any Test Period, Net Operating Income for
such Test Period, subject to the following adjustments:

(i) base rents under Qualified Leases shall be adjusted to reflect annualized
rents under Qualified Leases in place as of the end of such Test Period,
normalized for any scheduled rent concessions;

(ii) each of Operating Income and Operating Expenses shall be adjusted to give
effect to the exercise, or election to exercise, of any recapture by Borrower or
termination by the SHLD Master Tenant, in each case by written notice pursuant
to the provisions of the SHLD Master Lease and whether or not SHLD Master Tenant
remains in occupancy as of the applicable time; provided, however, that (a) if
SHLD Master Tenant has exercised its termination option with respect to a
Nonprofitable Property (as defined in the SHLD Master Lease) base rent and
expense reimbursement actually paid by SHLD Master Tenant on or prior to the
applicable termination date shall be included in the determination of In-Place
NOI and (b) base rent and expense reimbursement under a Lease entered into in
accordance with this Agreement in respect of a Property as to which a recapture
or termination has been noticed under the SHLD Master Lease shall be included as
if the same were a Qualified Lease, so long as neither the Tenant nor Borrower
is in default thereunder or subject to bankruptcy or similar insolvency
proceeding (unless Tenant has assumed such Lease in bankruptcy), even if the
Tenant thereunder has not yet assumed occupancy so long as the Lease contains no
material contingency to commencement outside of buildout of leased premises and
related permits and approvals pursuant to the Lease;

(iii) management fees shall be adjusted to reflect a management fee equal to the
greater of the actual management fees and the Maximum Management Fee; and

(iv) Taxes shall be adjusted to reflect annualized Taxes based on the most
recent assessment as of the end of such Test Period, with a corresponding
adjustment to reimbursements of such Taxes under Qualified Leases.

The calculation of In-Place NOI by Lender shall be binding and conclusive absent
manifest error.

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions.

“Interest Accrual Period” means, with respect to any specified Payment Date, the
period from and including the 15th day of the calendar month preceding such
Payment Date to but excluding the 15th day of the calendar month containing such
specified Payment Date; provided that (i) with respect to the A-1 Note, the
first Interest Accrual Period shall commence on the Closing Date and (ii) with
respect to the A-2 Notes, the first Interest Accrual Period shall commence on
the initial Funding Date.

 

19



--------------------------------------------------------------------------------

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, two (2) Business Days
preceding the first day of such Interest Accrual Period; provided that with
respect to the initial funding of any A-2 Note, the initial Interest
Determination Date shall be the second Business Day preceding the initial
Funding Date.

“Interest Rate Cap Agreement” means an interest rate cap confirmation between an
Acceptable Counterparty and Borrower, relating to the initial term of the Loan
or the Extension Term, as applicable, pursuant to Section 1.5, which is in form
and substance satisfactory to Lender (together with an interest rate cap
agreement and schedules relating thereto, which are consistent in form and
substance with the terms set forth in such confirmation).

“Ironshore” has the meaning set forth in Section 5.15(b).

“IRS” means the Internal Revenue Service of the United States.

“JV Collateral” means, individually or collectively, as the context may require,
the GGP JV Collateral, the Simon JV Collateral, the Macerich JV Collateral and
any Permitted JV Collateral; provided, however, that from and after any JV
Pledgor Release Event as to any Seritage JV Member, the following shall be
excluded from the JV Collateral: (i) if such Seritage JV Member is GGP JV
Pledgor, the GGP JV Collateral, (ii) if such Seritage JV Member is Simon JV
Pledgor, the Simon JV Collateral, (ii) if such Seritage JV Member is Macerich JV
Pledgor, the Macerich JV Collateral and (iv) if such Seritage JV Member is not
covered by clause (i) through clause (iii) above, any Permitted JV Collateral
under the Permitted JV Pledge and Security Agreement applicable to such Seritage
JV Member.

“JV Capital Event Proceeds” means, with respect to any JV Interests, the net
cash proceeds actually received by the applicable JV Pledgor from any
refinancing, sale (including in connection with the exercise of any buy-sell or
“put” rights under the applicable JV Documents), joint venture, dissolution or
application of Loss Proceeds as determined in accordance with the related JV
Documents.

“JV Documents” means, individually or collectively, as the context may require,
the GGP JV Documents, the Simon JV Documents, the Macerich JV Documents and any
Permitted JV Documents.

“JV Interests” means, individually or collectively, as the context may require,
the GGP JV Interests, the Simon JV Interests, the Macerich JV Interests and any
Permitted JV Interests.

“JV Pledge and Security Agreement” means, individually or collectively, as the
context may require, the GGP JV Pledge and Security Agreement, the Simon JV
Pledge and Security Agreement, the Macerich JV Pledge and Security Agreement and
any Permitted JV Pledge and Security Agreement.

 

20



--------------------------------------------------------------------------------

“JV Pledgor” means, individually or collectively, as the context may require,
GGP JV Pledgor, Simon JV Pledgor, the Macerich JV Pledgor and any other Seritage
JV Member that shall execute and deliver to Lender a Permitted JV Pledge and
Security Agreement in accordance with this Agreement; provided, however, that as
to any Seritage JV Member, such Seritage JV Member shall be excluded for all
purposes from JV Pledgor, and shall cease to constitute a JV Pledgor, from and
after a JV Pledgor Release Event as to such Seritage JV Member.

“JV Pledgor Release Event” means, as to any Seritage JV Member provided that no
Event of Default is then continuing and any applicable JV Profits are remitted
to the TI/LC Reserve Account or, at Borrower’s sole election, the Redevelopment
Project Reserve Account, the earlier of (i) the sale, assignment or transfer to
any Person, other than an Affiliate of such Seritage JV Member, of all of the JV
Interests then held by such Seritage JV Member or (ii) the receipt by such
Seritage JV Member of JV Capital Event Proceeds from (a) the sale, assignment or
transfer of either (1) the Applicable JV or (2) all of the assets of the
Applicable JV or (b) the dissolution of the Applicable JV; provided that in no
event shall a JV Pledgor Release Event occur if any in-kind distribution is made
to JV Pledgor in connection with the dissolution of the Applicable JV.

“JV Profits” means distributions of JV Capital Event Proceeds on any JV
Interests in excess of the sum of (i) if applicable, the Release Price paid by
Borrower to obtain release of the related JV Release Property plus (ii) return
of additional invested capital and any applicable preferred return on such JV
Interests in accordance with the applicable JV Documents.

“JV Release Property” has the meaning set forth in Section 2.3(a).

“JV Release Threshold” means an amount equal to the difference of
(i) $147,508,833 minus (ii) any amounts required to be deducted therefrom in
accordance with Section 2.1(b)(ii).

“JV Revenues” means any revenues, payments or distributions in respect of the JV
Interests, including any distributions of JV Capital Event Proceeds.

“Lands’ End Master Lease” means collectively (i) that certain Master Lease
Agreement by and between Sears, Roebuck and Co. as Landlord and Lands’ End, Inc.
as Tenant and (ii) that certain Master Sublease Agreement by and between Sears,
Roebuck and Co. as Sublandlord and Lands’ End, Inc. as Subtenant, each entered
into as of April 4, 2014 and each effective as of February 1, 2014.

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party, or other agreement (whether written or
oral and whether now or hereafter in effect) under which Borrower is a lessor,
sublessor, licensor or other grantor of direct possessory rights existing as of
the Closing Date or thereafter entered into by Borrower, in each case pursuant
to which any Person is granted a direct possessory interest in, or right to use
or occupy all or any portion of any space in any of the Properties, and every
modification or amendment thereof, and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto; provided that for purposes of this
Agreement the Lands’ End Master Lease and the Sears Hometown License Agreement
shall each be deemed to be a “Lease”.

 

21



--------------------------------------------------------------------------------

“Leasing Commissions” means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at any of the Properties
pursuant to Leases entered into by Borrower in accordance herewith and payable
in accordance with third-party/arm’s-length written brokerage agreements or in
accordance with the Approved Management Agreement; provided that the commissions
payable pursuant thereto are commercially reasonable based upon the then current
brokerage market for property of a similar type and quality to such Property in
the geographic market in which such Property is located (or, in the case of
leasing commissions payable pursuant to an Approved Management Agreement, not in
excess of the leasing commissions set forth in such Approved Management
Agreement).

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, JV Pledgor, Guarantor, the Properties, the JV Collateral or any other
Collateral or any portion thereof or the construction, ownership, use,
alteration or operation thereof, or any portion thereof (whether now or
hereafter enacted and in force), and all permits, licenses and authorizations
and regulations relating thereto.

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

“Lender Party” has the meaning set forth in Section 1.4(b).

“Lender 80% Determination” means a reasonable determination by Lender that,
based on a current or updated appraisal, a broker’s price opinion or other
written determination of value using a commercially reasonable valuation method
reasonably satisfactory to Lender, the fair market value of the Properties
securing the Loan at the time of such determination (but excluding any value
attributable to property that is not an interest in real property within the
meaning of section 860G(a)(3)(A) of the Code) is at least 80% of the Loan’s
adjusted issue price within the meaning of the Code.

“LIBOR” means the rate (expressed as a percentage per annum and rounded up to
the next nearest 1/1000 of 1%) for deposits in U.S. dollars, for a one-month
period, that appears on “Thomson Reuters ICE LIBOR# Rates – LIBOR01” (or the
successor thereto) as of 11:00 a.m., London time, on the related Interest
Determination Date. If such rate does not appear on Thomson Reuters ICE LIBOR#
Rates - LIBOR01 as of 11:00 a.m., London time, on such Interest Determination
Date, LIBOR shall be the arithmetic mean of the offered rates (expressed as a
percentage per annum) for deposits in U.S. dollars for a one-month period that
appear on the Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m.,
London time, on such Interest Determination Date, if at least two such offered
rates so appear. If fewer than two such offered rates appear on the Thomson
Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m., London time, on such
Interest Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage

 

22



--------------------------------------------------------------------------------

per annum) to prime banks in the London interbank market for deposits in U.S.
dollars for a one-month period as of 11:00 a.m., London time, on such Interest
Determination Date for the amounts of not less than U.S. $1,000,000. If at least
two such offered quotations are so provided, LIBOR shall be the arithmetic mean
of such quotations. If fewer than two such quotations are so provided, Lender
(or Servicer, on Lender’s behalf) shall request any three major banks in New
York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts of not less than U.S. $1,000,000. If
at least two such rates are so provided, LIBOR shall be the arithmetic mean of
such rates. LIBOR shall be determined conclusively by Lender or its agent,
absent manifest error. Notwithstanding the foregoing, in no event shall LIBOR be
less than zero percent (0.0%) per annum.

“LIBOR Loan” means the Loan at such time as interest thereon accrues at a rate
of interest based upon LIBOR.

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or JV Collateral or any portion thereof,
or any interest therein (including any conditional sale or other title retention
agreement, any sale-leaseback, any financing lease or similar transaction having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any other jurisdiction, domestic or foreign, and
mechanics’, materialmen’s and other similar liens and encumbrances, as well as
any option to purchase, right of first refusal, right of first offer or similar
right).

“Liquidity” means, with respect to any Person on any date, the aggregate
unrestricted cash and cash equivalents and the amounts available for draw under
committed credit facilities on such date of such Person, on a consolidated basis
with its Subsidiaries (meaning, for such purposes, that such Person would have
satisfied all conditions precedent to draw under the applicable credit facility
on such date other than notice); provided that (a) Liquidity shall include any
cash and cash equivalents on deposit in the Cash Flow Sweep Reserve Account not
earmarked for a specific use and (b) undrawn amounts of the Future Advance
Amount (to the extent not designated by Borrower to fund a specified
Redevelopment Project) shall count as Liquidity at all times prior to January 7,
2017, but not thereafter.

“Loan” means the Initial Advance by the Initial Advance Lender and the aggregate
Future Advances by the Future Advance Lender to Borrower, in an aggregate amount
up to the Loan Amount.

“Loan Amount” means the sum of (i) the Initial Advance plus (ii) the maximum
Future Advance Amount.

“Loan Closing” means the closing of the funding of the Initial Advance by the
Lender to the Borrower in accordance with this Agreement.

 

23



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Mortgages (and related
financing statements), the Environmental Indemnity, the Subordination of
Property Management Agreement, the Cash Management Agreement, the Clearing
Account Agreement, the Cooperation Agreement, the Guaranty, each Assignment of
Interest Rate Cap Agreement, the Operating Account Agreement, the Completion
Guaranty and all other agreements, instruments, certificates and documents
necessary to effectuate the granting to Lender of first-priority Liens on the
Collateral or the JV Collateral or otherwise in satisfaction of the requirements
of this Agreement or the other documents listed above or hereafter entered into
by Lender and Borrower in connection with the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement. Notwithstanding the foregoing, from and after
the date of a JV Pledgor Release Event as to the applicable Seritage JV Member,
the following shall cease to constitute Loan Documents:

(i) the GGP JV Pledge and Security Agreement, if executed by such Seritage JV
Member;

(ii) the Simon JV Pledge and Security Agreement, if executed by such Seritage JV
Member;

(iii) the Macerich JV Pledge and Security Agreement, if executed by such
Seritage JV Member,

(iv) any Permitted JV Pledge and Security Agreement, if executed by such
Seritage JV Member; or

(v) any agreement, instrument, certificate or document entered into by such
Seritage JV Member in connection with any of the documents described in clause
(i) through clause (iv) above , as applicable.

“Lockout Period” means the period from and including the Closing Date to but
excluding the first Payment Date following the one-year anniversary of the
Closing Date.

“Long-Lived Assets” means all property capitalized in accordance with GAAP with
an expected life of not less than fifteen (15) years as initially reflected on
the books and records of the owner thereof at or about the time of acquisition
thereof (and, for the avoidance of doubt, with respect to property acquired by
Borrower pursuant to the SHLD PSA, the books and records of SHLD at the time of
acquisition thereof by SHLD or its applicable Subsidiary).

“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of any Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).

“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).

 

24



--------------------------------------------------------------------------------

“Loan Pro Rata Share” means, as of any date or time of determination, the
quotient (expressed as a percentage) of (i) the Principal Indebtedness as of
such date or time of determination divided by (ii) the sum of the Principal
Indebtedness as of such date or time of determination plus the Mezzanine Loan
Principal Indebtedness as of such date or time of determination.

“Macerich” means Macerich SJV LLC.

“Macerich JV” means MS Portfolio LLC.

“Macerich JV Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of MS Portfolio LLC dated as of April 30, 2015 as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance with this Agreement.

“Macerich JV Collateral” means the “Pledged Collateral” as defined in the
Macerich JV Pledge and Security Agreement.

“Macerich JV Documents” means, collectively, the Macerich JV Agreement and the
Macerich JV Master Lease.

“Macerich JV Interests” means the “JV Interest” as defined in the Macerich JV
Pledge and Security Agreement.

“Macerich JV Master Lease” means that certain Master Lease and Sublease by and
among MS Portfolio LLC as Landlord and Sears, Roebuck and Co. as Tenant, dated
as April 30, 2015, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance with this Agreement.

“Macerich JV Pledge and Security Agreement” means that certain Pledge and
Security Agreement, dated as of the Closing Date, by Macerich JV Pledgor in
favor of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with this Agreement.

“Macerich JV Pledgor” means Seritage MS Holdings LLC, a Delaware limited
liability company.

“Major Lease” means (i) the SHLD Master Lease, (ii) the Lands’ End Master Lease,
(iii) any Free-Standing SAC Lease (as defined in the SHLD Master Lease),
(iv) any Lease that, when aggregated with all other Leases at any Property with
the same Tenant (or Affiliated Tenants), and assuming the exercise of all
expansion rights contained in such Lease, is expected to cover more than 35,000
rentable square feet, (v) any Lease that contains an option or preferential
right to purchase all or any portion of the fee or leasehold interest, as
applicable, in a Property, (vi) any Affiliate Lease (including, without
limitation, any Lease with SHLD or any Broad Affiliate of SHLD) or (vii) any
Lease during the continuance of an Event of Default; provided that with respect
to clause (vii), any Lease that is not otherwise a Major Lease pursuant to
clauses (i) through (vi) above shall cease to be a Major Lease at any time no
Event of Default is continuing.

 

25



--------------------------------------------------------------------------------

“Major Redevelopment Land Use Matters” has the meaning set forth in
Section 5.22(b)(vii).

“Major Redevelopment Project” has the meaning set forth in Section 5.22(a).

“Material Adverse Effect” means a material adverse effect upon (i) the ability
of the Properties, taken as a whole, to generate net cash flow sufficient to
service the Loan and the Mezzanine Loan, (ii) the ability of Borrower or
Guarantor to perform any material provision of any of the Loan Documents,
(iii) the rights and remedies of the Lender under the Mortgages and other Loan
Documents, taken as a whole or (iv) the value, use or enjoyment, or the
operation or occupancy, of the Properties, taken as a whole.

“Material Agreements” means (i) the SHLD PSA, (ii) the SHLD TSA, (iii) the SHLD
Master Lease Guaranty, (iv) the Property Agreements, (v) the other agreements
listed on Schedule G hereto and (vi) each contract and agreement (other than
Leases) relating to any of the Properties that imposes obligations on Borrower,
(a) under which Borrower would have the obligation to pay more than $2,500,000
per annum and that cannot be terminated by Borrower without cause upon 60 days’
notice or less without payment of a termination fee or (b) that is with an
Affiliate of Borrower.

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at any of the Properties that (i) is reasonably expected to result in a
Property Material Adverse Effect, (ii) is reasonably expected to cost in excess
of the $7,500,000, as determined by a duly licensed architect (except for
Alterations in connection with (a) Tenant Improvements under and pursuant to
Leases existing as of the Closing Date (pursuant to the terms thereof in
existence as of the Closing Date) or Leases thereafter entered into in
accordance with this Agreement, (b) the remediation of any Deferred Maintenance
Condition or Environmental Condition in accordance with this Agreement and
(c) restoration of such Property following a Material Casualty Event or a
Material Condemnation Event in accordance with this Agreement), or (iii) is
reasonably expected to permit (or is reasonably likely to induce) any Tenant to
terminate its Lease or abate rent.

“Material Casualty Event” means, with respect to any Property, the occurrence of
a Casualty for which the cost of repairing such Casualty is reasonably expected
to be in excess of $500,000.

“Material Condemnation Event” means, with respect to any Property, the
occurrence of a Condemnation for which (i) the cost of restoring such Property
following such Condemnation is reasonably expected to be in excess of $500,000
or (ii) such Condemnation materially interferes with the current use and
operation of such Property.

“Maturity Date” means the Payment Date in July, 2019, as same may be extended in
accordance with Section 1.1(d), or such earlier date as may result from
acceleration of the Loan in accordance with this Agreement.

“Maximum Leverage Ratio” has the meaning specified in the Guaranty.

 

26



--------------------------------------------------------------------------------

“Maximum Management Fee” means 3.0% of the gross Revenues of the Properties.

“Mezzanine Borrower” means, collectively, Seritage KMT Mezzanine Finance LLC and
Seritage SRC Mezzanine Finance LLC, together with their permitted successors and
assigns.

“Mezzanine Lender” means H/2 Special Opportunities III Corp. and JPMorgan Chase
Bank, National Association, and their respective successors and assigns as
“Lender” under and as defined in the Mezzanine Loan Agreement identified to
Lender in writing.

“Mezzanine Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine Lender to Mezzanine Borrower.

“Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement, dated as
of the date hereof, by and between Mezzanine Lender and Mezzanine Borrower,
pursuant to which the Mezzanine Loan was made, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Mezzanine Loan Allocated Loan Amount” means the “Allocated Loan Amount” as
defined in the Mezzanine Loan Agreement.

“Mezzanine Loan Amount” means $236,195,656.

“Mezzanine Loan Completion Guaranty” means the “Completion Guaranty” as defined
in the Mezzanine Loan Agreement.

“Mezzanine Loan Completion Guaranty Payments” means “Completion Guaranty
Payments” as defined in the Mezzanine Loan Agreement.

“Mezzanine Loan Documents” means the “Loan Documents” as defined in the
Mezzanine Loan Agreement.

“Mezzanine Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine Loan Agreement.

“Mezzanine Loan Primary Servicing Fee” means the “Primary Servicing Fee” under
and as defined in the Mezzanine Loan Agreement.

“Mezzanine Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine Loan Agreement.

“Mezzanine Loan Release Price” means the “Release Price” as such term is defined
in the Mezzanine Loan Agreement.

“Mezzanine Loan Spread” means 7.26%.

 

27



--------------------------------------------------------------------------------

“Minimum Cash Equity” means $1,131,195,656, plus the amount necessary to
purchase the JV Interests, plus amounts (other than amounts funded by Lender and
Mezzanine Lender) required to fund actual, documented, third-party and
Lender-related closing costs of the Approved Separation Transaction, the Loan
and the Mezzanine Loan.

“Minimum Purchase Price” means the sum of (i) $2,262,391,312 for the Properties
plus (ii) $429,012,486 for the GGP JV Interests, the Simon JV Interests and the
Macerich JV Interests.

“Monthly Capital Expenditure Amount” means, with respect to each Payment Date in
any Fiscal Year, an amount equal to 1/12 of the Capital Expenditures set forth
in the Approved Annual Budget for such Fiscal Year.

“Monthly TI/LC Amount” means, with respect to each Payment Date in any Fiscal
Year, an amount equal to 1/12 of the costs of Tenant Improvements and Leasing
Commissions set forth in the Approved Annual Budget for such Fiscal Year.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means, with respect to each Property, that certain mortgage, deed of
trust or deed to secure debt, as the case may be, assignment of rents and
leases, security agreement and fixture filing encumbering any such executed by
Borrower as of the Closing Date, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Mortgage Loan Spread” means the weighted average of the applicable Spread on
the A-1 Notes and the applicable Spread on the A-2 Notes (assuming for such
purposes that the A-2 Notes are fully funded).

“MRT” has the meaning set forth in Section 5.22(j).

“MRT Amendment” has the meaning set forth in Section 5.22(j).

“Multi-Tenant Occupancy Date” means, with respect to any Property at any time
during the term of the SHLD Master Lease, the earliest date (including as of the
commencement date thereunder) on which any of the following shall occur with
respect to such Property: (a) such Property shall be subject to a Third Party
Lease as to which the SHLD Master Tenant relinquished occupancy of the space to
be occupied by such Tenant or (b) Borrower shall have recaptured all or any
portion of the Property in accordance with terms of the SHLD Master Lease
(including in connection with the exercise by SHLD Master Tenant of its
termination option thereunder).

“Net Operating Income” means, with respect to any Test Period, the difference of
(i) Operating Income for such Test Period minus (ii) Operating Expenses for such
Test Period.

“Net Sales Proceeds” means the total cash consideration received by or on behalf
of Borrower in connection with the sale of the applicable Release Property or JV
Release Property, less the sum of, without duplication, (i) third-party,
out-of-pocket costs and expenses

 

28



--------------------------------------------------------------------------------

actually incurred by Borrower in connection with the negotiation and
consummation of the applicable sale of the related Release Property or JV
Release Property (including without limitation, transfer taxes, attorneys’ fees,
brokerage fees, survey costs, title insurance premiums, related search and
recording charges) and (ii) any distributions required to be made by Seritage
REIT (and ratable distributions by Seritage OP) in order to avoid taxation on
the profits or gains earned in connection with such sale, all of which costs and
expenses and distributions described in clause (i) and clause (ii), in the
aggregate, shall not exceed 10.0% of the gross sale proceeds and shall be
substantiated to Lender’s reasonable satisfaction.

“New Borrower” means a newly-formed Special Purpose Entity that is wholly-owned
and Controlled, directly or indirectly, by Seritage OP and is formed for the
purposes described in, and in accordance with, the provisions of Section 9.30.

“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.

“Non-Defaulting Lender” has the meaning set forth in Section 1.7(g).

“Non-Defaulting Lender Cure Period” has the meaning set forth in Section 1.7(g).

“Note(s)” means, individually or collectively, as the context may require, the
A-1 Notes and/or the A-2 Notes.

“Note Component” has the meaning set forth in Section 1.1(c).

“Obligor” has the meaning set forth in Section 9.30(a).

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
currently is accessible at http://www.treasury.gov/ofac/downloads/t11sdn.pdf.

“Officer’s Certificate” means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein.

“One-Year Forward LIBOR” means, as of any date of determination, the rate
(expressed as a percentage per annum and rounded up to the next nearest 1/1000
of 1%) that appears on Bloomberg MCFR Screen as 1 Month LIBOR on a one (1) year
forward basis, as determined by Lender as of 11:00 am New York City time on such
date, which determination by Lender shall be binding absent manifest error.

“Operating Account” means one or more Eligible Accounts maintained by the
Approved Property Manager or Borrower at an Eligible Institution, which account
(i) shall only contain amounts in respect of operating and capital expenses for
one or more of the Properties (and no amounts unrelated to the Properties shall
be deposited therein or otherwise commingled with the amounts on deposit in such
account) and (ii) is subject to an Operating Account Agreement.

 

29



--------------------------------------------------------------------------------

“Operating Account Agreement” means an agreement relating to the Operating
Account, dated as of the date hereof, among Lender, Borrower and the Eligible
Institution at which such account is maintained, pursuant to which such account
is pledged to the Lender and the Approved Property Manager or Borrower is given
full access to the funds on deposit therein but provides for the discontinuance
of such access upon receipt by such Eligible Institution of written notice from
Lender of the occurrence of an Event of Default, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Operating Expenses” means, for any period, all operating, renting,
administrative, management (including compensation of property- and
regional-level employees of Guarantor for activities related to the properties),
legal and other ordinary expenses of Borrower and the Properties during such
period, determined in accordance with GAAP; provided, however, that such
expenses shall not include (i) depreciation, amortization or other non-cash
items, (ii) interest, principal or any other sums due and owing with respect to
the Loan, (iii) income taxes or other taxes in the nature of income taxes,
(iv) Capital Expenditures, (v) costs of Tenant Improvements or Leasing
Commissions, (vi) equity distributions, (vii) solely for purposes of calculating
Net Operating Income, fees and expenses incurred, including fees payable to SHLD
Master Tenant, to recapture and reconfigure space at the Properties in
accordance with the SHLD Master Lease, whether or not constituting Capital
Expenditures and (viii) solely for purposes of calculating Net Operating Income,
overhead expenses (e.g., general and administrative expenses) of Guarantor not
allocable to operation of the Properties (based on customary practice for public
REITs).

“Operating Income” means, for any period, all operating income from the
Properties for such period, including actual in-place base rents under bona fide
Qualified Leases and actual percentage rent and expense reimbursements under
Qualified Leases, in each case, determined in accordance with GAAP (but without
straight-lining of rents), other than (i) Loss Proceeds (but Operating Income
will include rental loss insurance proceeds to the extent allocable to such
period), (ii) any revenue attributable to a Lease that is not a Qualified Lease,
(iii) any revenue attributable to a Lease to the extent it is paid more than 30
days prior to the due date, (iv) any interest income from any source, (v) any
repayments received from any third party of principal loaned or advanced to such
third party by Borrower, (vi) any proceeds resulting from the Transfer of all or
any portion of the Collateral, (vii) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any government or
governmental agency, (viii) Termination Fees, and (ix) any other extraordinary
or non-recurring items.

“Overpaying Obligor” has the meaning set forth in Section 9.30.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.

“Participant Register” has the meaning set forth in Section 9.7(b)

“Participation” has the meaning set forth in Section 9.7(b).

 

30



--------------------------------------------------------------------------------

“Payment Date” means, with respect to each Interest Accrual Period, the ninth
(9th) day of the calendar month in which such Interest Accrual Period ends;
provided, that prior to a Securitization, Lender shall have the right to change
the Payment Date so long as a corresponding change to the Interest Accrual
Period is also made. Whenever a Payment Date is not a Business Day, the entire
amount that would have been due and payable on such Payment Date shall instead
be due and payable on the immediately preceding Business Day.

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of any of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses, consents, approvals and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
any of the Properties).

“Permitted Debt” means:

(i) the Indebtedness;

(ii) Taxes not yet delinquent or that are being contested by Borrower in good
faith in accordance with the terms of this Agreement;

(iii) Tenant Improvement and Capital Expenditure costs and Approved
Redevelopment Costs, in each case, required under Leases or otherwise permitted
to be incurred under the Loan Documents that are paid on or prior to the date
when due or are being contested by Borrower in good faith in accordance with the
terms of this Agreement; and

(iv) Trade Payables not more than 90 days outstanding (unless Borrower or JV
Pledgor, as applicable, is contesting such Trade Payables in good faith in
accordance with the terms of this Agreement) which are incurred in the ordinary
course of Borrower’s ownership and operation of the Properties, or JV Pledgor’s
ownership of the JV Interests, as the case may be, in amounts not exceeding,
when aggregated with all amounts then outstanding under clauses (v) through
(vii) below, $30,000,000 in the aggregate at any time outstanding;

(v) Debt incurred by Borrower in the financing of equipment and other personal
property used on any of the Properties, so long as such Debt is not secured by
any Lien on any Collateral or JV Collateral and does not exceed, when aggregated
with all amounts then outstanding under clause (iv) above and clauses (vi) and
(vii) below, $30,000,000 in the aggregate at any time outstanding;

(vi) any retainage paid by Borrower in the ordinary course of business, but
subject to the terms of the applicable contract under which such retainage is
held in amounts not exceeding, when aggregated with all amounts then outstanding
under clauses (iv) and (v) above and (vii) below, $30,000,000 in the aggregate
at any time outstanding;

(vii) obligations of Borrower under unsecured bonds and letters of credit in
amounts required in connection with the bonding of Liens that may encumber any

 

31



--------------------------------------------------------------------------------

Property from time to time in amounts not exceeding, when aggregated with all
amounts then outstanding under clauses (iv) through (vi) above, $30,000,000 in
the aggregate at any time outstanding; and

(viii) obligations of Borrower to reimburse Guarantor for Completion Guaranty
Payments solely to the extent paid pursuant to Section 3.2(b)(x).

“Permitted Encumbrances” means:

(i) the Liens created by the Loan Documents;

(ii) all Liens and other matters specifically disclosed on Schedule B of the
Title Insurance Policies;

(iii) Liens, if any, for Taxes not yet delinquent;

(iv) mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings; provided that no such Lien is in
imminent danger of foreclosure; and provided further that either (a) each such
Lien is released or discharged of record or fully insured over by the title
insurance company issuing the Title Insurance Policies within 30 days of its
creation, (b) Borrower deposits with Lender, by the expiration of such 30-day
period, an amount equal to 120% of the dollar amount of such Lien or a bond in
the aforementioned amount from such surety, and upon such terms and conditions,
as is reasonably satisfactory to Lender, as security for the payment or release
of such Lien;

(v) rights of existing and future Tenants as tenants only pursuant to written
Leases that are either (A) in existence prior to the Closing Date, as disclosed
to Lender or (B) entered into in conformity with the provisions of this
Agreement;

(vi) customary easements, reciprocal easement and operating agreements, rights
of way, declarations, dedications, development agreements, reservations,
covenants, conditions and restrictions and other similar non-monetary
encumbrances against any of the Properties entered into by Borrower in
connection with the development and operation of such Property in accordance
with this Agreement (including any documents required to be recorded in
accordance with applicable law) which do not result in a Property Material
Adverse Effect;

(viii) with respect to Leases approved pursuant to this Agreement, memoranda of
such Leases;

(ix) mechanic’s and materialmens’ liens, including those being contested by
Borrower in good faith, which (A) no longer constitute Liens against any of the
Properties by virtue of their having been bonded in accordance with applicable
Legal Requirements or (B) for which no exception is taken in the Title Insurance
Policies;

 

32



--------------------------------------------------------------------------------

(x) equipment leases, pledges or similar instruments that are the subject of
Permitted Debt incurred in the financing of equipment and other personal
property used on any of the Properties; and

(xi) all now or hereafter existing Subleases (as defined in the SHLD Lease);

(xii) all zoning, planning, land use, and other similar Legal Requirements with
respect to any Property; and

(xiii) such other title and survey exceptions as Lender may approve, such
approval not to be unreasonably withheld.

“Permitted Equity Distribution Amount” means, with respect to any date of
determination, the difference of (i) the REIT Cash Distribution Amount as of
such date minus (ii) Guarantor Available Funds Amount as of such date.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (A) must have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, (D) must not be subject to
liquidation prior to their maturity and (E) must have maturities of not more
than 365 days;

(ii) Federal Housing Administration debentures having maturities of not more
than 365 days;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt

 

33



--------------------------------------------------------------------------------

obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, (D) must not be subject to liquidation prior to their maturity and
(E) must have maturities of not more than 365 days;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements or obligations with maturities of not more
than 365 days issued or held by any depository institution or trust company
incorporated or organized under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal or state
banking authorities, so long as the commercial paper or other short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Certificates); provided, however, that the investments described
in this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, (D) must not be subject to liquidation prior to their maturity and
(E) must have maturities of not more than 365 days;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Certificates); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in

 

34



--------------------------------------------------------------------------------

writing that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Certificates) in its highest long-term unsecured rating
category; provided, however, that the investments described in this clause must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Certificates) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Certificates) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment by Lender and with respect to which the Rating Condition is
satisfied;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted JV” has the meaning set forth in Section 2.3(a)(ii).

 

35



--------------------------------------------------------------------------------

“Permitted JV Agreement” means, with respect to any Permitted JV, the joint
venture (or similar) agreement entered into between the applicable Seritage JV
Member and the applicable Permitted JV Member with respect to such Permitted JV,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Permitted JV Collateral” means, with respect to any Permitted JV, the
“Collateral” as defined in the applicable Permitted JV Pledge and Security
Agreement.

“Permitted JV Documents” means, with respect to any Permitted JV, the Permitted
JV Agreement and any other material documents entered into by the applicable
Seritage JV Member and/or its affiliates and the Permitted JV Member and/or its
affiliates in connection with the Permitted JV, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Permitted JV Interests” means, with respect to any Permitted JV, has the
meaning set forth in the applicable Permitted JV Pledge and Security Agreement.

“Permitted JV Member” has the meaning set forth in Section 2.3(a)(ii).

“Permitted JV Pledge and Security Agreement” means an agreement substantially in
the form of Exhibit D, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Permitted Preferred Equity” means (i) exchange-listed, perpetual non-voting
preferred equity issued by Seritage REIT or Seritage OP or (ii) subject to
compliance with the Maximum Leverage Ratio, preferred equity issued by Seritage
REIT or Seritage OP that does not comply with clause (i).

“Permitted Transfer” means each of the following:

(i) Transfers of direct and indirect equity interests in Borrower or JV Pledgor
that do not result in a Prohibited Change of Control;

(ii) Transfers of Equity Interests that are traded on a nationally-recognized
public stock exchange in Seritage REIT that do not result in a Prohibited Change
of Control;

(iii) Transfers of any Property to (a) a Release Entity in connection with the
substantially simultaneous release of a Property in accordance with Section 2.2
and Section 2.3 and (b) a New Borrower in accordance with Section 9.30;

(iv) Transfers that have been approved by Lender in accordance with the Loan
Documents;

(v) Permitted Encumbrances;

 

36



--------------------------------------------------------------------------------

(vi) Transfers of worn-out, defective or obsolete furnishings, fixtures or
equipment that are promptly replaced with property of equivalent value and
functionality if reasonably necessary;

(vii) Leases that either have been approved by Lender in accordance with this
Agreement or do not require the approval of Lender in accordance with this
Agreement;

(viii) Transfers by a natural person of equity interests owned by such
transferor to such transferor’s immediate family members or trusts established
for the benefit of such family members for estate planning purposes;

(ix) subject to compliance with Section 5.24(a) hereof, and so long as no Event
of Default exists, the Transfer, but not pledge, of any JV Interests (or any
direct or indirect Equity Interests in JV Pledgor) to any Person (other than an
Affiliate or an Embargoed Person) solely for cash consideration; or

(x) Transfers in accordance with Section 2.4(e) hereof.

“Permitted Variance” means expenditures by Borrower that result in a variance
from an Approved Annual Budget or an Approved Redevelopment Plan and Budget, as
the case may be, for (i) non-discretionary items, (ii) expenditures required to
be made by reason of the occurrence of any emergency (i.e., an unexpected event
that threatens harm to persons or property at any of the Properties) and with
respect to which it would be impracticable, under the circumstances, to obtain
Lender’s prior consent thereto, (iii) with respect to the Approved Annual
Budget, an increase of up to 5.0% of the total budget for any Property, and
increase of up to 2.5% of the total Approved Annual Budget for all Properties
and (iv) with respect to any Approved Redevelopment Plan and Budget, an increase
of up to 5.0% with respect to any line-item in such budget, and an increase of
up to 2.5% of such total budget.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Part 4, Subtitle B, Title I of ERISA,
(ii) plan (as defined in Section 4975(e)(1) of the Code) subject to Section 4975
of the Code, or (iii) governmental plan (as defined in Section 3(32) of ERISA)
subject to federal, state or local laws, rules or regulations substantially
similar to Part 4, Subtitle B, Title I of ERISA or Section 4975 of the Code.

“Policies” has the meaning set forth in Section 5.15(b).

“Primary Servicing Fee” has the meaning set forth in Section 9.22.

“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such

 

37



--------------------------------------------------------------------------------

“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.

“Prime Rate Loan” means the Loan at such time as interest thereon accrues at a
rate of interest based upon the Prime Rate.

“Prime Rate Spread” means, in connection with any conversion of the Loan to a
Prime Rate Loan, the difference (expressed as the number of basis points) of
(a) the sum of LIBOR, determined as of the Interest Determination Date for which
LIBOR was last available, plus the Mortgage Loan Spread (disregarding the
assumption set forth in the definition of “Mortgage Loan Spread” and instead
making such calculation based on the actual outstanding principal balance of the
A-2 Notes), minus (b) the Prime Rate on such Interest Determination Date;
provided, however, that if such difference is a negative number, then the Prime
Rate Spread shall be zero.

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

“Prohibited Change of Control” means the occurrence of any of the following:

(i) the failure of Borrower or Mezzanine Borrower to be directly or indirectly
100% owned and Controlled by Seritage OP;

(ii) the failure of Seritage REIT to be the general partner of and to Control
Seritage OP;

(iii) any “person” or “group” (as such terms are used in sections 13(d) and
14(d) of the Exchange Act, as amended, but excluding any employee benefit plan
of Seller and its subsidiaries, and any Person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan), other
than ESL or Fairholme (a) shall have acquired beneficial ownership of Equity
Interests of Seritage REIT accounting for 35% or more of the aggregate voting
power of all outstanding Equity Interests of Seritage REIT with respect to the
election of members of the Board of Trustees of Seritage REIT, (b) shall have
obtained the power (whether or not exercised) to elect a majority of the Board
of Trustees of Seritage REIT, (c) shall have acquired beneficial ownership of
Equity Interests of Seritage REIT and/or Seritage OP constituting, directly or
indirectly, 35% or more of the aggregate economic interest in Seritage OP
(calculated in light of the economic ownership of Seritage REIT in Seritage OP
as it may appear from time to time) or (d) shall have acquired beneficial
ownership of a majority of the Equity Interests of Seritage OP (excluding any
such Equity Interests held by Seritage REIT);

(iv) the majority of the seats (other than vacant seats) on the board of
trustees of Seritage REIT shall cease to be occupied by Persons who either
(a) were members of the board of trustees of Seritage REIT as of the Closing
Date or (b) were nominated for election by (or whose appointment to the board of
trustees was otherwise approved by) the board of trustees of Seritage REIT, a
majority of whom were directors as of the Closing Date or whose election or
nomination for election was previously approved by a majority of such trustees;

 

38



--------------------------------------------------------------------------------

(v) any Transfer, whether directly or indirectly through its direct or indirect
subsidiaries, of all or substantially all of the assets of Seritage REIT or
Seritage OP to a Person that is not 100% owned and Controlled by Seritage OP; or

(vi) the common Equity Interests of Seritage REIT shall, for a period of two
(2) consecutive trading days, cease to be traded on a nationally-recognized
public stock exchange; or

(vii) Seritage REIT or Seritage OP consolidates with, or merges with or into,
any Person, or any Person consolidates with, or merges with or into, Seritage
REIT, in any such event pursuant to a transaction where the holders of voting
Equity Interests in Seritage REIT or Seritage OP, as the case may be,
immediately prior to the consolidation or merger, would not, immediately after
such consolidation or merger, beneficially own, directly or indirectly, Equity
Interests in Seritage REIT or Seritage OP, as the case may be, representing in
the aggregate more than 50% of the combined voting Equity Interests of Seritage
REIT or Seritage OP, as the case may be, or the applicable surviving company.

provided that “Prohibited Change of Control” shall exclude any such event
resulting from the exercise by Mezzanine Lender of its rights and/or remedies
under the Mezzanine Loan Documents to the extent permitted under any
intercreditor agreement between Lender and Mezzanine Lender.

“Prohibited Pledge” has the meaning set forth in Section 7.1(f).

“Prohibited Transferee” means any Person that has, or has an Affiliate that
Controls or is Controlled by such Person that, (i) has, within the past seven
years, defaulted or is now in default (beyond any applicable cure periods) with
respect to its material obligations under any written commercial loan agreement
with Lender or Mezzanine Lender, (ii) has been convicted in a criminal
proceeding for a felony, (iii) has at any time filed a voluntary petition under
the Bankruptcy Code or any other federal or state bankruptcy or insolvency law
as a borrower or obligor in a commercial lending transaction, (iv) has at any
time been subject to the filing of an involuntary petition under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law, which petition
was not dismissed within 90 days of filing, (v) has within the past seven years
filed or been an adverse party to a claim, petition or cause of action in any
municipal, state or federal court or other administrative or regulatory agency
in a commercial loan transaction with Lender or Mezzanine Lender, or (vi) is an
Embargoed Person or is listed on the OFAC List.

“Properties” means, as of the Loan Closing, the real properties described on
Schedule A-1, and as of the Approved Separation Closing, the real properties
described on Schedule A-2, in each case, together with all buildings and other
improvements thereon and all personal property appurtenant thereto; and
“Property” means an individual property included in the Properties or all
Properties collectively, as the context may require.

 

39



--------------------------------------------------------------------------------

“Property Agreements” means those certain reciprocal easement agreements and
other property agreements set forth on Schedule G, and similar agreements
entered into after the Closing Date in accordance with this Agreement.

“Property Business Plans” has the meaning set forth in Section 5.21.

“Property Material Adverse Effect” means, as to any Property, a material adverse
effect upon (i) Borrower’s title to such Property, (ii) enforcement or validity
of the Mortgage with respect to such Property, or (iii) the value, use or
enjoyment of such Property or the operation or occupancy thereof.

“Property Release Threshold” means an amount equal to the difference of
(i) $307,500,000 minus (ii) any amounts required to be deducted therefrom in
accordance with Section 2.1(b)(ii) minus (ii) any Designated Net Sales Proceeds
deposited in the TI/LC Reserve Account and/or the Redevelopment Project Reserve
Account in accordance with Section 2.2(a)(iv).

“Proportional Amount” has the meaning set forth in Section 9.30(a).

“Proprietary Information” means occupancy and leasing pipeline reports,
tenant-by-tenant rental revenue by Property, individual property-level SHLD
EBITDAR information and individual property-level store sales information for
individual tenants.

“Qualified Institutional Lender” shall mean any bank, savings and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund, pension advisory firm, mutual
fund, sovereign wealth fund, state or other governmental pension fund or plan,
real estate company, real estate investment trust, investment fund or
institution substantially similar to any of the foregoing; provided in each case
that such institution has (i) total assets (in name or under management) in
excess of, or is managed by a fund manager that manages in excess of, the
greater of (a) 2.5x the capital/statutory surplus or shareholder’s equity
required under clause (ii) and (b) $650,000,000 and (ii) (except with respect to
a pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity equal to or greater than 5x the unfunded commitment assumed
by the applicable assignee or participant, in each case excluding the Loan, and
is regularly engaged in the business of making or owning commercial real estate
loans.

“Qualified Lease” means (i) the SHLD Master Lease, (ii) the Lands’ End Master
Lease, (iii) the Sears Hometown License Agreement and (iv) any other Lease
(other than an Affiliate Lease with Guarantor or a Subsidiary thereof), in each
case, to a Tenant that is in occupancy and open for business at the applicable
Property, is not in default in the payment of rent under its Lease and is not
the subject of a bankruptcy or similar insolvency proceeding (unless such Tenant
has assumed such Lease in bankruptcy).

“Qualified Replacement Lease” means a Lease that (i) is with a nationally
recognized retail tenant with more than 50 locations in the United States,
(ii) has a minimum initial term of 10 years, (iii) provides for Borrower to
incur the costs of Tenant Improvements, Capital Expenditures, Leasing
Commissions and/or free rent on arm’s-length, market terms but in no event shall
such amounts exceed $50 per square foot with respect to such Lease and (iv)

 

40



--------------------------------------------------------------------------------

provides for aggregate annual base rent at least equal to the applicable
allocated annual base rent under the SHLD Master Lease immediately prior to the
applicable recapture/termination and (v) as to which Tenant is not in default in
the payment of basic rent under such Lease and is not the subject of a
bankruptcy or similar insolvency proceeding (unless Tenant has assumed such
Lease in bankruptcy).

“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s, DBRS and Fitch, or any other nationally-recognized statistical
rating agency that has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated and
continue to rate any of the Certificates (excluding unsolicited ratings).

“Rating Condition” means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates. No
Rating Condition shall be regarded as having been satisfied unless and until any
conditions imposed on the effectiveness of any confirmation from any Rating
Agency shall have been satisfied. Lender shall waive a Rating Condition
requirement with respect to any Rating Agency that has declined to review the
applicable proposal.

“Recapture Plans” means the preliminary plans of Borrower and SHLD Master Tenant
with respect to physical separation of any space at a Property recaptured by
Borrower which have been approved by Lender as of the Closing Date and copies of
which are appended to the SHLD Master Lease and are attached hereto as Schedule
N, as the same may be amended, updated, replaced or supplemented in accordance
with the terms of the SHLD Master Lease and/or this Agreement, including
Section 5.23.

“Recapture Threshold” has the meaning set forth in Section 5.7(g).

“Redevelopment Bring-Down Package” has the meaning set forth in Section 5.22(g).

“Redevelopment Costs” means hard and soft costs set forth in a Redevelopment
Plan and Budget, including Capital Expenditures and costs of Tenant Improvements
and Leasing Commissions.

“Redevelopment Date of Coverage” has the meaning set forth in Section 5.22(g).

“Redevelopment Plan and Budget” has the meaning set forth in Section 5.22(a).

“Redevelopment Project” has the meaning set forth in Section 5.22(a).

“Redevelopment Project Reserve Account” has the meaning set forth in
Section 3.11(a).

“Redevelopment Reconciliation Report” has the meaning set forth in
Section 5.22(d).

 

41



--------------------------------------------------------------------------------

“Reference Banks” means four major banks in the London interbank market selected
by Lender.

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

“REIT Cash Distribution Amount” has the meaning set forth in Section 3.8(b)(i).

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.

“Release Date” has the meaning set forth in Section 2.2.

“Release Entity” means a newly-formed Special Purpose Entity that is
wholly-owned and Controlled, directly or indirectly, by Seritage OP and is
formed for the purpose of facilitating the substantially simultaneous release of
Property in accordance with Section 2.2 or Section 2.3, subject to satisfaction
of the respective requirements therein.

“Release Price” means:

(i) with respect to the release of a Property in accordance with Section 2.2,
the greater of (a) 120% of the applicable Allocated Loan Amount and (b) the Loan
Pro Rata Share of the applicable Net Sales Proceeds received by Borrower; and

(ii) with respect to the release of a Property in accordance with Section 2.3,
the greater of (a) 130% of the applicable Allocated Loan Amount and (b) the Loan
Pro Rata Share of the applicable Net Sales Proceeds (excluding the Permitted JV
Interest established in connection with such release, and the proceeds thereof)
received by Borrower in connection with formation of the applicable Permitted
JV.

“Release Property” has the meaning set forth in Section 2.2.

“REMIC” means a “real estate mortgage investment conduit” as defined in
Section 860D of the Code.

 

42



--------------------------------------------------------------------------------

“Rent Roll” has the meaning set forth in Section 4.14(a).

“Rental Revenues” means, with respect to the Properties, all actual in-place
base rents and expense reimbursements under bona fide Qualified Leases.

“Replacement Lender” has the meaning set forth in Section 1.7(g).

“Replacement Lender Notice” has the meaning set forth in Section 1.7(g).

“Required SPE” means Borrower, JV Pledgor and any Single-Purpose Equityholder.

“Required Title Update” has the meaning set forth in Section 5.22(g).

“Restricted Party” means, collectively (a) Borrower, JV Pledgor, Mezzanine
Borrower or any respective Subsidiary thereof and (b) any shareholder, partner,
member, non-member manager, any direct or indirect legal or beneficial owner of
Borrower or Mezzanine Borrower, but excluding any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of Seritage
OP or Seritage REIT.

“Revenues” means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents
(including all Termination Fees), royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower or the grant or withholding of any consent,
waiver or other concession relating to any Property Agreement or other matter
relating to one or more Properties and proceeds, if any, from business
interruption or other loss of income insurance. Revenues shall not include any
JV Revenues.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Sears Hometown License Agreement” means, solely to the extent related to a
Property, that certain License Agreement dated as of November 20, 2008 by and
between Sears Holdings Management Corporation, as agent for Sears, Roebuck and
Co. and Kmart Corporation, as licensor, and Sears Authorized Hometown Stores,
LLC, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term “Securitize” and “Securitized”
have meanings correlative to the foregoing.

“Securitization Vehicle” means the issuer of Certificates in a Securitization of
the Loan.

 

43



--------------------------------------------------------------------------------

“Seller Estoppel” means an estoppel delivered by SHLD to the Lender on the
Closing Date in order for Borrower to satisfy one or more of the conditions
precedent set forth in Section 8.1(k)(i) and/or Section 8.1(k)(ii), in each
case, in form and substance reasonably satisfactory to Lender.

“Seritage JV Member” has the meaning set forth in Section 2.3(a)(ii).

“Seritage OP” means Seritage Growth Properties, L.P., a Delaware limited
partnership.

“Seritage REIT” means Seritage Growth Properties, a Maryland real estate
investment trust.

“Servicer” means Strategic Asset Services LLC or such other entity or entities
appointed by Lender from time to time to serve as servicer and/or special
servicer of the Loan. If at any time no entity is so appointed, the term
“Servicer” shall be deemed to refer to Lender.

“Severed Loan Documents” has the meaning set forth in Section 7.2(e).

“SHLD” means Sears Holdings Corporation, a Delaware corporation.

“SHLD EBITDAR” means, with respect to any Test Period and the Properties, the
aggregate net income (which for the purposes of this calculation shall exclude
all rents collected by the SHLD Master Tenant from any Affiliate of SHLD Master
Tenant unless such Affiliate is a Tenant at the applicable Properties and also a
tenant at similar properties owned or leased by SHLD and/or its subsidiaries
under a master agreement in connection with a national or regional roll-out by
such Tenant at Sears stores and/or Kmart stores) or loss for such Test Period
calculated with respect to the operations of the Properties on a
Property-by-Property or “four wall” basis, determined in accordance with GAAP
and adjusted by excluding (1) income tax expense, (2) consolidated interest
expense (net of interest income), (3) depreciation and amortization expense,
(4) any income, gains or losses attributable to the early extinguishment or
conversion of indebtedness or cancellation of indebtedness, (5) gains or losses
on discontinued operations and asset sales, disposals or abandonments,
(6) impairment charges or asset write-offs, including, without limitation, those
related to goodwill or intangible assets, Long-Lived Assets, and investments in
debt and equity securities, in each case, in accordance with GAAP, (7) any
noncash items of expense (other than to the extent such noncash items of expense
require or result in an accrual or reserve for future cash expenses),
(8) extraordinary gains or losses, (9) unusual or nonrecurring gains or items of
income or loss and (10) SHLD Master Lease Rent for such Test Period; provided
that each of net income and the foregoing adjustments shall be determined using
the methodologies and practices of SHLD in effect as of the Closing Date as
shown on Schedule K hereto.

“SHLD EBITDAR Rent Ratio” means, with respect to any Test Period, the quotient
of (i) SHLD EBITDAR for such Test Period divided by (ii) the SHLD Master Lease
Rent for such Test Period.

“SHLD Master Guaranty” means the Lease Guaranty, as defined in the SHLD Master
Lease, in form and substance satisfactory to Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 

44



--------------------------------------------------------------------------------

“SHLD Master Lease” means that certain Master Lease and side letter entered into
in connection therewith, each dated as of the Closing Date, by and among
Borrower, as Landlord, and SHLD Master Tenant, as Tenant, in form and substance
satisfactory to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“SHLD Master Lease Rent” means, with respect to any Test Period, the aggregate
annualized base rent obligations under the SHLD Master Lease as of the end of
such Test Period.

“SHLD Master Tenant” means, collectively, Kmart Operations, LLC and Sears
Operations, LLC.

“SHLD PSA” means that certain Subscription, Distribution and Purchase and Sale
Agreement dated as of June 8, 2015 by and between SHLD and Seritage REIT, in
form and substance satisfactory to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“SHLD TSA” means that certain Transition Services Agreement by and between SHMC
and Seritage OP, dated as of the Closing Date and in form and substance
satisfactory to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“SHMC” means Sears Holdings Management Corporation, a Delaware corporation.

“Simon” means SPG Portfolio Member, LLC.

“Simon JV” means SPS Portfolio Holdings LLC.

“Simon JV Agreement” means the Amended and Restated Limited Liability Company
Agreement of SPS Portfolio Holdings LLC, dated as of April 13, 2015, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with this Agreement.

“Simon JV Collateral” means the “Pledged Collateral” as defined in the Simon JV
Pledge and Security Agreement.

“Simon JV Documents” means, collectively, the Simon JV Agreement and the Simon
JV Master Lease.

“Simon JV Interests” means the “JV Interest” as defined in the Simon JV Pledge
and Security Agreement.

“Simon JV Master Lease” means that certain Master Lease by and among SPS
Portfolio Holdings LLC as Landlord and Sears, Roebuck and Co. as Tenant, dated
as April 13, 2015, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance with this Agreement.

 

45



--------------------------------------------------------------------------------

“Simon JV Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the date hereof, by Simon JV Pledgor in favor of Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Simon JV Pledgor” means Seritage SPS Holdings LLC, a Delaware limited liability
company.

“Single Member LLC” means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

“Single-Purpose Entity” means a Person that:

(a) was formed under the laws of the State of Delaware solely for the purpose of
(i) in the case of Borrower, owning, holding, developing, selling, transferring,
leasing, managing, operating or otherwise dealing with or disposing of an
ownership interest in one or more of the Properties, entering into this
Agreement with Lender and performing Borrower’s obligations under the Loan
Documents, refinancing of any of the Properties in connection with a repayment
of all or any portion of the Loan, and any and all activities that are
necessary, convenient or incidental to the foregoing, (ii) in the case of a
Single-Purpose Equityholder, acquiring and holding an ownership interest in
Borrower or JV Pledgor or (iii) in the case of a JV Pledgor, owning, holding,
selling, transferring and managing of the applicable JV Interests entering into
a joinder to this Agreement with Lender and performing JV Pledgor’s obligations
under the Loan Documents, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

(b) does not engage in any business unrelated to (i) in the case of the
Borrower, owning, holding, selling, transferring, leasing, managing, operating
or otherwise dealing with or disposing of the Properties, (ii) in the case of a
Single-Purpose Equityholder, its ownership interest in Borrower or JV Pledgor or
(iii) in the case of a JV Pledgor, owning, holding, selling, transferring and
managing the applicable JV Interests;

(c) does not own any assets other than (i) in the case of the Borrower, its
interest in the Properties and incidental personal property necessary for the
ownership and operation of the Properties (and in the case of Borrower, does not
and will not own any assets on which Lender does not have a Lien, other than
excess cash that has been released to Borrower pursuant hereto), (ii) in the
case of a Single-Purpose Equityholder, its ownership interest in Borrower or JV
Pledgor) or (iii) in the case a JV Pledgor, the applicable JV Interests (and in
the case of JV Pledgor, does not and will not own any assets on which Lender
does not have a Lien, other than cash distributions that have been released to
or are permitted to be retained by JV Pledgor pursuant hereto or pursuant to the
JV Pledge and Security Agreement);

(d) does not have any Debt other than (i) in the case of Borrower or JV Pledgor,
Permitted Debt, or (ii) in the case of a Single-Purpose Equityholder, reasonable
and customary administrative expenses and state franchise taxes;

 

46



--------------------------------------------------------------------------------

(e) maintains (or will cause its Approved Property Manager to maintain) books,
accounts, records, financial statements, stationery, invoices and checks that
are separate and apart from those of any other Person (except that such Person’s
financial position, assets, results of operations and cash flows may be included
in the consolidated financial statements of an Affiliate of such Person in
accordance with GAAP; provided that (i) appropriate notations should be made on
any such consolidated financial statements to indicate that such Person’s assets
and credit are not available to satisfy the claims of its Affiliate’s creditors
and (ii) such assets shall also be listed on such Person’s own separate balance
sheet);

(f) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date;

(g) holds itself out as being a Person separate and apart from each other Person
and not as a division or part of another Person;

(h) conducts its business in its own name;

(i) exercises reasonable efforts to correct any known misunderstanding actually
known to it regarding its separate identity, and maintains an arm’s-length
relationship with its Affiliates (other than capital contributions and
distributions permitted under the terms of such Person’s organizational
documents), and only enters into a contract or agreement with an Affiliate upon
terms and conditions that are commercially reasonable and comparable to those
that would be available on an arm’s length basis with unaffiliated third
parties;

(j) except as contemplated by the Loan Documents with respect to any co-borrower
hereunder, pays its own liabilities out of its own funds (provided that the
foregoing shall not require any holder of any Equity Interests to make any
additional capital contributions to such Person) and reasonably allocates any
overhead that is shared with an Affiliate, including paying for shared office
space and services performed by any officer or employee of an Affiliate;

(k) does not have any employees;

(l) conducts its business so that the assumptions made with respect to it that
are contained in the Nonconsolidation Opinion shall at all times be true and
correct in all material respects;

(m) maintains its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

(n) observes all applicable entity-level formalities necessary to maintain its
separate existence;

(o) except as contemplated by the Loan Documents with respect to any co-borrower
hereunder (including, without limitation, in a Collateral Account or an
Operating Account), does not commingle its assets with those of any other
Person, and holds its assets in its own name;

 

47



--------------------------------------------------------------------------------

(p) does not assume, guarantee or become obligated for the debts of any other
Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others, except as contemplated by the Loan
Documents with respect to any co-borrower hereunder;

(q) does not acquire obligations or securities of its direct or indirect
equityholders;

(r) does not pledge its assets to secure the obligations of any other Person and
does not make any loans or advances to any other Person, except as contemplated
by the Loan Documents with respect to any co-borrower hereunder;

(s) maintains adequate capital in light of its contemplated business operations
(provided that the foregoing shall not require such Person’s partners, members
or shareholders to make any additional capital contributions to such Person);

(t) has two Independent Managers on its board of directors or board of managers,
or has a Single-Purpose Equityholder with two Independent Managers on such
Single-Purpose Equityholder’s board of directors or board of managers, and has
organizational documents that (i) provide that the Independent Managers consider
only the interests of the Required SPE, including its creditors, and shall have
no fiduciary duties to the Required SPE’s equityholders (except to the extent of
their respective interests in the Required SPE), and (ii) prohibit the
replacement of any Independent Manager without Cause and without giving at least
five Business Days’ prior written notice to Lender and the Rating Agencies
(except in the case of the death, legal incapacity, or voluntary non-collusive
resignation of an Independent Manager, in which case no prior notice to Lender
or the Rating Agencies shall be required in connection with the replacement of
such Independent Manager with a new Independent Manager that is provided by any
of the companies listed in the definition of “Independent Manager”);

(u) if such entity is a Single Member LLC, has organizational documents that
provide that upon the occurrence of any event that causes its sole member to
cease to be a member while the Loan is outstanding, at least one of its
Independent Managers shall automatically be admitted as the sole member of the
Single Member LLC and shall preserve and continue the existence of the Single
Member LLC without dissolution; and

(v) files its own tax returns separate from those of any other Person, except to
the extent it is treated as a “disregarded entity” for tax purposes and is not
required to file tax returns under applicable law, and pays any taxes required
to be paid under applicable law only from its own funds (provided that the
foregoing shall not require such Person’s partners, members or shareholders to
make any additional capital contributions to such Person);

(w) except to the extent expressly permitted by the Loan Documents, shall not
dissolve, liquidate, consolidate, merge or sell all or substantially all of its
assets;

(x) has by-laws or an operating agreement, or has a Single-Purpose Equityholder
with by-laws or an operating agreement, which provides that, for so long as the

 

48



--------------------------------------------------------------------------------

Loan is outstanding, such Person shall not take or consent to any of the
following actions except to the extent expressly permitted in this Agreement and
the other Loan Documents:

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of the Required SPE);

(ii) the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by the Required SPE) in any business other than the
acquisition, development, management, leasing, ownership, transfer, leasing,
managing, maintenance and operation of the Properties and activities incidental
thereto (and, in the case of a Single-Purpose Equityholder, activities
incidental to the acquisition and ownership of its interest in the Required
SPE);

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing such Person’s
inability to pay its debts generally as they become due, or the taking of any
action in furtherance of any of the foregoing, in each case, in respect of
itself or, in the case of a Single-Purpose Equityholder, in respect of Borrower,
without the affirmative vote of both of its Independent Managers; and

(iv) any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, Borrower’s) organizational documents relating to
qualification as a “Single-Purpose Entity” without the prior written consent of
the Lender.

“Single-Purpose Equityholder” means, with respect to any the Required SPE that
is a limited partnership, a Single-Purpose Entity that (x) is a limited
liability company or corporation formed under the laws of the State of Delaware,
(y) owns at least a 1% direct equity interest in the Required SPE, and
(z) serves as the general partner or managing member of the Required SPE.

“Spread” means:

(i) with respect to the A-1 Notes, initially, 3.9861%, and with respect to the
A-2 Notes, initially 4.6500%; and

(ii) following the bifurcation of any Note into multiple Note Components
pursuant to Section 1.1(c), the weighted average of the Component Spreads of
such Note Components at the time of determination, weighted on the basis of the
corresponding outstanding principal balances of such Note Components at the time
of determination.

“Spread Maintenance Expiration Date” shall mean with respect to any prepayment
of the Loan:

(i) with respect to a payment in full of the Loan after the end of the Lockout
Period, January 9, 2018;

 

49



--------------------------------------------------------------------------------

(ii) with respect to any permitted partial prepayment of the Loan in accordance
with the terms of this Agreement, up to an aggregate principal amount equal to
35.0% of the Loan Amount, January 9, 2018;

(iii) with respect to any permitted partial prepayment of the Loan in accordance
with the terms of this Agreement in excess of the threshold provided in clause
(ii) above, up to an aggregate principal amount equal to 15.0% of the Loan
Amount, July 9, 2019;

(iv) with respect to any principal payment on the Loan during the continuance of
an Event of Default, January 9, 2018; or

(v) if a prepayment permitted pursuant to Section 2.1(c) would cause the
aggregate principal prepayments of the Loan to exceed 50% of the Loan Amount,
July 9, 2019.

“Spread Maintenance Premium” means the sum of (i) with respect to any prepayment
of the Loan evidenced by the A-1 Notes (a) permitted in accordance with the
terms of this Agreement or (b) during the continuance of an Event of Default, an
amount equal to the product of (A) the principal amount so prepaid, times
(B) the applicable Spread, times (C) 1/360, times (D) the number of days from
(but excluding) the conclusion of the Interest Accrual Period in which such
prepayment is made through and including the applicable Spread Maintenance
Expiration Date plus (ii) with respect to any prepayment of the Loan evidenced
by the A-2 Notes (a) permitted in accordance with the terms of this Agreement or
(b) during the continuance of an Event of Default, an amount equal to the
product of (A) the principal amount so prepaid, times (B) the applicable Spread,
times (C) 1/360, times (D) the number of days from (but excluding) the
conclusion of the Interest Accrual Period in which such prepayment is made
through and including the applicable Spread Maintenance Expiration Date;
provided that, in each case, no Spread Maintenance Premium shall be payable with
respect to Excluded Prepayments.

“Strike Rate” means (i) with respect to the initial term of the Loan, 3.5% and
(ii) with respect to any Extension Term, the greater of (a) 3.5% and (b) the
strike rate necessary to produce a debt service coverage ratio equal to 1.20x
(determined based on, as of any date of determination, (1) the weighted average
of the Mortgage Loan Spread and the Mezzanine Loan Spread as of such date,
(2) the sum of (A) the Principal Indebtedness plus (B) the Mezzanine Loan
Principal Indebtedness as of such date and (3) In-Place NOI for the most
recently ended Test Period).

“Subordination of Property Management Agreement” means (i) that certain consent
and agreement of manager and subordination of management agreement executed by
Borrower and Seritage Management LLC as of the Closing Date and (ii) that
certain consent and agreement of manager and subordination of transition
services agreement executed by Borrower and SHMC as of the Closing Date and
(iii) any other agreement executed by Borrower and any Approved Property Manager
from time to time pursuant to which the applicable Approved Management Agreement
and all fees thereunder (including any incentive fees) are subject and
subordinate to the Indebtedness, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 

50



--------------------------------------------------------------------------------

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose capital stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time capital stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time.

“Survey” means, with respect to each Property, a current land title survey of
such Property, certified to Borrower, the title company issuing the Title
Insurance Policies and Lender and their respective successors and assigns, in
form and substance reasonably satisfactory to Lender.

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against any Property
or Borrower with respect to the Property or rents therefrom or that may become
Liens upon any Property, without deduction for any amounts reimbursable to
Borrower by third parties.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant’s Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant’s Lease.

“Tenant Notice” has the meaning set forth in Section 3.1(a).

“Terminated Lender” has the meaning set forth in Section 1.7(g).

“Termination Fee” has the meaning set forth in Section 3.5(d).

“Test Period” means each 12-month period ending on the last day of any Fiscal
Quarter.

“Third Party In-Place NOI” means, with respect to any Test Period, In-Place NOI,
as adjusted to reflect solely Operating Income generated by Third Party Leases.

“Third Party In-Place NOI Threshold” means, with respect to any Test Period, an
amount equal to the product of (i) 1.10 multiplied by (ii) annual debt service
on the aggregate Principal Indebtedness and Mezzanine Loan Principal
Indebtedness as of the end of such Test Period assuming an interest rate equal
to the sum of (a) the One-Year Forward LIBOR Rate as of the applicable date of
determination plus (b) the weighted average of the Mortgage Loan Spread and the
Mezzanine Loan Spread.

“Third Party Lease” means each Lease entered into in accordance with the terms
of this Agreement other than the SHLD Master Lease and any Affiliate Lease.

 

51



--------------------------------------------------------------------------------

“Title Insurance Policy” means, with respect to each Property, an American Land
Title Association lender’s title insurance policy or a comparable form of
lender’s title insurance policy approved for use in the applicable jurisdiction,
in form and substance reasonably satisfactory to Lender.

“Title Insurance Pool” means each group of Properties whose Title Insurance
Policies are subject to a “tie-in” or similar endorsement (ALTA 12 or its
equivalent) aggregating title insurance coverage with respect to such Properties
as designated on Schedule R hereto

“Title Insurance Pool Amount” means the aggregate amount of title insurance
coverage under the Title Insurance Policies relating to a Title Insurance Pool.

“Threshold Amount” means, with respect to any Property, an amount equal to the
lesser of (i) $10,000,000 and (ii) 30% of the sum of (a) the Allocated Loan
Amount plus (b) the Mezzanine Loan Allocated Loan Amount with respect to such
Property.

“TI/LC Reserve Account” has the meaning set forth in Section 3.5(a).

“Trade Payables” means unsecured amounts (other than pursuant to statutory or
other involuntary liens that are Permitted Liens) payable by or on behalf of
Borrower for or in respect of the operation of the Properties in the ordinary
course or JV Pledgor for or in respect of the management of the JV Interests in
the ordinary course and that would under GAAP be regarded as ordinary expenses,
including amounts payable to managers under an Approved Management Agreement,
Guarantor or other parent entities for services rendered or obtained (including
indirectly, through the SHLD TSA) and suppliers, vendors, contractors,
mechanics, materialmen or other Persons providing property or services to the
Properties, Borrower or JV Pledgor and the capitalized amount of any
ordinary-course financing leases.

“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.

“Transfer” means the sale or other whole or partial conveyance of all or any
portion of any of the Collateral or the JV Collateral or any direct or indirect
interest therein to a third party, including granting of any purchase options,
rights of first refusal, rights of first offer or similar rights in respect of
any portion of the Collateral or the JV Collateral or the subjecting of any
portion of the Collateral or the JV Collateral to restrictions on transfer;
except that the conveyance of a space lease at any Property in accordance
herewith shall not constitute a Transfer.

“Unfunded Obligations” means the items described in Schedule E-1.

“Unfunded Obligations Account” has the meaning set forth in Section 3.9(a).

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

 

52



--------------------------------------------------------------------------------

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

“Waste” means any material physical abuse or destructive physical use (whether
by action or inaction) of any Property.

(b) Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (iii) “including” means “including, but not limited to”,
(iv) “mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument, as applicable, and “mortgagee” means the secured party under a
mortgage, deed of trust, deed to secure debt or similar instrument, (v) the
words “hereof,” “herein,” “hereby,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement,
(vi) unless otherwise indicated, all references to “this Section” shall refer to
the Section of this Agreement in which such reference appears in its entirety
and not to any particular clause or subsection or such Section, (vii) the use of
the phrases “an Event of Default exists”, “during the continuance of an Event of
Default” or similar phrases in the Loan Documents shall not be deemed to grant
Borrower any right to cure an Event of Default except as expressly provided
herein, and (viii) terms used herein and defined by cross-reference to another
agreement or document shall have the meaning set forth in such other agreement
or document as of the Closing Date, notwithstanding any subsequent amendment or
restatement of or modification to such other agreement or document. Except as
otherwise indicated, all accounting terms not specifically defined in this
Agreement shall be construed in accordance with GAAP, as the same may be
modified in this Agreement.

ARTICLE 1

GENERAL TERMS

Section 1.1 The Loan; Term.

(a) The Loan shall be advanced in accordance with the provisions of Section 1.7
hereof and shall initially be represented by the A-1 Note, the A-2-1 Note and
the A-2-2 Note that shall bear interest as described in this Agreement at the
applicable per annum rate as provided in Section 1.2(a). Each of the Notes and
the interests of each Lender in the Loan (including without limitation the
Initial Advance and any Future Advances) and the Loan Documents shall be pari
passu, of equal rank and dignity without priority or preference of one over the
other. Borrower hereby acknowledges and agrees that the obligations of each
Lender hereunder are several and not joint. Interest payable hereunder shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period.

(b) The Loan shall be secured by the Collateral and the JV Collateral pursuant
to the Mortgages and the other Loan Documents.

 

53



--------------------------------------------------------------------------------

(c) Upon written notice from Lender to Borrower, any Note will be deemed to have
been subdivided into multiple components (“Note Components”). Each Note
Component shall have such notional balance as Lender shall specify in such
notice and an interest rate equal to the sum of LIBOR plus such amount as Lender
shall specify in such notice (“Component Spread”); provided that the sum of the
notional balances of all Note Components shall equal the then-current Principal
Indebtedness evidenced by the applicable Note, and the weighted average of the
Component Spreads, weighted on the basis of their respective principal balances,
shall initially equal the percentage set forth in clause (i) of the definition
of “Spread” applicable to such Note. Borrower shall be treated as the obligor
with respect to each of the Note Components, and Borrower acknowledges that each
Note Component may be individually beneficially owned by a separate Person. The
Note Components need not be represented by separate physical Notes, but if
requested by Lender and subject in each case to the return to Borrower of the
Note that is being replaced by the Note Components, each Note Component shall be
represented by a separate physical Note, in which case Borrower shall execute
and deliver to Lender each such Note promptly following Borrower’s receipt of an
execution copy thereof.

(d) Borrower shall have two successive options to extend the scheduled Maturity
Date of the Loan to the Payment Date in the month containing the one-year
anniversary of the Maturity Date as theretofore in effect (the period of each
such extension, an “Extension Term”); provided that, as a condition to each
Extension Term (i) Borrower shall deliver to Lender written notice of such
extension at least 30 days and not more than 90 days prior to the Maturity Date
as theretofore in effect; (ii) no Event of Default shall be continuing on either
the date of such notice or the Maturity Date as theretofore in effect; (iii) the
Debt Yield for the Properties for the Test Period ending immediately prior to
the Maturity Date as theretofore in effect shall be no less than the applicable
Debt Yield Threshold; provided that if the Debt Yield is less than the
applicable Debt Yield Threshold, Borrower shall be permitted to prepay the Loan
(together with a simultaneous pro rata prepayment by Mezzanine Borrower of the
Mezzanine Loan) in the amount required to cause the Debt Yield to equal the
applicable Debt Yield Threshold, which prepayment shall be made pursuant to, and
in accordance with, Section 2.1(e) but without the notice required thereunder;
(iv) on the Maturity Date theretofore in effect, the percentage of Rental
Revenues generated by the SHLD Master Lease shall be less than the applicable
Extension Rental Revenue Threshold; (v) on or before the Maturity Date
theretofore in effect, Borrower shall have obtained an Interest Rate Cap
Agreement for the applicable Extension Term and collaterally assigned such
Interest Rate Cap Agreement to Lender pursuant to an Assignment of Interest Rate
Cap Agreement; (vi) on or before the Maturity Date theretofore in effect,
Borrower shall have paid the Extension Fee; (vii) provided that Lender shall
have delivered to Borrower reasonably detailed invoices therefor not less than
three (3) Business Days prior to the Maturity Date as theretofore in effect,
Borrower shall have reimbursed Lender for all reasonable out-of-pocket expenses
incurred by Lender in connection with such extension; and (viii) the Mezzanine
Loan maturity date shall have been simultaneously extended to the same date as
the new Maturity Date of the Loan. If Borrower fails to exercise any extension
option in accordance with the provisions of this Agreement, such extension
option, and any subsequent extension option hereunder, will automatically cease
and terminate.

 

54



--------------------------------------------------------------------------------

Section 1.2 Interest and Principal.

(a) On each Payment Date Borrower shall pay to Lender (to be applied to each
Note on a pro rata, pari passu basis) (i) at any time the Loan is a LIBOR Loan
(A) interest on the Principal Indebtedness evidenced by the A-1 Notes for the
applicable Interest Accrual Period at a rate per annum equal to (i) the sum of
LIBOR, determined as of the Interest Determination Date immediately preceding
such Interest Accrual Period, plus the applicable Spread and (B) interest on the
Principal Indebtedness evidenced by the A-2 Notes for the applicable Interest
Accrual Period at a rate per annum equal to (i) the sum of LIBOR, determined as
of the Interest Determination Date immediately preceding such Interest Accrual
Period, plus the applicable Spread, and (ii) at any time the Loan is a Prime
Rate Loan, the sum of the Prime Rate, determined as of the Interest
Determination Date immediately preceding such Interest Accrual Period, plus the
Prime Rate Spread (except that in each case, interest shall be payable on the
Indebtedness, including due but unpaid interest, at the Default Rate with
respect to any portion of such Interest Accrual Period falling during the
continuance of an Event of Default). As of the Closing Date, the Loan is a LIBOR
Loan, and except as provided in Section 1.2(e), the Loan shall at all times be a
LIBOR Loan. Notwithstanding the foregoing, on the Closing Date, Borrower shall
pay interest on A-1 Notes from and including the Closing Date through the end of
the first Interest Accrual Period, in lieu of making such payment on the first
Payment Date following the Closing Date.

(b) The entire outstanding Principal Indebtedness, together with all interest
thereon through the end of the Interest Accrual Period in which the Maturity
Date falls (calculated as if such Principal Indebtedness were outstanding for
the entire Interest Accrual Period) and all other amounts then due under the
Loan Documents shall be due and payable by Borrower to Lender on the Maturity
Date. The payment by Borrower of the Principal Indebtedness on the Maturity Date
and any other prepayments of the Loan permitted under this Agreement shall be
applied to the Notes on a pro rata, pari passu basis.

(c) If all or any portion of the Principal Indebtedness is paid to Lender prior
to the initial Maturity Date during the continuance of an Event of Default,
Borrower shall pay to Lender an amount equal to the applicable Spread
Maintenance Premium. Amounts received in respect of the Indebtedness during the
continuance of an Event of Default shall be applied toward interest, principal
and other components of the Indebtedness (in such order as Lender shall
determine) before any such amounts are applied toward payment of Spread
Maintenance Premium, with the result that Spread Maintenance Premium shall
accrue as the Principal Indebtedness is repaid but no amount received from
Borrower shall constitute payment of a Spread Maintenance Premium until the
remainder of the Indebtedness shall have been paid in full. Borrower
acknowledges that (i) a prepayment prior to the initial Maturity Date will cause
damage to Lender; (ii) the Spread Maintenance Premium is intended to compensate
Lender for the loss of its investment and the expense incurred and time and
effort associated with making the Loan, which will not be fully repaid if the
Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by a prepayment after an
acceleration or any other prepayment prior to the initial Maturity Date; and
(iv) the Spread Maintenance Premium represents Lender’s and Borrower’s
reasonable estimate of Lender’s damages from the prepayment and is not a
penalty.

(d) Any payments of interest and/or principal not paid when due hereunder shall
bear interest at the applicable Default Rate and, in the case of all payments
due hereunder

 

55



--------------------------------------------------------------------------------

other than the repayment of the Principal Indebtedness on the Maturity Date,
when paid shall be accompanied by a late fee in an amount equal to the lesser of
3.0% of such unpaid sum and the maximum amount permitted by applicable law, in
order to defray a portion of the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment.

(e) In the event that Lender shall reasonably determine that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR in accordance with the definition
thereof, then the Loan shall be converted to a Prime Rate Loan effective as of
the commencement of the Interest Accrual Period following the date of such
determination, and Lender shall give notice thereof to Borrower by telephone at
least one day prior to the applicable Interest Determination Date (which notice
shall thereafter be promptly confirmed by Lender in writing). If, pursuant to
this Section, any portion of the Loan has been converted to a Prime Rate Loan
and Lender thereafter reasonably determines that the events or circumstances
that resulted in such conversion are no longer applicable, the Loan shall be
converted to a LIBOR Loan effective as of the commencement of the Interest
Accrual Period following the date of such determination, and Lender shall give
notice thereof to Borrower by telephone at least one day prior to the applicable
Interest Determination Date (which notice shall thereafter be promptly confirmed
by Lender in writing). Borrower shall pay to Lender, within five (5) Business
Days following written demand, any additional amounts necessary to compensate
Lender for any reasonable out-of-pocket costs incurred by Lender in making any
conversion in accordance with this Section, including interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder. In the event the Note has been divided into multiple Notes or Note
Components pursuant to Section 1.1(c), upon any conversion of the Loan pursuant
to this Section the interest rate applicable to such Notes or Note Components
shall be proportionately adjusted to reflect such conversion. Except as provided
in this Section, the Loan shall at all times be a LIBOR Loan. In no event shall
Borrower have the right to convert a LIBOR Loan to a Prime Rate Loan.

Section 1.3 Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c)) shall be made to Lender not later than 1:00 p.m., New York
City time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender’s sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes and Note Components, in such sequence as Lender shall elect in its
sole discretion, or toward the payment of Property expenses. Whenever any
payment to be made hereunder or under any other Loan Document shall be stated to
be due on a day that is not a Business Day, the due date thereof shall be the
immediately preceding Business Day.

 

56



--------------------------------------------------------------------------------

Section 1.4 Taxes; Regulatory Change.

(a) Borrower shall indemnify Lender and hold Lender harmless from and against
any present or future stamp, documentary, transfer, excise, property or other
similar taxes or other similar charges now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority by reason of the
execution and delivery of the Loan Documents or any Notes issued thereunder and
any consents, waivers, amendments and enforcement of rights under the Loan
Documents.

(b) Reasonably promptly following Borrower’s request, any Lender at the time the
initial advance is made shall complete and deliver to Borrower a duly executed
Form W-9 certifying that is not subject to backup withholding or an appropriate
IRS Form W-8, as applicable. If Borrower is required by law to withhold or
deduct any amount from any payment hereunder in respect of any Borrower Tax,
Borrower shall withhold or deduct the appropriate amount, remit such amount to
the appropriate Governmental Authority and pay to the Lender and each Person to
whom there has been an Assignment or Participation of a Loan (Lender and all
such Persons, collectively, “Lender Parties” and each individually, a “Lender
Party”) such additional amounts as are necessary in order that the net payment
of any amount due hereunder, after deduction for or withholding in respect of
any Borrower Tax imposed with respect to such payment, will not be less than the
amount stated in this Agreement to be then due and payable; except that the
foregoing obligation to pay such additional amounts shall not apply to
(i) Inapplicable Taxes; (ii) any amount of U.S. Tax in effect and applicable to
payments to Lender on the date of this Agreement, provided that Borrower
requests from Lender, if necessary to prevent the imposition of such U.S. Tax, a
Form W-9 or W-8, as applicable, reasonably in advance of when withholding in
respect of such U.S. Tax would be required absent the receipt of such form;
(iii) with respect to payments made under this Agreement to any Lender Party to
whom there has been an Assignment or Participation, any amount of U.S. Tax
imposed, to the extent that the receipt of additional amounts in respect of such
U.S. Tax would entitle the Lender Party to receive greater payment than the
assignor would have been entitled to receive with respect to the rights
assigned, unless such assignment shall have been made at a time when the
circumstances giving rise to such greater payment did not exist; (iv) any U.S.
federal withholding taxes imposed under FATCA; or (v) any amount of Borrower
Taxes imposed solely by reason of the failure by an assignee to comply with
Section 9.7(c). If Borrower shall fail to pay any Borrower Taxes or other
amounts that Borrower is required to pay pursuant to this Section, and Lender or
any Person to whom there has been an Assignment or Participation of a Loan pays
the same, Borrower shall reimburse Lender or such Person promptly following
demand therefore in the currency in which such taxes or other amounts are paid,
whether or not such taxes were correctly or legally asserted, together with
interest thereon from and including the date of payment to but excluding the
date of reimbursement at a rate per annum equal to the Default Rate.

(c) Within 30 days after paying any amount from which it is required by law to
make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant Governmental
Authority, Borrower shall deliver to Lender satisfactory evidence of such
deduction, withholding or payment (as the case may be).

(d) If, as a result of any Regulatory Change, any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with, Lender or any holder of all or a portion of the Loan is
imposed, modified or deemed applicable

 

57



--------------------------------------------------------------------------------

and the result is to increase the cost to such Lender or such holder of making
or holding the Loan, or to reduce the amount receivable by Lender or such holder
hereunder in respect of any portion of the Loan by an amount deemed by Lender or
such holder to be material (such increases in cost and reductions in amounts
receivable, but excluding any reserve requirement that is reflected in LIBOR,
“Increased Costs”), then Borrower agrees that it will pay to Lender or such
holder upon Lender’s or such holder’s request such additional amount or amounts
as will compensate Lender and/or such holder for such Increased Costs to the
extent that such Increased Costs are reasonably allocable to the Loan. Lender
will notify Borrower in writing of any event occurring after the Closing Date
that will entitle Lender or any holder of the Loan to compensation pursuant to
this Section as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation. If such Lender shall fail to notify
Borrower of any such event within nine months following the end of the month
during which such event occurred, then Borrower’s liability for any amounts
described in this Section incurred by such Lender as a result of such event
shall be limited to those attributable to the period occurring subsequent to the
date that is nine months prior to the date upon which such Lender actually
notified Borrower of the occurrence of such event. Notwithstanding anything in
this Section 1.4 to the contrary, in no event shall Borrower be required to
compensate Lender or any holder of the Loan for any Inapplicable Taxes or for
any portion of the income or franchise taxes of Lender or such holder, whether
or not attributable to payments made by Borrower. If a Lender requests
compensation under this Section, Borrower may, by notice to Lender, require that
such Lender furnish to Borrower a statement setting forth in reasonable detail
the basis for requesting such compensation and the method for determining the
amount thereof.

Section 1.5 Interest Rate Cap Agreements.

(a) On or prior to the Closing Date, Borrower shall obtain, and thereafter
maintain in effect, an Interest Rate Cap Agreement, which shall be coterminous
with the initial term of the Loan and have a notional amount equal to the Loan
Amount. Any initial Interest Rate Cap Agreement shall have a strike rate equal
to or less than the Strike Rate.

(b) If Borrower exercises any of its options to extend the term of the Loan
pursuant to Section 1.1(d), on or prior to the commencement of the applicable
Extension Term, Borrower shall obtain, and thereafter maintain in effect, an
Interest Rate Cap Agreement having (x) a term coterminous with such Extension
Term, (y) a notional amount at least equal to the Principal Indebtedness as of
the first day of such Extension Term, and (z) a strike rate equal to or less
than the Strike Rate.

(c) Borrower shall collaterally assign to Lender pursuant to an Assignment of
Interest Rate Cap Agreement all of its right, title and interest in any and all
payments under each Interest Rate Cap Agreement and shall deliver to Lender an
executed counterpart of such Interest Rate Cap Agreement and obtain the consent
of the Acceptable Counterparty to such collateral assignment (as evidenced by
the Acceptable Counterparty’s execution of such Collateral Assignment of
Interest Rate Cap Agreement).

(d) Borrower shall comply, in all material respects, with all of Borrower’s
obligations under the terms and provisions of each Interest Rate Cap Agreement.
All amounts paid under an Interest Rate Cap Agreement shall be deposited
directly into the Cash

 

58



--------------------------------------------------------------------------------

Management Account. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the counterparty thereunder and shall not waive, amend or
otherwise modify any of its rights thereunder without Lender’s consent (which
shall not be unreasonably withheld).

(e) If, at any time during the term of the Loan, the counterparty to the
Interest Rate Cap Agreement then in effect ceases to be an Acceptable
Counterparty and thereafter fails to abide by the requirements set forth in such
Interest Rate Cap Agreement with respect to ratings downgrades, then Borrower
shall promptly after notice from Lender demanding such replacement, obtain a
replacement Interest Rate Cap Agreement satisfying the requirements set forth in
paragraph (a) or (b) above, as applicable, with a counterparty that is an
Acceptable Counterparty.

(f) At Closing and at any time that Borrower obtains a replacement Interest Rate
Cap Agreement pursuant to this Section, Borrower shall deliver to Lender a
customary legal opinion or opinions from counsel to the applicable Acceptable
Counterparty (which counsel may be internal counsel) in form and substance
reasonably satisfactory to Lender.

Section 1.6 Release. Upon payment of the Indebtedness in full when permitted or
required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election and at
Borrower’s sole cost and expense either (a) release and discharge all Liens on
all Collateral or the JV Collateral securing payment of the Indebtedness
(subject to Borrower’s obligation to pay any associated fees and expenses),
including all balances in the Collateral Accounts; or (b) assign such Liens (and
the Loan Documents) to a new lender designated by Borrower. Any release or
assignment provided by Lender pursuant to this Section shall be without
recourse, representation or warranty of any kind, except for, solely to the
extent required by the applicable assignee, customary representations and
warranties by Lender as to Lender’s due authorization, execution and delivery of
the assignment and Lender’s ownership of the Lien and any assigned Loan
Documents free and clear of any Liens or prior assignments, in each case,
granted by Lender. In addition, upon payment of the Indebtedness in full when
permitted or required hereunder, at Borrower’s sole cost and expense, Lender
shall execute and deliver Lender’s written consent to the rescission of the
Tenant Notices required pursuant to Section 3.1(a).

Section 1.7 Advances.

(a) On the Closing Date, subject to the terms and conditions of this Agreement,
Lender shall advance the Initial Advance to Borrower.

(b) During the Future Advance Availability Period, subject to the terms and
conditions contained herein and except as provided in Section 1.7(c), the Future
Advance Amount will be available to Borrower solely to fund Approved
Redevelopment Costs, and shall be funded to Borrower on the Funding Date
specified in the Funding Request. From time to time, Borrower may submit a
Funding Request to Lender specifying the amount to be advanced (each, a “Future
Advance”) and a date (each, a “Funding Date”) not less than 15 days nor more
than 30 days after Lender’s receipt of such Funding Request on which Borrower
would like such advance to be made, which Funding Request shall be subject to
Lender’s review and approval

 

59



--------------------------------------------------------------------------------

(such approval not to be unreasonably withheld, conditioned or delayed);
provided that Borrower shall not be entitled to more than one advance of the
Future Advance Amount during any calendar month (it being understood that any
individual Future Advance may, if the applicable conditions are satisfied,
include funds for multiple Redevelopment Projects). The Future Advance Lenders
shall advance from the Future Advance Amount on each applicable Funding Date to
the Operating Account, the applicable Approved Redevelopment Pro Rata Share of
the Approved Redevelopment Costs set forth in such Funding Request, subject to
the satisfaction of the following conditions precedent on or prior to the
applicable Funding Date:

(i) no monetary Default, material non-monetary Default or Event of Default shall
have occurred and be continuing;

(ii) prior to the initial Funding Request with respect to a Redevelopment
Project, Borrower shall have satisfied the conditions set forth in
Section 5.22(b);

(iii) prior to each Funding Request with respect to a Redevelopment Project,
Borrower shall have satisfied the conditions set forth in Section 5.22(c); and

(iv) prior to the final Funding Request with respect to a Redevelopment Project,
Borrower shall have satisfied the condition set forth in the first sentence of
Section 5.22(f).

(c) Regardless of whether or not the Borrower shall have given Lender any
direction as to the party to whom any advance shall be disbursed, during the
continuance of an Event of Default, Lender may make any advance or portion
thereof (up to the amount provided to be paid to the applicable Person in the
Funding Request) directly to any Person due payment in connection with a Funding
Request, and the execution of this Agreement by Borrower constitutes an
irrevocable direction and authorization to so advance during the continuance of
an Event of Default, at the election of Lender. No further direction or
authorization from Borrower shall be necessary to make such direct advances to
each such other Person, and all such direct advances shall satisfy the
obligations of Lender under this Agreement and shall be and become a part of the
Principal Indebtedness as fully as if made directly to Borrower, regardless of
the disposition thereof by such Person.

(d) No advance shall constitute an approval or acceptance by Lender of any
construction work, a waiver of any condition precedent to any further advance,
or preclude Lender from thereafter requiring the Borrower to satisfy such
condition precedent which was not waived in accordance with the terms hereof. No
waiver by Lender of any condition precedent or obligation shall preclude Lender
from requiring such condition or obligation to be met prior to making any other
advance or from thereafter declaring the failure to satisfy such condition or
obligation to be a Default.

(e) So long as no Event of Default shall have occurred and be continuing, upon
Borrower’s written request at any time during the last 120 days of the Future
Advance Availability Period, Future Advance Lender shall, on the last Business
Day in the Future Advance Availability Period, advance from the Future Advance
Amount into the Redevelopment Project Reserve Account the entire then undrawn
portion of the Future Advance Amount or such lesser amount as Borrower shall
specify in such written request.

 

60



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, the Initial
Advance Lender shall have no obligation hereunder to make any Future Advances,
it being acknowledged by Borrower that the obligation to make any Future Advance
shall solely be the obligation of each Future Advance Lender (on a several
basis). In the event that any Future Advance Lender defaults (in each case, a
“Defaulting Lender”) in its obligation to fund (a “Funding Default”) any Future
Advance following satisfaction by the Borrower of the conditions precedent
described in this Section 1.7, no rights or obligations of the Initial Advance
Lender or any other Lender shall be increased or otherwise affected, and
performance by the Borrower and the JV Pledgors of their respective obligations
hereunder and the other Loan Documents shall not be excused or otherwise
modified as a result of any Funding Default (Borrower hereby expressly agreeing
that it waives any right of set-off or similar rights with respect to any
Funding Default). In furtherance of the foregoing, Borrower agrees that no claim
may be made by Borrower or any other Person claiming by or through Borrower
against Initial Advance Lender, any non-defaulting Future Advance Lender or the
directors, officers, employees, attorneys or agents (including Servicer and any
other servicer or trustee in connection with a Securitization) of the Initial
Advance Lender or any non-defaulting Future Advance Lender for any damages of
any nature whatsoever in respect of any claim whatsoever for a Funding Default
by a Defaulting Lender, and Borrower hereby waives, releases and agrees to hold
harmless the Initial Advance Lender and any non-defaulting Future Advance Lender
or the directors, officers, employees, attorneys or agents (including Servicer
or any other servicer or trustee in connection with a Securitization of Note
A-1) with respect to any claim for any such damages. Except as otherwise
provided in this Section 1.7(f), each of Borrower and the other Lenders shall
have such rights and remedies against a Defaulting Lender as may be available
under applicable law.

(g) In the event that any Future Advance Lender shall be a Defaulting Lender
with respect to any Future Advance, Borrower may deliver a written notice to
such Defaulting Lender requesting that such Defaulting Lender fund such Future
Advance in accordance with the terms hereunder (“Defaulting Advance Notice”). If
such Defaulting Lender shall fail to fund such Future Advance within five (5)
Business Days after receipt of such Defaulting Advance Notice, Borrower shall
have the right to replace such Defaulting Lender (the “Terminated Lender”);
provided, that (i) Borrower shall have delivered a copy of the applicable
Defaulting Advance Notice to each Future Advance Lender that is not a Defaulting
Lender (each a “Non-Defaulting Lender”) and no Non-Defaulting Lender (or a
Qualified Institutional Lender designated by a Non-Defaulting Lender) shall
within ten (10) Business Days of receipt of such Defaulting Advance Notice (the
“Non-Defaulting Lender Cure Period”) elect to fund such Future Advance;
(ii) Borrower shall, following the expiration of the Non-Defaulting Lender Cure
Period, deliver written notice to such Terminated Lender and each other Future
Advance Lender of the termination of the Terminated Lender and the appointment
of a Replacement Lender (as defined below) (“Replacement Lender Notice”);
(iii) no Event of Default shall have occurred and be continuing at the time of
such replacement; (iv) the entity(ies) appointed to replace the Terminated
Lender shall be one or more Qualified Institutional Lenders (or another
institution acceptable to Lenders) designated by the Borrower that is not an
Affiliate of Borrower (each a “Replacement Lender”); (v) such replacement shall
not conflict with any Legal Requirements; (vi) within ten (10) Business Days of
delivery of such Replacement Lender Notice, such Replacement Lender shall
purchase, at par, the outstanding principal balance of, and all accrued and
unpaid interest through the assignment date on, all outstanding A-2 Notes of the
Terminated Lender, and shall assume such Defaulting Lender’s ratable share of
the unfunded Future Advance Amount and such Defaulting Lender’s other rights and
obligations under the Loan Documents and any co-lender agreements among the
Future Advance Lenders (from and after the date of such assignment); and
(vii) on the date of such assignment, the Borrower shall pay all amounts, if
any, payable to such Terminated Lender pursuant to Section 1.4. Upon the payment
to Terminated Lender of the amounts described in clauses (vi) and (vii) above,
such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided that any rights of such Terminated Lender to any provisions
stated to survive repayment of the Loan, including any indemnifications under
the Loan Documents, shall survive as to such Terminated Lender. For the
avoidance of doubt, neither the replacement of a Defaulting Lender pursuant to
this paragraph, nor anything else contained in this Section 1.7(g) shall waive
any rights and remedies that Borrower may have at law or in equity against any
Defaulting Lender. Notwithstanding anything to the contrary herein, any Future
Advance Lender that does not fund a Future Advance because it has determined in
good faith that the conditions precedents set forth in Section 1.7(b) have not
been satisfied in accordance with the terms hereunder shall not be deemed to be
a Defaulting Lender. Notwithstanding anything to the contrary contained herein,
Initial Advance Lender and any directors, officers, employees, attorneys or
agents (including Servicer and any other servicer or trustee in connection with
a Securitization) of the Initial Advance Lender shall not have any liabilities
or obligations arising pursuant to this Section 1.7(g).

ARTICLE 2

VOLUNTARY PREPAYMENT; RELEASE; TRANSFERS

Section 2.1 Voluntary Prepayment.

(a) Borrower shall be prohibited from prepaying the Loan, in whole or in part,
during the Lockout Period except in connection with (i) the application of Loss
Proceeds following a Casualty or Condemnation with respect to a Property in
accordance with Section 5.16 or (ii) in connection with the release of one or
more Properties in accordance with Section 2.2 or Section 2.3. After the
expiration of the Lockout Period, Borrower shall have the right, at its option,
upon not less than 5 Business Days’ prior written notice to Lender (or such
other notice period as specified), to prepay the Loan in whole or, to the extent
provided in Section 1.1(d)(iii), Section 2.1(b), Section 2.1(c), Section 2.2 and
Section 2.3 in part; provided that (x) Borrower shall pay to Lender
simultaneously with such prepayment the applicable Spread Maintenance Premium,
if any, (y) there is a simultaneous and pro rata prepayment of the Mezzanine
Loan with the result that, after giving effect to such prepayments, the Loan Pro
Rata Share remains unchanged and (z) each prepayment of the Loan shall be
accompanied by the amount of interest theretofore accrued but unpaid in respect
of the principal amount so prepaid, plus the amount of interest that would have
accrued on the principal amount so prepaid had it

 

61



--------------------------------------------------------------------------------

remained outstanding through the end of the Interest Accrual Period in which
such prepayment is made. Borrower’s notice of prepayment may be rescinded with
one (1) Business Days’ written notice by Borrower to Lender (subject to payment
of any reasonable out-of-pocket costs and expenses actually incurred by Lender,
including breakage costs actually incurred by Lender, resulting from such
rescission).

(b) After the expiration of the Lockout Period, on not less than 15 Business
Days’ prior written notice to Lender, and without limitation of Borrower’s right
pursuant to Section 2.1(e) to prepay, in whole or in part, on or after the
initial Maturity Date, Borrower may prepay up to 50% of the Loan Amount in part
(not in connection with the release of a Property in accordance with Section 2.2
or Section 2.3), subject to payment of Spread Maintenance Premium through and
including the applicable Spread Maintenance Expiration Date; provided that
(i) any prepayments of the Loan made pursuant to Section 2.1(c), Section 2.2,
Section 2.3 shall reduce on a dollar-for-dollar basis the foregoing 50%
threshold and (ii) any prepayments of the Loan made in accordance with this
Agreement (not in connection with the release of a Property in accordance with
Section 2.2 or Section 2.3 and other than Excluded Prepayments) in excess of 5%
of the Loan Amount shall reduce on a dollar-for-dollar basis (but without
duplication of such reduction) the Property Release Threshold and/or the JV
Release Threshold, as may be elected by Borrower in its sole discretion in the
applicable prepayment notice delivered in accordance with Section 2.1(a) or
Section 2.1(b), as applicable.

(c) If the Debt Yield is less than the applicable 11.0% as of the end of any
Test Period at any time, Borrower shall be permitted to (but not obligated to)
prepay a portion of the Loan (together with a simultaneous pro rata prepayment
by Mezzanine Borrower of the Mezzanine Loan) in the amount required to cause the
Debt Yield to equal 11.0%, which prepayment shall be accompanied by interest on
the principal amount so prepaid through the end of the Interest Accrual Period
in which such prepayment is made plus Spread Maintenance Premium through and
including the applicable Spread Maintenance Expiration Date.

(d) [Intentionally Omitted]

(e) Other than as permitted by Section 1.1(d)(iii), Section 2.1(b),
Section 2.1(c), Section 2.2 and Section 2.3 and in connection with the
application of Loss Proceeds following a Casualty or Condemnation with respect
to a Property in accordance with Section 5.16, no partial prepayments of the
Loan shall be permitted prior to the initial Maturity Date. On or after the
initial Maturity Date, the Loan may be prepaid in whole or in party at any time
without penalty or premium, but otherwise subject to the provisions of
Section 2.1(a).

Section 2.2 Property Releases.

(a) Provided no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the right to obtain one or more times during the
term of the Loan a release or assignment of the lien of the applicable Mortgage
(and related Loan Documents)

 

62



--------------------------------------------------------------------------------

as to any of the Properties (the “Release Property”) upon satisfaction of the
following conditions precedent:

(i) not less than 10 Business Days, nor more than 90 days, prior to the date on
which the Borrower proposes a release or assignment (including under this
Section 2.2 or under Section 2.3) to occur (each, a “Release Date”), Borrower
shall provide to Lender a notice specifying the proposed Release Date, which
notice shall be revocable without penalty by Borrower at any time on or prior to
the Release Date (subject to payment by Borrower of any reasonable out-of-pocket
costs and expenses, including breakage costs, actually incurred by Lender in
connection with such revocation); provided that Borrower shall have the right to
adjourn the Release Date for a period of up to 60 days by delivering notice of
such adjournment to Lender on or prior to the then-scheduled Release Date;

(ii) such release or assignment shall be in connection with a bona fide sale of
the Release Property to a third party that is not a Broad Affiliate of Borrower,
Guarantor or SHLD for cash consideration (i.e., no seller financing) and on
arm’s-length terms;

(iii) after giving effect to such release, the aggregate principal amount of the
Loan prepaid in connection with release of Properties pursuant to this
Section 2.2 will not exceed the Property Release Threshold;

(iv) (A) Borrower shall make a principal payment to be applied against the
principal balance of the Loan in accordance with Section 2.1 in an aggregate
amount equal to the applicable Release Price, together with the amount of
interest theretofore accrued but unpaid in respect of the principal amount so
prepaid, plus the amount of interest that would have accrued on the principal
amount so prepaid had it remained outstanding through the end of the Interest
Accrual Period in which such prepayment is made and, if applicable, the Spread
Maintenance Premium and (B) Mezzanine Borrower shall make a principal payment to
be applied against the principal balance of the Mezzanine Loan in an aggregate
amount equal to the Mezzanine Loan Release Price, together with any other
amounts then due and payable under the Mezzanine Loan. Notwithstanding the
foregoing, Borrower may, with respect to any Release Property, deposit a portion
of the Net Sales Proceeds thereof in excess of 150% of the Allocated Loan Amount
of such Release Property into the Redevelopment Project Reserve Account or the
TI/LC Reserve Account (any such Net Sales Proceeds so deposited, “Designated Net
Sales Proceeds”); provided that (1) the aggregate amount of the Designated Net
Sales Proceeds deposited pursuant to this sentence shall not exceed $75,000,000
during the life of the Loan and (ii) not more than $50,000,000 in the aggregate
of such Net Sales Proceeds shall remain in the Redevelopment Project Reserve
Account and/or the TI/LC Reserve Account at any one time.

(v) Borrower shall have complied in all material respects with all requirements
of and obtained all approvals, if any, required under any Ground Leases, Leases
(including the SHLD Master Lease) and/or Material Agreements applicable to the
release or assignment of the Release Property, and the release shall not violate
any of the provisions of any of the foregoing (except to the extent such
provisions have been waived or otherwise amended in such a manner that Borrower
is no longer in violation thereof), and except as to all of the foregoing, if
any non-compliance or violation would not reasonably be expected to have a
Property Material Adverse Effect;

 

63



--------------------------------------------------------------------------------

(vi) Lender shall have received reasonably satisfactory evidence that the
Mezzanine Borrower shall have satisfied all of the conditions to the proposed
release set forth in the Mezzanine Loan Agreement (including written
confirmation from the Mezzanine Lender that satisfactory escrow arrangements in
connection with the release of such Property have been established) and
Mezzanine Lender shall have simultaneously effected a release under the
Mezzanine Loan Documents of the Release Property; and

(vii) if the Loan has been Securitized and the Securitization Vehicle is a
REMIC, after giving effect to the release of the Release Property, the Lender
80% Determination shall have been satisfied or, if the same is not so satisfied,
then Borrower shall have prepaid the Loan in an amount equal to the lesser of
(x) the fair market value of the Release Property so released (as determined by
Lender in its reasonable discretion using any commercially reasonable method
permitted to a REMIC and excluding the value attributable to any property that
is not an interest in real property within the meaning of
Section 860(G)(a)(3)(A) of the Code) and (y) the amount necessary to obtain a
Lender 80% Determination, it being agreed that Lender shall use commercially
reasonable efforts to complete the Lender 80% Determination not less than three
(3) Business Days prior to the Release Date;

(viii) if the Loan has been Securitized and the Securitization Vehicle is a
REMIC, Borrower shall deliver to Lender an opinion of counsel in form and
substance which would be acceptable to a prudent lender of securitized
commercial mortgage loans acting reasonably, stating, among other things,
(subject to customary assumptions of fact) that any REMIC Trust formed pursuant
to a Securitization will not fail to maintain its status as a REMIC as a result
of such release and will not be subject to tax on any “prohibited transactions”
or “prohibited contributions” as a result of such release;

(ix) Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements set forth in this Section 2.2 (except as to clause
(viii) above) have been satisfied; and

(x) provided that Lender shall have delivered to Borrower reasonably detailed
invoices therefor not less than three (3) Business Days prior to the Release
Date (but without limiting Borrower’s obligations to pay such costs and
expenses), Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender actually incurred in connection with the release of the Release Property,
including without limitation Lender’s reasonable attorneys’ fees and expenses.

(b) In connection with a release or assignment of the Release Property in
accordance with the provisions of Section 2.2(a), Borrower shall submit to
Lender, not less than three Business Days prior to the Release Date, a release
or assignment of Lien (and related Loan Documents) for execution by the Lender
with respect to the Release Property. Such release or assignment shall be in a
form appropriate in the jurisdiction in which the Release Property is located
and shall comply with the provisions of Section 1.6. In addition, Borrower shall
promptly deliver to Lender such other documentation as Lender may reasonably
request in connection with such release or assignment. In connection with such
property release, at Borrower’s sole cost and expense, Lender shall execute and
deliver Lender’s written consent to the rescission of the Tenant Notices
required pursuant to Section 3.1(a).

 

64



--------------------------------------------------------------------------------

(c) In connection with a release or assignment of the Release Property in
accordance with the provisions of Section 2.2(a), at Borrower’s sole cost and
expense, Lender shall reasonably cooperate with Borrower to structure such
release or assignment in a manner requested by Borrower (including interim
transfers to a Release Entity) provided the same does not impair Lender’s
remaining Collateral, the continued validity of any of the Loan Documents or
result in a waiver of any of the requirements of Section 2.2(a) or any of
Borrower’s obligations under the Loan Documents.

Section 2.3 JV Releases.

(a) Provided no monetary Default, material non-monetary Default or Event of
Default shall have occurred and be continuing, Borrower shall have the right to
obtain one or more times during the term of the Loan a release or assignment of
the lien of the applicable Mortgage (and related Loan Documents) as to any of
the Properties (the “JV Release Property”) upon satisfaction of the following
conditions precedent:

(i) not less than 15 Business Days, nor more than 90 days, prior to the Release
Date, Borrower shall provide to Lender a notice specifying the proposed Release
Date, which notice shall be revocable without penalty by Borrower at any time on
or prior to the Release Date (subject to payment by Borrower of any reasonable
out-of-pocket costs and expenses actually incurred by Lender in connection with
the release); provided that Borrower shall have the right to adjourn the Release
Date for a period of up to 60 days by delivering notice of such adjournment to
Lender on or prior to the then-scheduled Release Date;

(ii) such release or assignment shall be in connection with a bona fide transfer
of the JV Release Property to a joint venture (a “Permitted JV”) between a
Single-Purpose Entity wholly-owned, directly or indirectly, by Seritage OP (the
“Seritage JV Member”) and a third party that is not a Broad Affiliate of
Borrower, Guarantor or SHLD (a “Permitted JV Member”);

(iii) after giving effect to such release, the aggregate principal amount of the
Loan prepaid in connection with release of Properties pursuant to this
Section 2.3 will not exceed the JV Release Threshold;

(iv) (A) Borrower shall make a principal payment to be applied against the
principal balance of the Loan in accordance with Section 2.1 in an aggregate
amount equal to the applicable Release Price, together with the amount of
interest theretofore accrued but unpaid in respect of the principal amount so
prepaid, plus the amount of interest that would have accrued on the principal
amount so prepaid had it remained outstanding through the end of the Interest
Accrual Period in which such prepayment is made and, if applicable, the Spread
Maintenance Premium and (B) Mezzanine Borrower shall make a principal payment to
be applied against the principal balance of the Mezzanine Loan in an aggregate
amount equal to the Mezzanine Loan Release Price, together with any other
amounts then due and payable under the Mezzanine Loan;

 

65



--------------------------------------------------------------------------------

(v) Borrower shall have complied in all material respects with all requirements
of and obtained all approvals, if any, required under any Ground Leases, Leases,
the SHLD Master Lease and/or Material Agreements applicable to the release or
assignment of the JV Release Property, and the release shall not violate any of
the provisions of any of the foregoing (except to the extent such provisions
have been waived or otherwise amended in such a manner that Borrower is no
longer in violation thereof), and except as to all of the foregoing, if any
non-compliance or violation would not reasonably be expected to have a Property
Material Adverse Effect;

(vi) not less than ten (10) Business Days’ prior to the expected Release Date,
Borrower shall have delivered to Lender true and correct copies of all related
Permitted JV Documents, which Permitted JV Documents shall expressly permit the
direct or indirect pledge to Lender of, and during the continuance of an Event
of Default the foreclosure on or assignment-in-lieu of foreclosure of, the
related Permitted JV Collateral;

(vii) (A) 100% of the equity interests held by the Seritage JV Member shall be
pledged to Lender as additional collateral for the Loan pursuant to a Permitted
JV Pledge and Security Agreement; provided, that if, notwithstanding Borrower’s
good faith, commercially reasonable efforts to obtain consent to such direct
pledge from the applicable Permitted JV Member, such direct pledge is not
permitted under the Permitted JV Documents, then 100% of the equity interests in
the Seritage JV Member shall be pledged to Lender as additional collateral for
the Loan and the Permitted JV Pledge and Security Agreement shall be modified to
reflect the indirect (rather than direct) pledge to Lender and (B) Seritage JV
Member shall have delivered to Lender such organizational documents and opinions
(including with respect to authority, enforceability and, if required by the
Rating Agencies, non-consolidation) in substantially the same forms as delivered
by the JV Pledgors on the Closing Date;

(viii) the Permitted JV Member shall have sufficient expertise and experience in
the development, ownership and operation of similar properties, as reasonably
determined by Lender;

(ix) Lender shall have received reasonably satisfactory evidence that the
Mezzanine Borrower shall have satisfied all of the conditions to the proposed
release set forth in the Mezzanine Loan Agreement (including written
confirmation from the Mezzanine Lender that satisfactory escrow arrangements in
connection with the release of such Property have been established) and
Mezzanine Lender shall have simultaneously effected a release under the
Mezzanine Loan Documents of the JV Release Property;

(x) if the Loan has been Securitized and the Securitization Vehicle is a REMIC,
after giving effect to the release of the Release Property, the Lender 80%
Determination shall have been satisfied or, if the same is not so satisfied,
then Borrower shall have prepaid the Loan in an amount equal to the lesser of
(x) the fair market value

 

66



--------------------------------------------------------------------------------

of the Release Property so released (as determined by Lender in its reasonable
discretion using any commercially reasonable method permitted to a REMIC and
excluding the value attributable to any property that is not an interest in real
property within the meaning of Section 860(G)(a)(3)(A) of the Code) and (y) the
amount necessary to obtain a Lender 80% Determination, it being agreed that
Lender shall use commercially reasonable efforts to complete the Lender 80%
Determination not less than three (3) Business Days prior to the Release Date;

(xi) if the Loan has been Securitized and the Securitization Vehicle is a REMIC,
Borrower shall deliver to Lender an opinion of counsel in form and substance
which would be acceptable to a prudent lender of securitized commercial mortgage
loans acting reasonably, stating, among other things, (subject to customary
assumptions of fact) that any REMIC Trust formed pursuant to a Securitization
will not fail to maintain its status as a REMIC as a result of such release and
will not be subject to tax on any “prohibited transactions” or “prohibited
contributions” as a result of such release;

(xii) Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements set forth in this Section 2.3 (except as to clause (xi) above)
have been satisfied; and

(xiii) provided that Lender shall have delivered to Borrower reasonably detailed
invoices therefor not less than three (3) Business Days prior to the Release
Date (but without limiting Borrower’s obligations to pay such costs and
expenses), Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender actually incurred in connection with the release of the JV Release
Property, including without limitation Lender’s reasonable attorneys’ fees and
expenses.

(b) In connection with a release or assignment of the JV Release Property in
accordance with the provisions of Section 2.3(a), Borrower shall submit to
Lender, not less than five Business Days prior to the Release Date, a release or
assignment of Lien (and related Loan Documents) for execution by the Lender with
respect to the JV Release Property. Such release or assignment shall be in a
form appropriate in the jurisdiction in which the JV Release Property is located
and shall comply with the provisions of Section 1.6. Borrower shall promptly
deliver to Lender such other documentation as Lender may reasonably request in
connection with such release or assignment. In connection with such property
release, at Borrower’s sole cost and expense, Lender shall execute and deliver
Lender’s written consent to the rescission of the Tenant Notices required
pursuant to Section 3.1(a).

(c) In connection with a release or assignment of the JV Release Property in
accordance with the provisions of Section 2.3(a), at Borrower’s sole cost and
expense, Lender shall reasonably cooperate with Borrower to structure such
release or assignment in a manner requested by Borrower (including interim
transfers to a Release Entity) provided the same does not impair Lender’s
remaining Collateral, the continued validity of any of the Loan Documents or
result in a waiver of any of the requirements of Section 2.3(a) or any of
Borrower’s obligations under the Loan Documents.

 

67



--------------------------------------------------------------------------------

Section 2.4 Transfers of Equity Interests in Borrower.

(a) No direct or indirect Equity Interests in a Restricted Party shall be
Transferred to any Person, unless the following conditions are satisfied:

(i) no Event of Default shall be continuing at the time of such conveyance or
transfer;

(ii) no Prohibited Change of Control or Prohibited Pledge shall occur as a
result thereof, and such Person shall not be a Prohibited Transferee;

(iii) if such conveyance or transfer results in any Person acquiring more than
49% of the direct or indirect equity interest in any Required SPE (even if not
constituting a Prohibited Change of Control), Borrower shall have delivered to
Lender with respect to such Person an Additional Non-Consolidation Opinion;

(iv) provided that Lender shall have delivered to Borrower reasonably detailed
invoices therefor not less than three (3) Business Days prior to the date of the
applicable Transfer (but without limiting Borrower’s obligations to pay such
costs and expenses), Borrower shall have paid the costs and expenses (if any) of
the Rating Agencies and Servicer and reimbursed Lender for its reasonable
out-of-pocket costs and expenses actually incurred in connection with any such
conveyance or transfer;

(v) Lender shall have received 10 days advance written notice of such Transfer;

(vi) Lender shall have received copies of all instruments effecting such
proposed Transfer (which instruments are subject to Lender’s reasonable
approval) and any other information that Lender may reasonably request in
connection with the proposed Transfer;

(vii) to the extent any transferee shall own twenty percent (20%) or more of the
direct or indirect ownership interests in Borrower or JV Pledgor immediately
following such Transfer (provided such transferee owned less than twenty
percent (20%) of the direct or indirect ownership interests in Borrower or JV
Pledgor as of the Closing Date), Borrower shall deliver (and Borrower shall be
responsible for any reasonable out-of-pocket costs and expenses in connection
therewith) all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act which shall include customary
searches reasonably requested by Lender in writing (which may include, without
limitation, credit, judgment, lien, litigation, bankruptcy, criminal and watch
list searches) reasonably acceptable to Lender with respect to such transferee;
and

(viii) Lender shall have received reasonably satisfactory evidence that the
Mezzanine Borrower shall have satisfied all of the conditions to the proposed
Transfer set forth in the Mezzanine Loan Agreement.

(b) A Transfer shall include, but not be limited to, (i) if a Restricted Party
is a corporation, any merger, consolidation or sale or pledge of such
corporation’s stock or the

 

68



--------------------------------------------------------------------------------

creation or issuance of new stock; (ii) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the sale or pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the sale or pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (iii) if a Restricted Party is a limited liability company, any
merger or consolidation or the change, removal, resignation or addition of a
managing member or non-member manager (or if no managing member, any member) or
the sale or pledge of the membership interest of a managing member (or if no
managing member, any member) or any profits or proceeds relating to such
membership interest, or the sale or pledge of non-managing membership interests
or the creation or issuance of new non-managing membership interests; or (iv) if
a Restricted Party is a trust or nominee trust, any merger, consolidation or the
sale or pledge of the legal or beneficial interest in such Restricted Party or
the creation or issuance of new legal or beneficial interests.

(c) Notwithstanding anything herein to the contrary, (i) Section 2.4(a) shall
not apply to Transfers of Equity Interests in Seritage OP unless the Transfer
constitutes (A) a Prohibited Change of Control, (B) a Prohibited Pledge or (C) a
Transfer to which Section 2.4(a)(iii) or (vii) applies and (ii) Transfers of
Equity Interests in Seritage REIT that are traded on a nationally-recognized
public stock exchange shall not constitute a Transfer for any purposes of this
Section 2.4 so long as such Transfer does not result in a Prohibited Change of
Control.

(d) Notwithstanding anything herein to the contrary, so long as no Event of
Default exists, the Transfer, but not pledge, of any JV Interests (or any direct
or indirect Equity Interests in JV Pledgor) to any Person (other than an
Affiliate or a Embargoed Person) solely for cash consideration shall be
permitted at any time upon not less than 10 Business Days’ prior notice to
Lender, and, subject to compliance by JV Pledgor with the provisions of
Section 5.24(a), Lender shall release its Lien on the JV Interests being
Transferred, on the date of such Transfer, subject to the terms of the
applicable JV Pledge and Security Agreement.

(e) Notwithstanding anything herein to the contrary, following the Loan Closing,
Lender agrees that all of the indirect Equity Interests in each of Borrower and
JV Pledgor may be Transferred to Seritage OP in accordance with the SHLD PSA
(the “Separation Transfer”) in connection with consummation of the Approved
Separation Transaction Closing; provided that the following conditions (to the
extent not already satisfied in connection with the Loan Closing) shall have
been satisfied simultaneously or immediately thereafter, as the case may be (or
waived in accordance with Section 9.3):

(i) Transfer of Additional Properties and Simon JV Interests. Immediately
following the Approved Separation Transaction Closing (A) the Borrower shall
have purchased the Additional Properties and (B) the Simon JV Pledgor shall have
purchased the Simon JV Interests, in each case, in accordance with the SHLD PSA.

(ii) Loan Documents. (A) Borrower shall have duly executed and delivered to
Lender a Mortgage with respect to each Additional Property, (B) Simon JV Pledgor
shall have duly executed and delivered the Simon JV Pledge and Security
Agreement and (C) each of Seritage REIT and Seritage OP shall have duly executed
and delivered to Lender, the Guaranty.

 

69



--------------------------------------------------------------------------------

(iii) Approved Management Agreements. Lender shall have received duly executed
copies of each Approved Management Agreement, the SHLD TSA and the Subordination
of Property Management Agreement, and each of Seritage Management LLC and SHMC
shall have duly executed and delivered the related Subordination of Management
Agreement.

(iv) Opinions. Lender shall have received, in each case in form and substance
satisfactory to Lender, (i) a New York legal opinion with respect to the
Guaranty and the Simon JV Pledge and Security Agreement, (ii) a Maryland law
opinion with respect to the Seritage REIT, (iii) a Delaware law opinion with
respect to the Borrower, JV Pledgor and Seritage OP, (iv) a legal opinion with
respect to the laws of each state in which the Additional Properties are located
and (v) a bankruptcy nonconsolidation opinion with respect to each Person owning
at least a 49% direct or indirect equity interest in any Required SPE, and any
Affiliated property manager.

(v) Mezzanine Loan. The conditions precedent to Separation Transfer in the
Mezzanine Loan Agreement shall be satisfied.

(vi) Title. Lender shall have received a marked, signed commitment to issue, or
a signed pro-forma version of, a Title Insurance Policy in respect of each
Additional Property, listing only such exceptions as are reasonably satisfactory
to Lender. If the Title Policy is to be issued by, or if disbursement of the
proceeds of the Loan are to be made through, an agent of the actual insurer
under the Title Policy (as opposed to the insurer itself), the actual insurer
shall have issued to Lender for Lender’s benefit a so-called “Insured Closing
Letter.”

ARTICLE 3

ACCOUNTS

Section 3.1 Cash Management Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Clearing Account Bank one or more accounts (including, as to
payments by check, a lockbox account) into which all Revenues from the
Properties will be deposited (collectively, the “Clearing Account”). As a
condition precedent to the closing of the Loan, Borrower shall cause the
Clearing Account Bank to execute and deliver an agreement (as modified or
replaced in accordance herewith, a “Clearing Account Agreement”) which provides,
inter alia, that neither Borrower nor any Approved Property Manager shall have
access to funds in the Clearing Account and that at the end of each Business Day
the Clearing Account Bank will remit all amounts contained therein directly into
an Eligible Account of the Borrower specified from time to time by Lender (the
“Cash Management Account”). Within ten Business Days following the Closing Date,
Borrower shall deliver to each Tenant in the Properties a written notice (a
“Tenant Notice”) in the form of Exhibit B instructing that (i) all payments
under

 

70



--------------------------------------------------------------------------------

the Leases shall thereafter be remitted by them directly to, and deposited
directly into, the Clearing Account, and (ii) such instruction may not be
rescinded unless and until such Tenant receives from Borrower or Lender a copy
of Lender’s written consent to such rescission; provided that the Tenant Notice
with respect to the SHLD Master Tenant, the Tenant under the Lands’ End Lease
and each Tenant under an Affiliate Lease shall be delivered on the Closing Date.
Borrower shall send a copy of each such written notice to Lender and shall
redeliver such notices to each Tenant until such time as such Tenant complies
therewith. Borrower shall cause all cash Revenues relating to the Properties and
all other money received by Borrower or the Approved Property Manager with
respect to the Properties (other than tenant security deposits required to be
held in escrow accounts) to be deposited in the Clearing Account or the Cash
Management Account by the end of the second Business Day following Borrower
having actual knowledge of Borrower’s or the Approved Property Manager’s receipt
thereof.

(b) Lender shall have the right at any time and from time to time in its sole
discretion to change the Eligible Institution at which any one or more of the
Collateral Accounts (other than the Clearing Account) is maintained (and in the
case of any such change in respect of the Cash Management Account, Lender shall
deliver not less than five Business Days’ prior written notice to Borrower and
the Clearing Account Bank). In addition, during the continuance of an Event of
Default, or if the Clearing Account Bank fails to comply with the Clearing
Account Agreement or ceases to be an Eligible Institution, Lender shall have the
right at any time, upon not less than 30 days’ prior written notice to Borrower,
to replace the Clearing Account Bank with any Eligible Institution at which
Eligible Accounts may be maintained that will promptly execute and deliver to
Lender a Clearing Account Agreement satisfactory to Lender.

(c) Borrower shall maintain at all times an Operating Account into which amounts
may be deposited from time to time pursuant to Section 3.2(a) and
Section 3.2(b). Borrower shall not permit any amounts unrelated to the
Properties to be commingled with amounts on deposit in the Operating Account and
shall cause all amounts payable with respect to Operating Expenses for the
Properties to be paid from the Operating Account or the Cash Management Account
(to the extent required or permitted hereunder) and no other account. Borrower
shall deliver to Lender each month the monthly bank statement related to such
Operating Account. So long as no Event of Default is continuing, Borrower and
any Approved Property Manager shall be permitted to withdraw amounts from the
Operating Account for the purpose of paying bona fide Property expenses incurred
in accordance with this Agreement. So long as no Event of Default or Cash Flow
Sweep Period is continuing, Borrower shall be permitted to make equity
distributions from amounts remaining therein after Operating Expenses that are
then due and payable have been paid. During the continuance of an Event of
Default, all amounts contained in the Operating Account shall be remitted to the
Cash Management Account.

Section 3.2 Distributions from Cash Management Account.

(a) Lender shall transfer from the Cash Management Account to the Operating
Account, at the end of each Business Day (or, at Borrower’s election, on a less
frequent basis), the amount, if any, by which amounts then contained in the Cash
Management Account exceed the aggregate amount required to be paid to or
reserved with Lender or Mezzanine Lender on the next Payment Date pursuant
hereto; provided, however, that, subject to Section 3.2(b), Lender shall
terminate such remittances during the continuance of an Event of Default or Cash
Flow Sweep Period.

 

71



--------------------------------------------------------------------------------

(b) On each Payment Date, provided no Event of Default is continuing (and, if
and to the extent Lender so elects in its sole discretion, during the
continuance of an Event of Default until the Loan has been accelerated), Lender
shall transfer amounts from the Cash Management Account, to the extent available
therein, to make the following payments in the following order of priority:

(i) to the Basic Carrying Costs Escrow Account, the amounts then required to be
deposited therein pursuant to Section 3.4;

(ii) to Lender (i) for payment to Servicer, the Primary Servicing Fee and
(ii) the amount of all scheduled or delinquent interest and principal on the
Loan and all other amounts, in each case, then due and payable under the Loan
Documents (with any amounts in respect of principal paid last);

(iii) during the continuance of a Cash Flow Sweep Period, to the Operating
Account, an amount equal to the Budgeted Operating Expenses for the month in
which such Payment Date occurs; provided that the amounts disbursed to such
account pursuant to this clause (iii) shall be used by Borrower solely to pay
Budgeted Operating Expenses for such month (Borrower agreeing that, in the event
that such Budgeted Operating Expenses exceed the actual operating expenses for
such month, such excess amounts shall be remitted by Borrower to the Cash
Management Account prior to the next succeeding Payment Date); and provided
further that no amounts in excess of the Maximum Management Fees will be
disbursed to Borrower in respect of the base property management fees of any
Approved Property Manager that is an Affiliate of Borrower during the
continuance of a Cash Flow Sweep Period or an Event of Default;

(iv) to the TI/LC Reserve Account, the amount required to be deposited therein
pursuant to Section 3.5;

(v) to the Capital Expenditure Reserve Account, the amount required to be
deposited therein pursuant to Section 3.6;

(vi) until Lender shall have received notice from Mezzanine Lender that the
Mezzanine Loan has been repaid in full and provided that no Event of Default is
then continuing, to Mezzanine Lender, the Mezzanine Loan Primary Servicing Fee
and all scheduled interest then due and payable or past due and payable to
Mezzanine Lender under the Mezzanine Loan Agreement, as specified by Mezzanine
Lender pursuant to Mezzanine Lender’s written instructions to Lender;

(vii) during the continuance of a Cash Flow Sweep Period, with respect to
ongoing Redevelopment Projects as of such date, to the Redevelopment Project
Reserve Account, the aggregate amount of Approved Redevelopment Costs set forth
in the applicable Approved Redevelopment Plan and Budgets that are budgeted to
be funded from Excess Cash Flow;

 

72



--------------------------------------------------------------------------------

(viii) if Lender has received written notice from the Mezzanine Lender that a
Mezzanine Loan Event of Default is continuing, so long as no Cash Flow Sweep
Period or Event of Default is continuing, all remaining amounts to Mezzanine
Lender;

(ix) during the continuance of a Cash Flow Sweep Period or, if Lender makes the
election described in Section 3.2(b) above, during the continuance of an Event
of Default, all remaining amounts to the Cash Flow Sweep Reserve Account;

(x) if no Cash Flow Sweep Period, Event of Default or Mezzanine Loan Event of
Default is continuing, to Guarantor in reimbursement of any Completion Guaranty
Payments or Mezzanine Loan Completion Guaranty Payments, in each case, made by
Guarantor; and

(xi) if no Cash Flow Sweep Period, Event of Default or Mezzanine Loan Event of
Default is continuing, all remaining amounts to the Operating Account.

(c) If on any Payment Date the amount in the Cash Management Account is
insufficient to make all of the transfers described above (other than remittance
of excess cash to the Cash Flow Sweep Reserve Account or the Operating Account
or any required remittance to Mezzanine Lender), then Borrower shall remit to
the Cash Management Account on such Payment Date the amount of such deficiency.
If Borrower fails to remit such amount to the Cash Management Account on such
Payment Date, the same shall constitute an Event of Default and, in addition to
all other rights and remedies provided for under the Loan Documents, Lender may
disburse and apply the amounts in the Collateral Accounts in accordance with
Section 3.12(c).

(d) All transfers of Borrower’s funds from the Cash Management Account or other
sources to or for the benefit of Mezzanine Lender or Mezzanine Borrower pursuant
to this Agreement, the Cash Management Agreement or any of the other Loan
Documents, are intended by Borrower and Mezzanine Borrower to constitute, and
shall constitute, distributions from Borrower to Mezzanine Borrower in
accordance with the Delaware Limited Liability Company Act.

(e) Lender may, absent manifest error, conclusively rely upon any notice
received from Mezzanine Lender with respect to the amount then payable under the
applicable Mezzanine Loan Agreement and with respect to the occurrence,
continuance or termination of any Mezzanine Loan Event of Default. Lender shall
be under no duty to inquire into or investigate the validity, accuracy or
content of any such notice.

Section 3.3 Loss Proceeds Account.

(a) Upon the occurrence of a Material Casualty Event or a Material Condemnation
Event, Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of depositing any
Loss Proceeds (the “Loss Proceeds Account”).

(b) Provided no Event of Default is continuing, funds in the Loss Proceeds
account shall be applied in accordance with Section 5.16.

 

73



--------------------------------------------------------------------------------

Section 3.4 Basic Carrying Costs Escrow Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
payable by Borrower in respect of Taxes, Ground Rents and insurance premiums
(the “Basic Carrying Costs Escrow Account”).

(b) On the Closing Date, the Basic Carrying Costs Escrow Account shall be funded
in an amount equal to the sum of (i) an amount sufficient to pay all Taxes by
the 30th day prior to the date they come due, assuming subsequent monthly
fundings on Payment Dates of 1/12 of projected annual Taxes, plus (ii) an amount
sufficient to pay all Ground Rents by the 30th day prior to the date they come
due, assuming subsequent monthly fundings on Payment Dates of 1/12 of projected
annual Ground Rents, plus (iii) an amount sufficient to pay all insurance
premiums by the 30th day prior to the date they come due, assuming subsequent
monthly fundings on Payment Dates of 1/12 of projected annual insurance
premiums.

(c) On each subsequent Payment Date, an additional deposit shall be made therein
in an amount equal to the sum of:

(i) 1/12 of the Taxes that Lender reasonably estimates, based on information
provided by Borrower, will be payable during the next ensuing 12 months, plus

(ii) 1/12 of the Ground Rents that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months, plus

(iii) 1/12 of the insurance premiums that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months;

provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes,
Ground Rents and insurance premiums by the date on which such amounts come due,
then Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to the Basic Carrying Costs Escrow Account by the
amount that Lender reasonably estimates is sufficient to achieve such
accumulation.

(d) Borrower shall provide Lender with copies of all tax, Ground Rents and
insurance bills relating to the Properties promptly after Borrower’s receipt
thereof. Lender will apply amounts in the Basic Carrying Costs Escrow Account
toward the purposes for which such amounts are deposited therein. In connection
with the making of any payment from the Basic Carrying Costs Escrow Account,
Lender may cause such payment to be made according to any bill, statement or
estimate provided by Borrower or procured from the appropriate public office,
ground lessor or insurance carrier, without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof unless given written advance
notice by Borrower of such inaccuracy, invalidity or other contest.

 

74



--------------------------------------------------------------------------------

(e) If Lender so elects at any time, Borrower shall provide, at Borrower’s
expense, a tax service contract for the term of the Loan issued by a tax
reporting agency reasonably acceptable to Lender. If Lender does not so elect,
Borrower shall reimburse Lender for the actual, out-of-pocket cost of making
annual tax searches throughout the term of the Loan.

Section 3.5 TI/LC Reserve Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Tenant Improvements and Leasing Commissions (the “TI/LC Reserve
Account”).

(b) On each Payment Date, there shall be deposited into the TI/LC Reserve
Account an amount equal to the Monthly TI/LC Amount (as reduced by the amount of
any JV Profits deposited in the TI/LC Reserve Account in accordance with
Section 5.24(a) in the prior calendar month).

(c) Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the TI/LC Reserve Account to pay, or to reimburse
Borrower for, Leasing Commissions and Tenant Improvement costs incurred by
Borrower in connection with a new Lease (or Lease extension) entered into in
accordance herewith; provided that:

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied prior
disbursements from the TI/LC Reserve Account for the related Property as
provided in the related disbursement requests and (2) with respect to
disbursements for Tenant Improvements relating to any single Tenant or any
single Lease in excess of $2,000,000 in the aggregate (whether disbursed in a
lump sum or multiple installments), (x) a reasonably satisfactory site
inspection, and (y) receipt of partial or complete lien releases and waivers
from any contractors, subcontractors and others with respect to such amounts.

(d) Whenever a Lease is terminated in whole or in part (including without
limitation the SHLD Master Lease), whether by buy-out, cancellation, default or
otherwise, and Borrower receives any payment, fee or penalty in respect of such
termination (a “Termination Fee”), Borrower shall promptly cause such
Termination Fee to be deposited into the TI/LC Reserve Account. Provided no
Event of Default is continuing, Lender shall disburse such Termination Fee or
portion thereof to Borrower at the written request of Borrower in respect of
Leasing Commissions and Tenant Improvement costs incurred by Borrower in
connection with one or more replacement or other Leases entered into in
accordance with the terms of this Agreement.

 

75



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, in no event shall Designated Net Sales
Proceeds be released from the TI/LC Reserve Account until such time as the
entirety of the Future Advance Amount shall have been drawn by Borrower.

Section 3.6 Capital Expenditure Reserve Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Capital Expenditures (the “Capital Expenditure Reserve Account”).

(b) On each Payment Date, there shall be deposited into the Capital Expenditure
Reserve Account an amount equal to the Monthly Capital Expenditure Amount.

(c) Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Capital Expenditure Reserve Account to pay,
or to reimburse Borrower for, Capital Expenditures that are consistent with the
Approved Annual Budget; provided that:

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied prior
disbursements from the Capital Expenditure Reserve Account for the related
Property as provided in the related disbursement requests and (2) with respect
to disbursements for Capital Expenditures relating to any single capital
improvement costing in excess of $2,000,000 in the aggregate (whether disbursed
in a lump sum or multiple installments), (x) a reasonably satisfactory site
inspection, and (y) receipt of partial or complete lien releases and waivers
from any contractors, subcontractors and others with respect to such amounts .

Section 3.7 Deferred Maintenance and Environmental Escrow Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
anticipated to be required to correct Deferred Maintenance Conditions and
Environmental Conditions (the “Deferred Maintenance and Environmental Escrow
Account”).

(b) On the Closing Date, Borrower shall deposit into the Deferred Maintenance
and Environmental Escrow Account an amount equal to the sum of the Deferred
Maintenance Amount and the Environmental Reserve Amount.

 

76



--------------------------------------------------------------------------------

(c) Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Deferred Maintenance and Environmental Escrow
Account to pay, or to reimburse Borrower for, reasonable costs and expenses
incurred in order to correct Deferred Maintenance Conditions and Environmental
Conditions; provided that:

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied prior
disbursements from the Deferred Maintenance and Environmental Escrow Account for
the related Property as provided in the related disbursement requests and
(2) with respect to disbursements for any single Deferred Maintenance Condition
or Environmental Condition costing in excess of $2,000,000 in the aggregate to
remediate (whether disbursed in a lump sum or multiple installments),
(x) reasonably satisfactory site inspections, and (y) receipt of partial or
complete lien releases and waivers from any contractors, subcontractors and
others with respect to such amounts.

(d) Upon the correcting of all Deferred Maintenance Conditions and Environmental
Conditions and payment of all costs and expenses in respect thereof, provided no
Event of Default or Cash Flow Sweep Period is then continuing, any amounts then
remaining in the Deferred Maintenance and Environmental Escrow Account shall
promptly be remitted to Borrower and the Deferred Maintenance and Environmental
Escrow Account will no longer be maintained.

Section 3.8 Cash Flow Sweep Reserve Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the deposit of amounts required
to be deposited therein in accordance with Section 3.2(b) (the “Cash Flow Sweep
Reserve Account”).

(b) Provided that no Event of Default is then continuing, upon not less than
five (5) Business Days’ prior written notice from Borrower (but no more often
than quarterly), Lender shall release to Borrower funds from the Cash Flow Sweep
Reserve Account in the Permitted Equity Distribution Amount with respect to such
period; provided that Borrower shall include with such notice, an Officer’s
Certificate that includes the following:

(i) a reasonably detailed calculation of (1) REIT taxable income for the
applicable period and (2) the resulting amount required to be distributed by
Seritage REIT to its shareholders with respect to such period under U.S. federal
income tax laws for it to maintain its REIT status and the proportionate amount
of such distribution to be distributed by Seritage OP with respect to its
partnership units (the “OP Units”) (such

 

77



--------------------------------------------------------------------------------

amount required to be paid, in the aggregate, by Seritage REIT and Seritage OP,
the “REIT Cash Distribution Amount”), assuming that, for purposes of calculating
the REIT Cash Distribution Amount, (other than with respect to a Cash Flow Sweep
Period initiated by a Cash Flow Sweep Trigger Event set forth in clause (iii) or
clause (vi) of the definition thereof, as to which an assumption shall apply
that such distributions by each of Seritage REIT and Seritage OP will be made
entirely in cash), (A) Seritage REIT will pay such distributions partly in cash
and partly in shares of Seritage REIT stock at the election of each Seritage
REIT shareholder, where the aggregate amount of cash to be distributed is capped
at 50% of the total amount distributed by Seritage REIT pursuant to such
distribution, and (B) Seritage OP will pay such distributions partly in cash and
partly in OP Units at the election of each holder of OP Units, where the
aggregate amount of cash to be distributed is capped at 50% of the total amount
distributed by Seritage OP pursuant to such distribution; and

(ii) a reasonably detailed calculation of Guarantor’s consolidated Liquidity
(calculated on a consolidated basis) in excess of the Guarantor Retention Amount
(“Guarantor Available Funds Amount”).

(c) Provided no Event of Default is then continuing, Lender shall release to the
Cash Management Account all amounts then contained in the Cash Flow Sweep
Reserve Account on the first Payment Date after Borrower delivers to Lender
evidence reasonably satisfactory to Lender establishing that no Cash Flow Sweep
Period is then continuing. Such a release shall not preclude the subsequent
commencement of a Cash Flow Sweep Period and the deposit of amounts into the
Cash Flow Sweep Reserve Account as set forth in Section 3.2(b).

Section 3.9 Unfunded Obligations Account.

(a) Lender shall establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving for
Unfunded Obligations required to be funded by Borrower (the “Unfunded
Obligations Account”).

(b) On the Closing Date, Borrower shall deposit into the Unfunded Obligations
Account an amount equal to the $42,469,698.

(c) Borrower shall perform its obligations in respect of the Unfunded
Obligations when and as due under the respective Leases or other applicable
agreements. Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Unfunded Obligations Account to pay, or to
reimburse Borrower for, reasonable costs and expenses incurred in the
performance of Unfunded Obligations; provided that

(i) Borrower shall have satisfied the applicable Existing Redevelopment Funding
Conditions (which are hereby incorporated by reference as if set forth herein in
full);

(ii) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;

 

78



--------------------------------------------------------------------------------

(iii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and

(iv) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied prior
disbursements from the Unfunded Obligations Account for the related Property as
provided in the related disbursement requests and (2) with respect to
disbursements for any single Unfunded Obligation costing in excess of $2,000,000
in the aggregate (whether disbursed in a lump sum or multiple installments),
(x) reasonably satisfactory site inspections and (y) receipt of partial or
complete lien releases and waivers from any contractors, subcontractors and
others with respect to such amounts.

(d) Upon payment or performance, as applicable, of all Unfunded Obligations
identified for any Property on Schedule E-1, and provided no Event of Default is
then continuing, the remainder of the portion of the Unfunded Obligations
Account held for such Property (as shown adjacent to such line item on Schedule
E-1) shall promptly be remitted to Borrower. Upon the payment or performance in
full of all Unfunded Obligations, provided no Event of Default or Cash Flow
Sweep Period is then continuing, any amounts then remaining in the Unfunded
Obligations Account shall promptly be remitted to Borrower and the Unfunded
Obligations Account will no longer be maintained.

Section 3.10 Cash Flow Sweep Cure Reserve Account.

(a) Upon request of Borrower in connection with the occurrence of an event that
would otherwise be a Cash Flow Sweep Trigger Event, Lender will establish and
maintain an Eligible Account (which may be a subaccount of the Cash Management
Account) for the deposit of the applicable Cash Flow Sweep Cure Collateral (the
“Cash Flow Sweep Cure Reserve Account”).

(b) Provided that no Event of Default is then continuing, Lender shall release
to the Cash Management Account all amounts then contained in the Cash Flow Sweep
Cure Reserve Account on the first Payment Date after Borrower delivers to Lender
evidence reasonably satisfactory to Lender establishing that the applicable Cash
Flow Sweep Trigger Event is no longer continuing (without regard to the
applicable Cash Flow Sweep Cure Collateral delivered to Lender in accordance
with this Agreement).

Section 3.11 Redevelopment Project Reserve Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Approved Redevelopment Costs of Redevelopment Projects (the
“Redevelopment Project Reserve Account”). Notwithstanding anything herein to the
contrary, in lieu of making any required deposit into the Redevelopment Project
Reserve Account, Borrower may elect in writing by notice to Lender, in
Borrower’s sole discretion, to designate all or any portion of undrawn balance
of the Future Advance Amount (to the extent not previously designated for use

 

79



--------------------------------------------------------------------------------

on any other Redevelopment Project) for application to one or more Redevelopment
Projects, and such election, unless revoked by written notice from Borrower to
Lender (which notice Borrower may elect to give in Borrower’s sole discretion)
be deemed to constitute available funds in the Redevelopment Project Reserve
Account; provided that such revocation by Borrower shall only be permitted so
long as Borrower has not incurred any costs in respect of such Redevelopment
Project that have been or are expected to be funded by advances by Future
Advance Lender of the Future Advance Amount or has otherwise demonstrated to
Lender’s reasonable satisfaction that the conditions set forth in
Section 5.22(b)(ii) are satisfied as of the date of such revocation.

(b) Subject to the terms and conditions contained herein, funds on deposit in
the Redevelopment Project Reserve Account will be available to Borrower solely
to fund Approved Redevelopment Costs, and shall be funded to Borrower on the
Funding Date specified in the Funding Request. From time to time, Borrower may
submit a Funding Request to Lender specifying the amount to be released and a
Funding Date not less than 5 days nor more than 30 days after Lender’s receipt
of such Funding Request on which Borrower desires such release to be made,
provided that Borrower shall only be entitled to release of funds from the
Redevelopment Project Reserve Account up to four times during any calendar month
(but only once during any calendar month with respect to any single
Redevelopment Project). Lender shall release from the Redevelopment Project
Reserve Account on each applicable Funding Date to the Operating Account, the
Approved Redevelopment Costs set forth in such Funding Request, subject to the
satisfaction of the following conditions precedent on or prior to the applicable
Funding Date:

(i) no Event of Default shall have occurred and be continuing;

(ii) prior to the initial Funding Request with respect to a Redevelopment
Project, Borrower shall have satisfied the conditions set forth in
Section 5.22(b);

(iii) prior to each Funding Request with respect to a Redevelopment Project,
Borrower shall have satisfied the conditions set forth in Section 5.22(c); and

(iv) prior to the final Funding Request with respect to a Redevelopment Project,
Borrower shall have satisfied the condition set forth in the first sentence of
Section 5.22(f).

(c) Notwithstanding the foregoing, in no event shall Designated Net Sales
Proceeds be released from the Redevelopment Project Reserve Account until such
time as the entirety of the Future Advance Amount shall have been drawn by
Borrower.

Section 3.12 Account Collateral.

(a) Borrower hereby pledges the Account Collateral to Lender as security for the
Indebtedness, together with all rights of a secured party with respect thereto,
it being the intention of the parties that such pledge shall be a perfected
first-priority security interest. Each Collateral Account shall be an Eligible
Account under the sole dominion and control of Lender. Borrower shall have no
right to make withdrawals from any of the Collateral Accounts other than the
Operating Account. Funds in the Collateral Accounts shall not be commingled with
any

 

80



--------------------------------------------------------------------------------

other monies at any time. Borrower shall execute any additional documents that
Lender in its reasonable discretion may require and shall provide all other
evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral. Funds in the
Collateral Accounts shall be invested only in Permitted Investments, which
Permitted Investments shall be credited to the related Collateral Account. All
income and gains from the investment of funds in the Collateral Accounts other
than the Basic Carrying Costs Escrow Account shall be retained in the Collateral
Accounts from which they were derived. Unless otherwise required by applicable
law, all income and gains from the investment of funds in the Basic Carrying
Costs Escrow Account shall be for the account of Lender in consideration of its
administration of such Collateral Account, and Lender shall have the right at
any time to withdraw such amounts from the Basic Carrying Costs Escrow Account.
All fees of the Cash Management Bank and the Clearing Account Bank shall be paid
by Borrower. After the Loan and all other Indebtedness have been paid in full,
the Collateral Accounts shall be closed and the balances therein, if any, shall
be paid to Mezzanine Lender unless Lender shall have received written notice
from Mezzanine Lender that the Mezzanine Loan has been paid in full, and if such
notice has been delivered by Mezzanine Lender, to Borrower.

(b) The insufficiency of amounts contained in the Collateral Accounts shall not
relieve Borrower from its obligation to fulfill all covenants contained in the
Loan Documents.

(c) During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts, and funds resulting from the
liquidation of Permitted Investments contained in the Collateral Accounts,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder), the Loan, the Note Components and the Notes in
such sequence as Lender shall elect in its sole discretion, and/or toward the
payment of Property expenses.

Section 3.13 Bankruptcy. Borrower and Lender acknowledge and agree that upon the
filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code. If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender. Borrower acknowledges that Lender does not
consent to Borrower’s use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender. Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.

 

81



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS

Borrower and, to the extent provided in this Article IV, JV Pledgor, represents
to Lender that, as of the Closing Date, except as set forth in the Exception
Report:

Section 4.1 Organization.

(a) Each Required SPE is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is in good standing in each other
jurisdiction where ownership of its properties or the conduct of its business
requires it to be so, and each Required SPE has all power and authority under
such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

(b) The organizational chart contained in Exhibit A is true and correct as of
the date hereof.

Section 4.2 Authorization. Each of Borrower and JV Pledgor, as applicable, has
the power and authority to enter into this Agreement and the other Loan
Documents, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated by the Loan Documents and has by proper action
duly authorized the execution and delivery of the Loan Documents.

Section 4.3 No Conflicts. Neither the execution and delivery of the Loan
Documents by Borrower and JV Pledgor, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof will (i) violate or conflict with any provision of its
formation and governance documents, (ii) violate any material Legal Requirement,
regulation (including Regulation U, Regulation X or Regulation T), order, writ,
judgment, injunction, decree or permit applicable to it, (iii) violate or
conflict with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, contract (including Ground Leases, Leases
(including the SHLD Master Lease), the JV Documents and/or Material Agreements),
to which Borrower, JV Pledgor or Guarantor, as applicable, is a party or may be
bound, or (iv) result in or require the creation of any Lien or other charge or
encumbrance upon or with respect to the Collateral or the JV Collateral in favor
of any Person other than Lender.

Section 4.4 Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower and JV
Pledgor, as applicable, of this Agreement or the other Loan Documents, except
for any of the foregoing that have already been obtained.

Section 4.5 Enforceable Obligations. This Agreement and the other Loan Documents
have been duly executed and delivered by Borrower and JV Pledgor and constitute
its legal, valid and binding obligations, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. The Loan Documents are not subject to any right of rescission,
offset, abatement, counterclaim or defense by Borrower, JV Pledgor or Guarantor,
including the defense of usury or fraud.

 

82



--------------------------------------------------------------------------------

Section 4.6 No Default. No Default or Event of Default will exist immediately
following the making of the Loan.

Section 4.7 Payment of Taxes. Borrower and JV Pledgor, as applicable, has filed,
or caused to be filed, all tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of taxes due (including interest and
penalties) except for taxes that are not yet delinquent and has paid all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangible taxes) owing by it
necessary to preserve the Liens in favor of Lender.

Section 4.8 Compliance with Law. Borrower, each Property and the use thereof
comply in all material respects with all applicable Insurance Requirements.
Borrower, each Property and the use thereof comply with all Legal Requirements,
including building and zoning ordinances and codes, except in each case where
the failure to comply would not reasonably be expected to have a Property
Material Adverse Effect. Each Property conforms to current zoning requirements
(including requirements relating to parking) and is neither an illegal nor a
legal nonconforming use except as specified in the zoning report delivered to
Lender in connection with the Closing, except in each case where the failure to
comply would not reasonably be expected to have a Property Material Adverse
Effect. Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority the violation of which could
adversely affect any Property or the condition (financial or otherwise) or
business of Borrower or JV Pledgor. There has not been committed by or on behalf
of Borrower any act or omission affording any federal Governmental Authority or
any state or local Governmental Authority the right of forfeiture as against any
Property or any portion thereof or any monies paid in performance of its
obligations under any of the Loan Documents. Neither Borrower nor JV Pledgor has
purchased any portion of any of the Collateral or JV Collateral with proceeds of
any illegal activity.

Section 4.9 ERISA.

(a) Neither Borrower, JV Pledgor nor any ERISA Affiliate of Borrower nor JV
Pledgor has incurred or could be subjected to any liability under Title IV or
Section 302 of ERISA or Section 412 of the Code or maintains or contributes to,
or is or has been required to maintain or contribute to, any employee benefit
plan (as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code. The consummation of the transactions
contemplated by this Agreement will not constitute or result in any non-exempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.

(b) Neither Borrower nor JV Pledgor is or is acting on behalf of (i) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA, (ii) a
“plan” within the meaning of Section 4975 of the Internal Revenue Code of 1986,
as amended or (iii) an entity deemed to hold “plan assets” within the meaning of
29 C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA, of any such
employee benefit plan or plan.

 

83



--------------------------------------------------------------------------------

Section 4.10 Investment Company Act. Neither Borrower nor JV Pledgor is an
“investment company”, or a company “controlled” by an “investment company”,
registered or required to be registered under the Investment Company Act of
1940, as amended.

Section 4.11 No Bankruptcy Filing. Neither Borrower nor JV Pledgor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property. Neither Borrower nor JV Pledgor has any knowledge of any
Person contemplating the filing of any such petition against it. During the ten
year period preceding the Closing Date, no petition in bankruptcy has been filed
by or against any Required SPE, Guarantor, any of their respective Subsidiaries
and no such Persons have been convicted of a felony. As of the Closing Date,
Borrower has not received notice of and is not otherwise aware of any Tenant
under a Major Lease contemplating or having filed any of the foregoing actions.

Section 4.12 Other Debt. Neither Borrower nor JV Pledgor has outstanding any
Debt other than Permitted Debt.

Section 4.13 Litigation. There are no actions, suits, proceedings, arbitrations
or governmental investigations by or before any Governmental Authority or other
court or agency now filed or otherwise pending, and to the knowledge Borrower
and JV Pledgor there are no such actions, suits, proceedings, arbitrations or
governmental investigations threatened in writing, against or affecting
Borrower, JV Pledgor, Guarantor or any of the Collateral or the JV Collateral,
in each case, except for (i) matters covered by insurance and (ii) matters that
would not reasonably be expected to either have a Material Adverse Effect, a
Property Material Adverse Effect or materially adversely affect the condition
(financial or otherwise) or business of Borrower or JV Pledgor.

Section 4.14 Leases; Material Agreements.

(a) Borrower has delivered to Lender true and complete copies of all Leases in
effect on or prior to the Closing Date, including all modifications and
amendments thereto. No person has any possessory interest in any of the
Properties or right to occupy the same except under and pursuant to the
provisions of the Leases. The rent roll attached to this Agreement as Schedule F
(the “Rent Roll”) is accurate and complete in all material respects as of the
Closing Date. Except as indicated on the Rent Roll or Exception Report, no
security deposits are being held by Borrower (including bonds or letters of
credit being held in lieu of cash security deposits), no Tenant listed on
Schedule P hereto has any termination options (except in connection with a
Casualty or Condemnation), no Tenant has any extension or renewal rights (except
as set forth in its Lease), no Tenant or other party has any option, right of
first refusal or similar preferential right to purchase all or any portion of
the fee or Ground Lease interest in the Property, and no fixed rent has been
paid more than 30 days in advance of its due date and, as of the Closing Date,
no payments of rent are more than 30 days delinquent. Each of the following is
true and correct with respect to each Lease:

(i) such Lease is valid and enforceable and is in full force and effect (A) on
the Closing Date or (B) as to any subsequent date as of which this
representation is being made, as expressly provided in this Agreement, except
where the same would not reasonably be expected to have a Material Adverse
Effect or a Property Material Adverse Effect;

 

84



--------------------------------------------------------------------------------

(ii) Borrower is the sole owner of the entire lessor’s interest in such Lease;

(iii) other than the SHLD Master Lease, the Lands’ End Master Lease and the
Sears Hometown License Agreement, such Lease is an arm’s-length agreement with a
bona fide, independent third party;

(iv) none of the Revenues reserved in such Lease have been assigned or otherwise
pledged or hypothecated (except such pledge or hypothecation that will be fully
terminated and released in connection with the filing and recordation of the
Mortgage and except for the Liens contemplated pursuant to the Loan Documents);

(v) neither Borrower nor, to Borrower’s knowledge, any other party under such
Lease is in default thereunder either (A) on the Closing Date, in any material
respect, or (B) as to any subsequent date as of which this representation is
being made, as expressly provided in this Agreement, where the same would
reasonably be expected to have a Material Adverse Effect or a Property Material
Adverse Effect;

(vi) there exist no offsets or defenses to the payment of any portion of the
rents thereunder (A) on the Closing Date, or (B) as to any subsequent date as of
which this representation is being made, as expressly provided in this
Agreement, except where the same would not reasonably be expected to have a
Material Adverse Effect or a Property Material Adverse Effect;

(vii) as of the Closing Date, no brokerage commissions or finders fees are due
and payable regarding any Lease; and

(viii) except for the Unfunded Obligations, all work to be performed by the
landlord under such Lease has been substantially performed, all Tenants have
accepted possession of their respective premises under such Lease, all
contributions to be made by the landlord to the Tenants thereunder have been
made, all other conditions to each Tenant’s obligations thereunder have been
satisfied, no Tenant has the right to require Borrower to perform or finance
Tenant Improvements or Material Alterations and no Leasing Commissions are owed
or would be owed upon the exercise of any Tenant’s existing renewal or expansion
options, and Borrower has no other monetary obligation to any Tenant under such
Lease, in each case as of the Closing Date.

(b) As of the Closing Date, there are no Material Agreements except as described
in Schedule G. Borrower has made available to Lender true and complete copies of
all Material Agreements and the JV Documents (including all exhibits and
schedules thereto) as of the Closing Date. The Material Agreements and the JV
Documents are in full force and effect and there are no defaults thereunder by
Borrower or, to Borrower’s knowledge, any other party thereto (A) on the Closing
Date, or (B) as to any subsequent date as of which this representation is being
made, as expressly provided in this Agreement, except where the same would not
reasonably be expected to have a Material Adverse Effect or a Property Material
Adverse Effect. Borrower has delivered or made available to Lender all material
written correspondence with respect to any material pending or threatened
disputes under any Property Agreement.

 

85



--------------------------------------------------------------------------------

(c) The SHLD Master Lease is a “true lease” for all purposes of the Bankruptcy
Code (including Section 365(d) and 502(b)(6) thereof).

Section 4.15 Full and Accurate Disclosure. All written information, other than
projections, other forward looking information and information of a general
economic or industry nature, that has been made available to Lender by or on
behalf of Borrower or JV Pledgor prior to the date of this Agreement in
connection with the Loan and the other transactions contemplated hereby, when
taken as a whole, was, when furnished, true and correct in all material respects
and did not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made (giving effect to all supplements and updates
provided thereto). There is no fact, event or circumstance presently known to
Borrower or JV Pledgor that has not been disclosed to Lender that has had or
would reasonably be expected to result in a Material Adverse Effect or a
Property Material Adverse Effect.

Section 4.16 Financial Condition and Projections. Borrower has heretofore
delivered to Lender (i) cash basis property-by-property 12-month pro forma
operating statements with respect to the Properties and (ii) the list of
Unfunded Obligations attached hereto as Schedule E-1, and all such materials
have been prepared in good faith based upon assumptions that are believed by the
preparer thereof to be reasonable at the time such materials were prepared (it
being understood that the materials described in clause (i) and clause
(ii) hereof are not to be viewed as facts and are subject to significant
uncertainties and contingencies and actual results may vary materially from the
information contained in such materials).

Section 4.17 Single-Purpose Requirements.

(a) Each Required SPE is now, and has always been since its formation, a
Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never
(i) owned any property other than the Properties and incidental personal
property necessary for the ownership and operation of the Properties,
(ii) engaged in any business, except the owning, holding, developing, selling,
transferring, leasing, managing and operating of the Properties and other lawful
business that is incident, necessary and appropriate to accomplish the foregoing
or (iii) had any material contingent or actual obligations or liabilities
unrelated to the Properties. JV Pledgor has never (i) owned any property other
than the applicable JV Interests, (ii) engaged in any business, except owning,
holding, selling, transferring and managing the JV Interests or (iii) had any
material contingent or actual obligations or liabilities unrelated to the JV
Interests.

(b) (i) Borrower has provided Lender with true, correct and complete copies of
Borrower’s current operating agreement or partnership agreement, as applicable,
together with all amendments and modifications thereto and (ii) JV Pledgor has
provided Lender with true, correct and complete copies of JV Pledgor’s current
operating or partnership agreement, as applicable, together with all amendments
and modifications thereto.

 

86



--------------------------------------------------------------------------------

(c) Any and all of the stated facts and assumptions made in any Nonconsolidation
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower and JV Pledgor,
as applicable, will have complied and will comply with all of the stated facts
and assumptions made with respect to it in any Nonconsolidation Opinion. Each
entity other than Borrower and JV Pledgor, as applicable, with respect to which
an assumption is made or a fact stated in any Nonconsolidation Opinion will have
complied and will comply with all of the assumptions made and facts stated with
respect to it in any such Nonconsolidation Opinion. Each of Borrower and JV
Pledgor covenants that in connection with any Additional Nonconsolidation
Opinion delivered in connection with this Agreement it shall provide an updated
certification regarding compliance with the facts and assumptions made therein.

Section 4.18 Use of Loan Proceeds. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.

Section 4.19 Not Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

Section 4.20 Labor Matters. Neither the Borrower nor the JV Pledgor has any
employees and neither is a party to any collective bargaining agreements.

Section 4.21 Title. Borrower owns insurable fee or leasehold title to the
Properties (other than any personal property) and good and marketable title to
the related personal property, to the Collateral Accounts, and to any other
Collateral, and JV Pledgor owns good title to the JV Collateral, in each case
free and clear of all Liens whatsoever except the Permitted Encumbrances. Each
Mortgage, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (i) a valid, perfected first priority Lien on the real
property portion of the Properties and the rents therefrom, enforceable as such
against creditors of and purchasers from Borrower and subject only to Permitted
Encumbrances, and (ii) perfected Liens (pursuant to the Uniform Commercial Code
of the State of New York) in and to all personalty (excluding any portion
thereof constituting personalty in which a Lien may not be perfected under
applicable law by the filing of a financing statement), subject only to any
applicable Permitted Encumbrances. The Permitted Encumbrances do not and will
not, individually or in the aggregate, materially and adversely affect or
interfere with the value, or current or contemplated use or operation, of the
Properties, or the security intended to be provided by the Mortgage, the ability
of the Properties to generate net cash flow sufficient to service the Loan or
Borrower’s ability to pay its obligations as and when they come due, including
its ability to repay the Indebtedness in accordance with the terms of the Loan
Documents. Except as insured over by a Title Insurance Policy, there are, as of
the Closing Date, no claims for payment for work, labor or materials affecting
the Properties that are or may become a Lien prior to, or of equal priority
with, the Liens created by the Loan Documents. No creditor of Borrower other
than Lender has in its possession any goods that constitute or evidence the
Collateral.

 

87



--------------------------------------------------------------------------------

Section 4.22 No Encroachments. Except as shown on the applicable Survey, all of
the improvements on each Property lie wholly within the boundaries and building
restriction lines of such Property, and no improvements on adjoining property
encroach upon any Property, and no easements or other encumbrances upon any
Property encroach upon any of the improvements, so as, in any case, to result in
a Property Material Adverse Effect, except those that are insured against by a
Title Insurance Policy.

Section 4.23 Physical Condition.

(a) Except for matters set forth in the Engineering Reports, each Property and
all building systems (including sidewalks, parking lots, storm drainage system,
roof, plumbing system, HVAC system, fire protection system, electrical system
equipment, elevators, exterior sidings and doors, irrigation system and all
structural components) are free of all material damage and are in good
condition, order and repair in all respects, except, in each case, as would not
reasonably be expected to result in a Property Material Adverse Effect.

(b) As of the Closing Date, Borrower is not aware of any material structural or
other material defect or damages in any of the Properties, whether latent or
otherwise.

(c) As of the Closing Date, Borrower has not received and is not aware of any
other Person’s receipt of notice from any insurance company or bonding company
of any defects or inadequacies in any of the Properties that would, alone or in
the aggregate, adversely affect in any material respect the insurability of the
same or cause the imposition of extraordinary premiums or charges thereon or of
any termination or threatened termination of any policy of insurance or bond.

Section 4.24 Fraudulent Conveyance. Neither Borrower nor JV Pledgor has entered
into the Transaction or any of the Loan Documents with the actual intent to
hinder, delay or defraud any creditor. Each of Borrower and JV Pledgor has
received reasonably equivalent value in exchange for its obligations under the
Loan Documents. On the Closing Date, the fair salable value of Borrower’s and JV
Pledgor’s aggregate assets (as applicable) is and will, immediately following
the making of the Loan and the use and disbursement of the proceeds thereof, be
greater than its probable aggregate liabilities (including subordinated,
unliquidated, disputed and Contingent Obligations). The aggregate assets of
Borrower and JV Pledgor (as applicable) do not and, immediately following the
making of the Loan and the use and disbursement of the proceeds thereof will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Neither Borrower nor JV Pledgor
intends to, and does not believe that it will, incur debts and liabilities
(including Contingent Obligations and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of Borrower).

Section 4.25 Management. Except for any Approved Management Agreement, no
property management agreements are in effect with respect to the Properties to
which Borrower or SHLD Master Tenant is a party. As of the Closing Date, the
Approved Management Agreement is in full force and effect and there is no event
of default thereunder by any party thereto and no event has occurred that, with
the passage of time and/or the giving of notice would constitute a default
thereunder.

 

88



--------------------------------------------------------------------------------

Section 4.26 Condemnation. On the Closing Date, no Condemnation has been
commenced or, to Borrower’s knowledge, is contemplated in writing or threatened
in writing with respect to all or any portion of any of the Properties or for
the relocation of roadways providing access to any of the Properties, and, as of
any subsequent date as of which this representation is being made, as expressly
provided in this Agreement, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect.

Section 4.27 Utilities and Public Access. Each of the Properties has adequate
rights of access to dedicated public ways (and makes no material use of any
means of access or egress that is not pursuant to such dedicated public ways or
recorded, irrevocable rights-of-way or easements) and is adequately served by
all public utilities, including water and sewer (or well and septic), necessary
to the continued use and enjoyment of such Property as presently used and
enjoyed.

Section 4.28 Environmental Matters. Except as disclosed in the Environmental
Reports:

(i) To Borrower’s knowledge, no Hazardous Substances are located at, on, in or
under any of the Properties or have been handled, manufactured, generated,
stored, processed, or disposed of at, on, in or under, or have been Released
from, any Property. Without limiting the foregoing, to Borrower’s knowledge,
there is not present at, on, in or under any of the Properties, any
PCB-containing equipment, asbestos or asbestos containing materials, underground
storage tanks or surface impoundments for any Hazardous Substance, lead in
drinking water (except in concentrations that comply with all Environmental
Laws), or lead-based paint. To Borrower’s knowledge, there is no threat of any
Release of any Hazardous Substance migrating to any of the Properties.

(ii) Each Property is in compliance in all material respects with all
Environmental Laws applicable to such Property (which compliance includes, but
is not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
governmental authorizations required in connection with the ownership and
operation of such Property under all Environmental Laws). No Environmental Claim
is pending with respect to any of the Properties, nor, to Borrower’s knowledge,
is any threatened, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
Borrower or any of the Properties (A) on the Closing Date, or (B) as to any
subsequent date as of which this representation is being made, as expressly
provided in this Agreement, except where the same would not reasonably be
expected to have a Material Adverse Effect or a Property Material Adverse
Effect.

(iii) As of the Closing Date, no Liens are recorded with the appropriate land
records under or pursuant to any Environmental Law with respect to any of the
Properties and, to Borrower’s knowledge, no Governmental Authority has been
taking any action to subject any of the Properties to Liens under any
Environmental Law.

 

89



--------------------------------------------------------------------------------

(iv) There have been no material environmental investigations, studies, audits,
reviews or other analyses conducted by or that are in the possession of Borrower
in relation to any of the Properties that have not been made available to
Lender.

Section 4.29 Assessments. There are no pending or proposed (in writing) special
or other assessments for public improvements or otherwise affecting any of the
Properties, nor are there any contemplated improvements to any of the Properties
that may result in such special or other assessments, in any such case that
would reasonably be expected to have a Material Adverse Effect or a Property
Material Adverse Effect.

Section 4.30 No Joint Assessment. Borrower has not initiated the joint
assessment of any of the Properties (i) with any other real property
constituting a separate tax lot, or (ii) with any personal property, or any
other procedure whereby the Lien of any Taxes that may be levied against such
other real property or personal property shall be assessed or levied or charged
to any of the Properties as a single Lien.

Section 4.31 Separate Lots. No portion of any Property is part of a tax lot that
also includes any real property that is not Collateral.

Section 4.32 Permits; Certificate of Occupancy. Subject to administrative or
ministerial filings and/or notices as may be required as a result of, or in
connection with, the transactions occurring on the Closing Date, Borrower has
obtained all Permits necessary for the present and contemplated use and
operation of each Property. The uses being made of each Property are in
conformity in all material respects with the certificate of occupancy and/or
Permits for such Property and any other restrictions, covenants or conditions
affecting such Property.

Section 4.33 Flood Zone. None of the improvements on any of the Properties is
located in an area identified by the Federal Emergency Management Agency or the
Federal Insurance Administration as a “100 year flood plain” or as having
special flood hazards (including Zones A and V), or, to the extent that any
portion of any Property is located in such an area, any Property is covered by
flood insurance meeting the requirements set forth in Section 5.15(a)(ii).

Section 4.34 Security Deposits. Borrower is in compliance in all material
respects with all Legal Requirements relating to security deposits.

Section 4.35 Acquisition Documents. Borrower has delivered to Lender true and
complete copies of all material agreements and instruments related to the
Approved Separation Transaction under which Borrower, JV Pledgor or any of its
Affiliates or the seller of the Collateral or the JV Collateral have remaining
rights or obligations in respect of the acquisition of the Collateral or the JV
Collateral.

Section 4.36 Insurance. Borrower has obtained insurance policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
All premiums on such insurance policies required to be paid as of the Closing
Date have been paid for the current policy period. Borrower has not done, by act
or omission, anything that would impair the coverage of any such policy.

 

90



--------------------------------------------------------------------------------

Section 4.37 No Dealings. Borrower is not aware of any unlawful influence on the
assessed value of any Property.

Section 4.38 Estoppel Certificates; JV Side Letters.

(i) Borrower has requested estoppel certificates from each Tenant, each ground
lessor under each Ground Lease and each counterparty to a Property Agreement on
the form heretofore agreed by Lender and has used commercially reasonable
efforts to obtain executed estoppels from such parties. Borrower has delivered
to Lender true and complete copies of each estoppel certificate received back
from any Tenant, any such ground lessor, and any such Property Agreement
counterparty prior to the Closing Date.

(ii) Borrower has used commercially reasonable efforts to obtain executed letter
agreements in the form proposed by Lender from each of GGP, Simon and Macerich
with respect to the Applicable JV.

Section 4.39 Federal Trade Embargos. Guarantor and each Required SPE is in
compliance with all Federal Trade Embargos in all material respects. No
Embargoed Person owns any direct or indirect equity interest in any Required
SPE. To Borrower’s knowledge, no Tenant at any of the Properties is identified
on the OFAC List. Borrower has implemented procedures, and will consistently
apply those procedures throughout the term of the Loan, to ensure that the
foregoing representations and warranties remain true and correct during the term
of the Loan.

Section 4.40 Ground Leased Parcel. Taking into account the estoppel letter
delivered to Lender by the related ground lessor, each of the following is true
with respect to each Ground Lease:

(i) Borrower has made available to Lender true and complete copies of all Ground
Leases, including all modifications and amendments thereto;

(ii) The Ground Lease or a memorandum thereof has been duly recorded or
submitted for recordation in a form that is acceptable for recording in the
applicable jurisdiction. The Ground Lease or ground lease estoppel letter
permits the interest of the lessee to be encumbered by the Mortgage and does not
restrict the use of any Property by Borrower, its successors or assigns in a
manner that would adversely affect the security provided by the Mortgage;

(iii) The lessor has agreed in writing in the Ground Lease or such estoppel
letter that the Ground Lease may not be amended, modified, canceled or
terminated without the prior written consent of Lender and that any such action
without such consent is not binding on Lender;

(iv) The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by Borrower or Lender) that extends not less than 20 years
beyond the scheduled Maturity Date;

 

91



--------------------------------------------------------------------------------

(v) The Ground Lease is not subject to any interests, estates, liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances;

(vi) The Ground Lease does not place commercially unreasonable restrictions on
the identity of the mortgagee and the Ground Lease is assignable to Lender and
its successors and assigns without the consent of the lessor thereunder, and in
the event it is so assigned, it is further assignable by the holder of the Loan
and its successors and assigns without the consent of the lessor;

(vii) There is no default under the Ground Lease and no condition that, but for
the passage of time or giving of notice, would result in a default under the
terms of the Ground Lease, and the Ground Lease is in full force and effect as
of the Closing Date;

(viii) The Ground Lease or such estoppel letter requires the lessor to give to
Lender written notice of any default, and provides that no notice of default or
termination is effective unless such notice is given to Lender;

(ix) Lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under the Ground
Lease through legal proceedings) to cure any default under the Ground Lease
which is curable after Lender’s receipt of notice of any default before the
lessor may terminate the Ground Lease;

(x) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial mortgage lender;

(xi) The Ground Lease or such estoppel letter does not prohibit or otherwise
prevent Loss Proceeds from being held by Lender in the Loss Proceeds Account and
applied either to the repair or restoration the applicable Property or to the
payment of the Indebtedness in accordance herewith; and without limiting the
foregoing, in the case of a total or substantially total loss or taking, the
Ground Lease does not prohibit or prevent the application of the Loss Proceeds
to the payment of the Indebtedness; and

(xii) Provided that the lender cures any defaults which are susceptible to being
cured, the lessor has agreed to enter into a new lease with Lender upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

Section 4.41 Survival. All of the representations of Borrower set forth in this
Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. As to each JV Pledgor, all of the
representations of such JV Pledgor set forth in this Agreement and in the other
Loan Documents shall survive until the earlier of (i) the JV Pledgor Release
Event as to such Pledgor (upon which occurrence such representatives shall have
no further force or effect) or (ii) the repayment in full of the Indebtedness.
All representations, covenants and agreements made by Borrower and JV Pledgor in
this Agreement or in the other Loan Documents shall be deemed to have been
relied upon by Lender

 

92



--------------------------------------------------------------------------------

notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf. On the date of any Securitization, on not less than three Business
Days’ prior written notice, Borrower and JV Pledgor shall deliver to Lender a
certification (x) confirming that all of the representations contained in this
Agreement are true and correct as of the date of such Securitization, or
(y) otherwise specifying any changes in or qualifications to such
representations as of such date as may be necessary to make such representations
consistent with the facts as they exist on such date.

ARTICLE 5

AFFIRMATIVE COVENANTS

Borrower and, to the extent provided in this Article V, JV Pledgor, covenants
and agrees as follows:

Section 5.1 Existence; Licenses. Each Required SPE shall do or cause to be done
all things necessary to remain in existence. Borrower shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
all rights, licenses, Permits, franchises, certificates of occupancy, consents,
approvals and other agreements necessary for the continued use and operation of
the Properties. Each Required SPE shall deliver to Lender a copy of each
amendment or other modification to any of its organizational documents promptly
after the execution thereof. No party hereto shall take any action inconsistent
with the classification of each Required SPE as a “disregarded entity” for U.S.
federal income tax purposes, and Seritage OP, or any other person qualified to
make a check-the-box election for such Required SPE, shall make any election
necessary to effect such classification.

Section 5.2 Maintenance of Property.

(a) Borrower shall cause each Property to be maintained in good and safe working
order and repair, reasonable wear and tear excepted, and in keeping with the
condition and repair of properties of a similar use, value, age, nature and
construction. Borrower shall not use, maintain or operate any Property in any
manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable, or increases the premium of, any insurance then in
force with respect thereto. Subject to Section 6.13, no improvements or
equipment located at or on any Property shall be removed, demolished or
materially altered without the prior written consent of Lender (except for any
Permitted Transfers and except for replacement of equipment in the ordinary
course of business with items of the same utility and of equal or greater value
and sales of obsolete equipment no longer needed for the operation of the
applicable Property), and Borrower shall from time to time make, or cause to be
made, all reasonably necessary and desirable repairs, renewals, replacements,
betterments and improvements to the Properties in each such case where the
failure to do so would reasonably be expected to have a Property Material
Adverse Effect. Borrower shall not make any change in the use of any Property
that would materially increase the risk of fire or other hazard arising out of
the operation of any Property, or do or permit to be done thereon anything that
may in any way impair the value of any Property in any material respect or the
Liens of the Mortgages, where in any such case the same would cause or
reasonably be expected to result in a Property Material Adverse Effect. Borrower
shall not install or permit to be installed on any Property any underground
storage

 

93



--------------------------------------------------------------------------------

tank. Borrower shall not, without the prior written consent of Lender, permit
any drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of any Property, regardless of the
depth thereof or the method of mining or extraction thereof.

(b) Borrower shall remediate the Deferred Maintenance Conditions and
Environmental Conditions within the time periods following the Closing Date as
specified in Schedule D-1 and Schedule D-2 hereto (or if no time periods are
specified in such schedules, within twelve (12) months following the Closing
Date), subject to Force Majeure, and upon request from Lender after the
expiration of such period shall deliver to Lender an Officer’s Certificate
confirming that such remediation has been completed and that all associated
expenses have been paid; provided, that if Borrower is unable to remediate any
Deferred Maintenance Condition or Environmental Condition within the time period
set forth on Schedule D notwithstanding its use of commercially reasonable
efforts to do so, then, so long as (i) no Event of Default is then continuing,
(ii) Borrower diligently and expeditiously proceeds to complete such remediation
and (iii) the failure to complete remediation of such Deferred Maintenance
Condition or Environmental Condition does not (A) involve matters imminent to
protection of human health and safety, (B) does not endanger any tenant, patron
or other occupant of the Property or the general public and (C) does not
materially and adversely affect the value of the Property or result in a default
by Borrower under any Lease or Material Agreement, such time period shall be
extended to such further date as may be requested by Borrower and approved by
Lender in its reasonable discretion. In connection with any Major Redevelopment
Project for which the Approved Redevelopment Plan and Budget includes a Deferred
Maintenance Condition or an Environmental Condition or makes remediation or
related work unnecessary and the Major Redevelopment Project is approved prior
to the time period set forth on Schedule D-1 or Schedule D-2, as applicable, for
completion of the remediation of such Deferred Maintenance Condition or
Environmental Condition, the time period set forth on Schedule D-1 or Schedule
D-2, as applicable, for such work shall be extended to coincide with the timing
of the applicable Major Redevelopment Project. Additionally, the time period set
forth on Schedule D-1 or Schedule D-2, as applicable, to remediate any Deferred
Maintenance Condition or Environmental Condition may be extended with Lender’s
prior written consent, which shall not be unreasonably denied, conditioned or
withheld, to the extent such Deferred Maintenance Condition or Environmental
Condition is to be included in a Redevelopment Project (other than a Major
Redevelopment Project) and such Redevelopment Project is commenced prior to the
time scheduled for completion on Schedule D-1 or Schedule D-2, as applicable,
for the remediation of the applicable Deferred Maintenance Condition or
Environmental Condition. In addition, to the extent any Deferred Maintenance
Condition or Environmental Condition is required to be remediated by SHLD Master
Tenant pursuant to the terms of the SHLD Master Lease, Borrower shall be excused
from the applicable obligations under this Section 5.2(b) so long as Borrower
diligently monitors and enforces any breach by SHLD Master Tenant of its
obligations under the SHLD Master Lease with respect to the applicable Deferred
Maintenance Condition or Environmental Conditions; provided that if SHLD Master
Tenant shall fail to remediate any such Deferred Maintenance Condition or
Environmental Conditions within the time periods set forth in Schedule D-1 or
Schedule D-2, as applicable (as modified pursuant to the terms of this
Section 5.2(b)), so long as (i) no Event of Default is then continuing,
(ii) Borrower diligently and expeditiously proceeds to complete such remediation
and (iii) the failure to complete remediation of such Deferred Maintenance
Condition or Environmental Condition within the time periods set

 

94



--------------------------------------------------------------------------------

forth in Schedule D (as modified pursuant to the terms of this Section 5.2(b))
does not (A) involve matters imminent to protection of human health and safety,
(B) does not endanger any tenant, patron or other occupant of the Property or
the general public and (C) does not materially and adversely affect the value of
the Property or result in a default by Borrower under any Lease or Material
Agreement, SHLD Master Tenant shall have additional time to complete such
remediation as may be requested by Borrower and/or SHLD Master Tenant and
approved by Lender in its reasonable discretion.

Section 5.3 Compliance with Legal Requirements. Borrower shall comply with, and
Borrower shall cause the Properties to comply with and be operated, maintained,
repaired and improved in compliance with, all Legal Requirements, Insurance
Requirements and all material contractual obligations by which Borrower is
legally bound.

Section 5.4 Impositions and Other Claims. Each of Borrower and JV Pledgor shall
pay and discharge all taxes, assessments and governmental charges levied upon
it, its income and its assets as and when such taxes, assessments and charges
are due and payable, as well as, with respect to Borrower, all lawful claims for
labor, materials and supplies or otherwise, subject to any rights to contest
contained in the definition of Permitted Encumbrances or in this Agreement. Each
of Borrower and JV Pledgor shall file all federal, state and local tax returns
and other reports that it is required by law to file. If any law or regulation
applicable to Lender, any Note, any of the Collateral or any Mortgage is enacted
that deducts from the value of property for the purpose of taxation any Lien
thereon, or imposes upon Lender the payment of the whole or any portion of the
taxes or assessments or charges or Liens required by this Agreement to be paid
by Borrower, or changes in any way the laws or regulations relating to the
taxation of mortgages or security agreements or debts secured by mortgages or
security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect any Mortgage, the Indebtedness or Lender, then Borrower, upon demand by
Lender, shall pay such taxes, assessments, charges or Liens, or reimburse Lender
for any amounts paid by Lender. Following any such demand, Borrower shall have
the right, upon 30 days advance written notice to Lender, to repay the
Indebtedness in full (but not in part) without the payment of any prepayment
premium or prepayment fee. In addition, if in the opinion of Lender’s counsel it
might be unlawful to require Borrower to make such payment or the making of such
payment might result in the imposition of interest beyond the maximum amount
permitted by applicable law, Lender may elect to declare all of the Indebtedness
to be due and payable 90 days from the giving of written notice by Lender to
Borrower. Borrower and JV Pledgor shall not be required to pay any taxes,
assessments, governmental charges, or satisfy any Liens on the Collateral which
Borrower or JV Pledgor, as applicable, in good faith disputes and which Borrower
or JV Pledgor, as applicable, at its own expense, is currently and diligently
contesting, so long as (i) no Event of Default is then continuing, (ii) Borrower
or JV Pledgor, as applicable, diligently prosecutes such dispute or contest in
accordance with all applicable Legal Requirements to a prompt determination in a
manner not prejudicial to Lender and promptly pays all amounts ultimately
determined to be owing, (iii) any applicable Lien is not in imminent danger of
foreclosure and (iv) Borrower causes any applicable Lien (a) to be released or
discharged of record or fully insured over by the title insurance company
issuing the Title Insurance Policies within 30 days of its creation, or
(b) Borrower deposits with Lender, by the expiration of such 30-day period, an
amount equal to 120 % of the dollar amount of such Lien or a bond in the
aforementioned amount from such surety, and upon such terms and conditions, as
is reasonably satisfactory to Lender, as security for the payment or release of
such Lien.

 

95



--------------------------------------------------------------------------------

Section 5.5 Inspection. Borrower shall permit agents, representatives and
employees of Lender and the Servicer to enter and inspect any of the Properties
or any portion thereof, and/or inspect, examine, audit (including audit of the
calculation of any tests required under this Agreement) and each of Borrower and
JV Pledgor shall permit agents, representatives and employees of Lender and the
Servicer to copy the books and records of Borrower and JV Pledgor (including all
recorded data of any kind or nature, regardless of the medium of recording), at
such reasonable times during normal business hours as may be requested by Lender
upon reasonable advance notice. If an Event of Default is continuing, the cost
of such inspections, examinations, copying or audits shall be borne by Borrower,
including the cost of all follow up or additional investigations, audits or
inquiries deemed reasonably necessary by Lender. The cost of such inspections,
examinations, audits and copying, if not paid for by Borrower within ten
(10) Business Days following demand, may be added to the Indebtedness and shall
bear interest after such 10th Business Day until paid at the Default Rate.

Section 5.6 Cooperate in Legal Proceedings. Borrower and JV Pledgor shall
cooperate fully with Lender with respect to any proceedings before any
Governmental Authority that may in any way affect the rights of Lender hereunder
or under any of the Loan Documents and, in connection therewith, Lender may, at
its election, participate or designate a representative to participate in any
such proceedings.

Section 5.7 Leases.

(a) Borrower shall furnish Lender with copies of all executed Leases. All new
Leases and renewals or amendments which Borrower is obligated to enter into, all
renewals or amendments of Leases must (i) be entered into on an arm’s-length
basis with Tenants that are not Affiliates of Borrower and whose identity and
creditworthiness is appropriate for tenancy in property of comparable quality,
(ii) provide for rental rates and other economic terms that, taken as a whole,
are at least equivalent to then-existing market rates, based on the applicable
market, and otherwise contain terms and conditions that are commercially
reasonable, (iii) have an initial term of not more than 10 years, (iv) not
reasonably be expected to result in a Property Material Adverse Effect and
(v) be subject and subordinate to the Mortgage and contain provisions for the
agreement by the Tenant thereunder to attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the applicable Property by any purchaser at a
foreclosure sale. Lender, at the request of Borrower (and at Borrower’s sole
cost and expense), shall enter into a subordination, attornment and
non-disturbance agreement in the form of Exhibit G (with such modifications
thereto as may be reasonably acceptable to Lender) or on such other form
reasonably satisfactory to Lender, with respect to any Lease entered into after
the Closing Date that expressly requires the delivery of a subordination,
attornment and non-disturbance agreement.

(b) Any Lease that does not conform to the standards set forth in Section 5.7(a)
shall be subject to the prior written consent of Lender, which consent shall not
be unreasonably withheld, delayed or conditioned. In addition, all new Major
Leases, and all terminations, renewals (other than as to which Borrower is
obligated pursuant to the applicable

 

96



--------------------------------------------------------------------------------

Lease) and amendments of Major Leases, and any surrender of rights under any
Major Lease, shall be subject to the prior written consent of Lender (not to be
unreasonably withheld); provided that, in connection with the transfer of a
Property to a New Borrower or in connection with the release of a Property in
accordance with this Agreement, administrative and technical modifications to
the SHLD Master Lease and modifications to any Major Lease to modify the
landlord thereunder will not require the consent of Lender.

(c) Borrower shall (i) observe and punctually perform all obligations imposed
upon the lessor under the Leases, including satisfaction of all Unfunded
Obligations, in each case where the failure to do so would reasonably be
expected to have a Property Material Adverse Effect; (ii) enforce all terms,
covenants and conditions contained in the Leases on the part of the lessee
thereunder to be observed or performed, short of termination thereof, in each
case where the failure to do so would reasonably be expected to have a Property
Material Adverse Effect, except that Borrower may terminate any Lease following
a material default thereunder by the respective Tenant; (iii) not collect any of
the rents thereunder more than one month in advance; (iv) not execute any
assignment of lessor’s interest in the Leases or associated rents other than the
assignment of rents and leases under the Mortgage; (v) not cancel or terminate
any guarantee (including, without limitation, the SHLD Master Lease Guaranty) of
any of the Major Leases without the prior written consent of Lender (not to be
unreasonably withheld); and (vi) not permit any subletting of any space covered
by a Lease or an assignment of the Tenant’s rights under a Lease, except in
strict accordance with the terms of such Lease. Borrower shall deliver to each
new Tenant a Tenant Notice upon execution of such Tenant’s Lease, and promptly
thereafter deliver to Lender a copy thereof and evidence of such Tenant’s
receipt thereof.

(d) Security deposits of Tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrower
shall maintain books and records of sufficient detail to identify all security
deposits of Tenants separate and apart from any other payments received from
Tenants. Subject to Legal Requirement, any bond or other instrument held by
Borrower in lieu of cash security shall name Lender as payee or mortgagee
thereunder or be fully assignable to Lender. Borrower hereby pledges to Lender
each such bond or other instrument as security for the Indebtedness. Upon the
occurrence and during the continuance of an Event of Default, Borrower shall,
upon Lender’s request, deposit with Lender in an Eligible Account pledged to
Lender all security deposits of the Tenants (and any interest theretofore earned
on such security deposits and actually received by Borrower), and any such
bonds, that Borrower had not returned to the applicable Tenants or applied in
accordance with the terms of the applicable Lease; (and failure to do so shall
constitute a misappropriation of funds pursuant to Section 9.19(b)); provided
that Lender shall hold, or cause Servicer to hold, any such security deposited
in an Eligible Account pledged to Lender in accordance with the applicable
Leases and the applicable Legal Requirements.

(e) Borrower shall promptly deliver to Lender a copy of each written notice from
a Tenant under any Major Lease claiming that Borrower is in default in the
performance or observance of any of the material terms, covenants or conditions
thereof to be performed or observed by Borrower. Borrower shall use commercially
reasonable efforts to provide in each Major Lease executed after the Closing
Date to which Borrower is a party that any Tenant delivering any such notice
shall send a copy of such notice directly to Lender.

 

97



--------------------------------------------------------------------------------

(f) To the extent reasonably practicable, all agreements entered into by or on
behalf of Borrower that require the payment of Leasing Commissions or other
similar compensation to any party shall (i) provide that the obligation will not
be enforceable against Lender and (ii) be subordinate to the lien of the
Mortgage.

(g) Borrower is expressly permitted to exercise any and all recapture rights
under the SHLD Master Lease (including 50% recaptures and 100% lease
terminations, so long as Borrower complies with this Section 5.7(g)); provided,
however, that such exercise of recapture rights will not be permitted (i) unless
the Debt Yield (after giving effect to such recapture or lease termination) as
of the end of the most recently ended Test Period is at least 12% (the
“Recapture Threshold”), or (ii) without consent of Lender, at any time prior to
delivery of the Business Plans, if recapture would require payments to SHLD
Master Tenant and/or investments in recaptured properties in an aggregate amount
in excess of $37,500,000 (it being agreed that, prior to delivery of the
Business Plans, Borrower shall nevertheless consult with Lender on any recapture
not requiring Lender’s consent), or (iii) without the prior written consent of
Lender in its sole discretion, if such recapture is not in substantial
compliance with the applicable Recapture Plan previously approved by Lender to
the extent required by Section 5.23 or, with respect to any Designated Property,
the related Approved Designated Property Redevelopment Plan (as amended
consistent with Section 5.22(h)) or (iv) without the prior written consent of
Lender in its sole discretion if an Event of Default is then continuing. If the
Debt Yield is below the Recapture Threshold as of the end of the most recently
ended Test Period, exercise of any recapture rights by Borrower shall be
conditioned on execution and delivery of a Qualified Replacement Lease or the
consent of Lender. If the Debt Yield is below the Recapture Threshold and Lender
shall not consent to any proposed recapture, the Borrower will be permitted to
obtain a release of the applicable Property upon satisfaction of the conditions
set forth in Section 2.2(a), except that the Release Price with respect to such
Property shall be equal to 200% of the applicable Allocated Loan Amount plus any
otherwise applicable Spread Maintenance Premium (and any such release shall be
deemed a release of a Property in accordance with Section 2.2 for all purposes
of this Agreement). Unless otherwise approved as part of a Redevelopment
Project, Lease termination fees payable by Borrower to the SHLD Master Tenant
under the SHLD Master Lease in connection with the exercise of Borrower’s
recapture rights shall only be paid from (y) Excess Cash Flow released to
Borrower in accordance with Section 3.2(b) and/or Termination Fees received by
Borrower from Tenant and deposited in the TI/LC Reserve Account in accordance
with Section 3.5(d) or (z) equity contributions from Guarantor.

(h) Whenever Lender’s approval or consent is required pursuant to the provisions
of this Section, Lender’s consent and approval shall be deemed given if:

(i) the first correspondence from Borrower to Lender requesting such approval or
consent contains a bold-faced, conspicuous legend at the top of the first page
thereof stating “FIRST NOTICE: THIS IS A REQUEST FOR CONSENT TO A [NEW LEASE]
[LEASE MODIFICATION]. FAILURE TO RESPOND TO THIS REQUEST WITHIN 5 BUSINESS DAYS
MAY RESULT IN THE REQUEST BEING DEEMED GRANTED,” and is accompanied by such
information and documents as is reasonably required for Lender to adequately
evaluate such request and as requested by Lender in writing prior to the
expiration of such 5 Business Day period, and

 

98



--------------------------------------------------------------------------------

(ii) if Lender fails to respond to such request for approval or consent in
writing within such 5 Business Day period (and in the case of withholding of
consent, stating the grounds therefor), a second notice requesting approval is
delivered to Lender from Borrower containing a bold-faced, conspicuous legend at
the top of the first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS
A REQUEST FOR CONSENT TO A [NEW LEASE] [LEASE MODIFICATION]. FAILURE TO RESPOND
TO THIS REQUEST IN WRITING WITHIN 5 BUSINESS DAYS WILL RESULT IN YOUR APPROVAL
BEING DEEMED GRANTED,” and is accompanied by such information and documents as
is reasonably required for Lender to adequately evaluate such request and as
requested by Lender in writing prior to the expiration of such 5 Business Day
period, and

(iii) Lender fails to respond to such request (and in the case of withholding of
consent, stating the grounds therefor) prior to the expiration of such second
period.

Section 5.8 Plan Assets, etc.. Borrower and JV Pledgor, as applicable, will do
or cause to be done, all things necessary to cause the representations set forth
in Section 4.9 to remain true and correct at all times.

Section 5.9 Further Assurances. Borrower and JV Pledgor shall, at Borrower’s
sole cost and expense, from time to time as reasonably requested by Lender,
execute, acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including amended or
replacement mortgages), and each of Borrower and JV Pledgor hereby authorizes
and consents to the filing by Lender of any Uniform Commercial Code financing
statements, and hereby authorizes Lender to use the collateral description “all
personal property” or “all assets” in any such financing statements, in each
case as Lender may reasonably request to evidence, confirm, perfect and maintain
the Liens securing or intended to secure the obligations of Borrower and the
rights of Lender under the Loan Documents and do and execute all such further
lawful and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents as Lender shall reasonably request from time to time. Upon
foreclosure, the appointment of a receiver or any other relevant action,
Borrower and JV Pledgor shall, at its sole cost and expense, cooperate fully and
completely to effect the assignment or transfer of any license, permit,
agreement or any other right necessary or useful to the operation of the
Collateral or the JV Collateral, as applicable. Upon receipt of a reasonably
satisfactory affidavit of Lender as to the loss, theft, destruction or
mutilation of any Note (which affidavit shall include an indemnification of
Borrower that is reasonably satisfactory to Borrower), Borrower will issue, in
lieu thereof, a replacement Note in the same principal amount thereof and in the
form thereof. Each of Borrower and JV Pledgor hereby authorizes and appoints
Lender as its attorney-in-fact to, during the continuance of an Event of
Default, execute, acknowledge, record, register and/or file such instruments,
agreements, certificates and documents, and to do and execute such acts,
conveyances and assurances, should Borrower or JV Pledgor fail to do so itself
in violation of this Agreement or the other Loan Documents following written
request from Lender, in each case without the signature of Borrower or JV
Pledgor, as applicable. The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
of this Agreement. Each of Borrower and JV Pledgor hereby ratifies all actions
that such attorney shall lawfully take or cause to be taken in accordance with
this Section.

 

99



--------------------------------------------------------------------------------

Section 5.10 Management of Collateral.

(a) Each Property shall be managed at all times by an Approved Property Manager
pursuant to an Approved Management Agreement; provided that prior to the
Multi-Tenant Occupancy Date with respect to any Property, no Approved Property
Manager shall be required with respect to such Property. Borrower may from time
to time appoint one or more Approved Property Managers to manage one or more of
the Properties pursuant to an Approved Management Agreement; provided that
(i) no Event of Default is then continuing, (ii) Lender receives at least 30
days prior written notice of same, (iii) such manager shall execute and deliver
to Lender for Lender’s benefit a Subordination of Property Management Agreement
containing customary terms and in form and substance reasonably satisfactory to
Lender, and (iv) if such Approved Property Manager is an Affiliate of Borrower,
Borrower shall deliver to Lender a new nonconsolidation opinion reasonably
acceptable to Lender with respect to such Approved Property Manager and new
management agreement. The per annum base fees of any Approved Property Manager
shall not, at any time, exceed the Maximum Management Fee without the prior
approval of Lender in its reasonable discretion.

(b) Borrower shall cause each Approved Management Agreement to require that the
applicable Approved Property Manager (including any successor Approved Property
Manager) maintain at all times worker’s compensation insurance as required by
Governmental Authorities.

(c) Borrower shall notify Lender in writing of any material default of Borrower
or the Approved Property Manager under the Approved Management Agreement, after
the expiration of any applicable cure periods, of which Borrower has actual
knowledge. Lender shall have the right, after reasonable notice to Borrower and
in accordance with the Subordination of Management Agreement, to cure defaults
of Borrower under the Approved Management Agreement. Any reasonable
out-of-pocket expenses actually incurred by Lender to cure any such default
shall constitute a part of the Indebtedness and shall be due from Borrower
within ten (10) Business Days after demand by Lender.

(d) In the event that (i) an Event of Default shall be continuing, (ii) any
foreclosure, conveyance in lieu of foreclosure or other similar transaction
following an Event of Default shall have occurred, (iii) a material default by
the Approved Property Manager under the Approved Management Agreement (after the
expiration of any applicable notice and/or cure periods) shall be continuing,
(iv) the Approved Property Manager files or is the subject of a petition in
bankruptcy or similar insolvency proceeding, (v) a trustee or receiver is
appointed for the Approved Property Manager’s assets or the Approved Property
Manager makes an assignment for the benefit of creditors, (vi) the Approved
Property Manager is adjudicated insolvent or (vii) the Approved Property Manager
engages in fraud, misappropriation of funds, intentional misrepresentation or
willful misconduct in the course of managing any of the Properties, then, in any
such case, Lender may, in its sole discretion, terminate or require Borrower to
terminate the Approved Management Agreement and engage an Approved Property
Manager selected by Borrower and reasonably satisfactory to Lender (or, during
the continuance of an Event of Default, selected by Lender with notice to
Borrower) to serve as replacement Approved Property Manager pursuant to an
Approved Management Agreement.

 

100



--------------------------------------------------------------------------------

Section 5.11 Notice of Material Event. Upon Borrower becoming aware of same,
Borrower shall give Lender prompt notice (containing reasonable detail) of
(i) any material change in the financial or physical condition of any of the
Properties, as reasonably determined by Borrower, including the termination or
cancellation of any Major Lease (or the closure of a SHLD store) and the
termination or cancellation of terrorism or other insurance required by this
Agreement, (ii) any notice from the Approved Property Manager, to the extent
such notice relates to a matter that could reasonably be expected to result in a
Property Material Adverse Effect, (iii) any litigation or governmental
proceedings pending or threatened in writing against Borrower, Guarantor or any
Property that is reasonably expected to result in a Property Material Adverse
Effect, (iv) the insolvency or bankruptcy filing of any Required SPE, Guarantor
or a Subsidiary of any of the foregoing, (v) any Mezzanine Loan Event of
Default, (vi) any material change in the scope of, or termination of, any
services provided by SHMC under the SHLD TSA or the Subordination of Property
Management Agreement and (vii) any other circumstance or event that could
reasonably be expected to result in a Material Adverse Effect or Property
Material Adverse Effect.

Section 5.12 Annual Financial Statements; Format for Statements.

(a) As soon as available, and in any event within 90 days after the close of
each Fiscal Year, Borrower shall furnish to Lender annual financial statements
of Borrower, including a balance sheet and operating statement of Borrower as of
the end of such year, together with related statements of operations and
equityholders’ capital and cash flow for such Fiscal Year, audited by a “Big
Four” accounting firm (or other independent accounting firm reasonably
satisfactory to Lender) whose opinion shall be to the effect that such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis and shall not be qualified as to the scope of the audit or as to the
status of Borrower as a going concern. Such financial statements shall set forth
in comparative form the corresponding figures for the preceding Fiscal Year (to
the extent prior year financial statements for the applicable period exist).
Together with Borrower’s audited annual financial statements, Borrower shall
furnish to Lender a comparison of Borrower’s applicable audited financial
results against the corresponding figures in the Approved Annual Budget for such
Fiscal Year. Notwithstanding the foregoing, prior to the Diversification Date,
in lieu of the audited financial statements described above, as soon as
available, and in any event within 90 days after the close of each Fiscal Year,
Borrower shall furnish to Lender unaudited annual financial statements of
Borrower, including a balance sheet and operating statement of Borrower as of
the end of such year, together with related statements of operations and
equityholders’ capital and cash flow for such Fiscal Year, which statements
shall be accompanied by an Officer’s Certificate certifying that the same are
true, correct and complete in all material respects and were prepared in
accordance with GAAP applied on a consistent basis. Such financial statements
shall set forth in comparative form the corresponding figures for the preceding
Fiscal Year (to the extent prior year financial statements for the applicable
period exist). Together with Borrower’s unaudited annual financial statements,
Borrower shall furnish to Lender comparison of Borrower’s applicable audited
financial results against the corresponding figures in the Approved Annual
Budget for such Fiscal Year. Such annual financial statements shall be
accompanied by the reports set forth in Sections 5.13(i) and (iii) for the
Fiscal Year then ended.

 

101



--------------------------------------------------------------------------------

(b) All financial and other reports required to be delivered hereunder,
including pursuant to Section 5.12 through 5.14, shall be delivered in an Excel
spreadsheet file in electronic format to the extent reasonably available, or, in
the case of predominantly text documents, in Adobe pdf format to the extent
reasonably available. All such reports may be delivered via an intralinks site
at Borrower’s sole cost and expense.

Section 5.13 Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter (and, subject to the
limitation below, including year-end), Borrower shall furnish to Lender,
quarterly and year-to-date unaudited financial statements, prepared for such
fiscal quarter with respect to Borrower, including a balance sheet and operating
statement of Borrower as of the end of such Fiscal Quarter, together with
related statements of operations, equityholders’ capital and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ending with such Fiscal
Quarter, setting forth in comparative form the corresponding figures for the
same period(s) for the preceding Fiscal Year (to the extent prior year financial
statements for the applicable period exist), which statements shall be
accompanied by an Officer’s Certificate certifying that the same are true,
correct and complete in all material respects and were prepared in accordance
with GAAP applied on a consistent basis, subject to changes resulting from audit
and normal year-end audit adjustments. Each such quarterly report shall be
accompanied by the following:

(i) a statement in reasonable detail that calculates each of Debt Yield,
In-Place NOI, Third Party In-Place NOI and the SHLD EBITDAR Rent Ratio for the
Test Period ending in such Fiscal Quarter;

(ii) (a) a comparison of Borrower’s quarterly unaudited financial results
against the corresponding figures in the Approved Annual Budget for such period
and year-to-date, (b) a comparison of Property-by-Property quarterly operating
results against the corresponding figures in the Approved Annual Budget for such
Fiscal Quarter and year-to-date and (c) a statement of Borrower’s unaudited
operating results (on a Property-by-Property basis) for the trailing
twelve-month period ending in such Fiscal Quarter;

(iii) SHLD EBITDAR (on a portfolio and store-by-store basis);

(iv) a report on the status of implementation of the Corporate Business Plan;
and

(v) such other information as Lender shall reasonably request.

Notwithstanding the foregoing, the year-end delivery pursuant to this
Section 5.13 shall be limited to a good faith, preliminary draft income
statement, draft calculation of In-Place NOI, Third Party In-Place NOI, Debt
Yield and, to the extent the SHLD Master Tenant has delivered the necessary
supporting information to Borrower, the SHLD EBITDAR Rent Ratio.

 

102



--------------------------------------------------------------------------------

Section 5.14 Monthly Financial Statements; Other Reporting.

(a) Borrower shall furnish within 30 days after the end of each calendar month
(other than the final calendar month of any Fiscal Year or Fiscal Quarter),
monthly and year-to-date unaudited operating statements (on a
Property-by-Property basis) as of the end of such month, setting forth in
comparative form the corresponding figures for the same period(s) in the
preceding Fiscal Year (to the extent prior year financial statements for the
applicable period exist). Each monthly report shall also include the following
(whether or not operating statements are required to be delivered in accordance
with this Section 5.14):

(i) then current rent roll, aged payables and aged receivables reports (on a
Property-by-Property basis);

(ii) Tenant sales reports (on a Property-by-Property basis, including SHLD
Master Tenant store-level sales, and as to other Leases, to the extent
reasonably available);

(iii) occupancy and leasing pipeline reports (on a Property-by-Property basis);

(iv) details regarding any termination and/or recapture rights exercised under
the SHLD Master Lease in the prior calendar month or expected to be exercised in
the subsequent 90-day period (on a Property-by-Property basis);

(v) a report of Capital Expenditures, Tenant Improvements and Leasing
Commissions incurred on a cash basis in the such calendar month, year-to-date
and for the trailing twelve-month period (on a Property-by-Property basis);]

(vi) a statement of Borrower’s operating results (on a Property-by-Property
basis) for the trailing twelve-month period ending in such calendar month; and

(vii) such other information as Lender shall reasonably request.

(b) Borrower shall promptly, and in any event within five Business Days
following delivery or receipt thereof, provide Lender copies of: (i) any reports
provided to Borrower pursuant to Section 21.24 of the SHLD Master Lease;
(ii) all notices of exercise of any termination or recapture rights under the
SHLD Master Lease; (iii) notices with respect to any change to the base rent
and/or monthly installment expenses payable under the SHLD Master Lease;
(iv) notices with respect to proposed modifications to the SHLD Master Lease;
(v) notices with respect to any default or dispute under the SHLD Master Lease;
and (vi) copies of all other reports, notices or other information relating to
the SHLD Master Lease not provided pursuant to the preceding clauses (i) through
(v) as Lender shall reasonably request.

Section 5.15 Insurance.

(a) Borrower shall obtain and maintain with respect to the Properties, for the
mutual benefit of Borrower and Lender at all times, the following policies of
insurance:

(i) insurance against loss or damage by standard perils included within the
classification “All Risks” or “Special Form” Causes of Loss, including coverage
for damage caused by windstorm (including named storm) and hail. Such insurance
shall

 

103



--------------------------------------------------------------------------------

(A) be in an amount equal to the full insurable value on a replacement cost
basis of each Property and, if applicable, all related furniture, furnishings,
equipment and fixtures (without deduction for physical depreciation); (B) have
deductibles acceptable to Lender (but in any event not in excess of $250,000,
except in the case of windstorm, flood and earthquake coverage, which shall have
deductibles not in excess of 5% of the total insurable value of the applicable
Property); (C) be paid annually in advance; (D) be written on a “Replacement
Cost” basis, waiving depreciation, (E) be written on a no coinsurance form or
contain an “Agreed Amount” endorsement, waiving all coinsurance provisions;
(F) include ordinance or law coverage on a replacement cost basis, with no
co-insurance provisions, containing Coverage A: “Loss Due to Operation of Law”
(with a limit equal to replacement cost), Coverage B: “Demolition Cost” and
Coverage C: “Increased Cost of Construction” coverages each with limits of no
less than 10% of replacement cost or such lesser amounts as Lender may require
in its sole discretion; (G) permit that the improvements and other property
covered by such insurance be rebuilt at another location in the event that such
improvements and other property cannot be rebuilt at the location on which they
are situated as of the date hereof. If such insurance excludes mold, then
Borrower shall implement a mold prevention program satisfactory to Lender;

(ii) if any portion of the Improvements at any Property is located in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, flood insurance in an amount equal to the maximum
limit of coverage available under the National Flood Insurance Program, with a
deductible not in excess of $50,000, plus such additional excess limits as shall
be requested by Lender;

(iii) commercial general liability insurance, including broad form coverage of
property damage, contractual liability for insured contracts and personal injury
(including bodily injury and death), to be on the so-called “occurrence” form
containing minimum limits per occurrence of not less than $1,000,000 with not
less than a $2,000,000 general aggregate for any policy year (with a per
location aggregate if any Property is insured under a blanket policy), with a
deductible not in excess of $250,000. In addition, at least $100,000,000 excess
and/or umbrella liability insurance shall be obtained and maintained for any and
all claims, including all legal liability imposed upon Borrower and all related
court costs and attorneys’ fees and disbursements;

(iv) rental loss and/or business interruption insurance covering actual loss
sustained during restoration from all risks required to be covered by the
insurance provided for herein, including clauses (i), (ii), (v), (vii),
(viii) and (ix) of this Section, and covering the entire period of restoration
beginning from the date of any Casualty and containing an extended period of
indemnity endorsement covering the 12-month period commencing on the date on
which the applicable Property has been restored, as reasonably determined by the
applicable insurer (even if the policy will expire prior to the end of such
period). The amount of such insurance shall be increased from time to time as
and when the gross revenues from the Properties increase;

(v) insurance for steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter

 

104



--------------------------------------------------------------------------------

installed in any of the improvements (without exclusion for explosions) and
insurance against loss of occupancy or use arising from any breakdown, in such
amounts as are generally available and are generally required by institutional
lenders for properties comparable to the Properties, in each case, with a
deductible not in excess of $250,000;

(vi) worker’s compensation insurance with respect to all employees of Borrower
as and to the extent required by any Governmental Authority or Legal Requirement
and employer’s liability coverage of at least $1,000,000 (if applicable);

(vii) during any period of repair or restoration, and only if the property and
liability coverage forms do not otherwise apply, commercial general liability
and umbrella liability insurance covering claims related to the repairs or
restoration at the Properties that are not covered by or under the terms or
provisions of the insurance provided for in Section 5.15(a)(iii) (and the
insurance provided for in Section 5.15(a)(i) shall, in addition to the
requirements set forth in such Section, (1) be written in a so-called builder’s
risk completed value form or equivalent coverage, including coverage for 100% of
the total costs of construction on a non-reporting basis and against all risks
insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and (ix) of
Section 5.15(a) and (2) include permission to occupy the applicable Property);

(viii) earthquake insurance for any Property located in seismic zone 3 or 4
(A) with minimum coverage equivalent to 1.0x SEL (scenario expected loss)
multiplied by the full replacement cost of the building plus business income,
(B) having a deductible not in excess of 5% of the total insurable value of the
applicable Property, and (C) if any Property is legally nonconforming under
applicable zoning ordinances and codes, containing ordinance of law coverage in
amounts as required by Lender;

(ix) so long as the Terrorism Risk Insurance Program Reauthorization Act of 2007
(“TRIPRA”) or a similar or subsequent statute is in effect, terrorism insurance
for foreign and domestic acts (as such terms are defined in TRIPRA or similar or
subsequent statute) in an amount equal to the full replacement cost of the
Properties (plus twelve months of business interruption coverage). If TRIPRA or
a similar or subsequent statute is not in effect, then provided that terrorism
insurance is commercially available, Borrower shall be required to carry
terrorism insurance throughout the term of the Loan as required by the preceding
sentence, but in such event Borrower shall not be required to spend on terrorism
insurance coverage more than two times the amount of the insurance premium that
is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder on a stand-alone basis
(without giving effect to the cost of terrorism components of such casualty and
business interruption/rental loss insurance), and if the cost of terrorism
insurance exceeds such amount, Borrower shall purchase the maximum amount of
terrorism insurance available with funds equal to such amount. In either such
case, such insurance shall not have a deductible in excess of $250,000;

(x) auto liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of
$1,000,000 (if applicable); and

 

105



--------------------------------------------------------------------------------

(xi) such other insurance as may from time to time be requested by Lender.

(b) All policies of insurance (the “Policies”) required pursuant to this
Section shall be issued by one or more insurers having a rating of at least
(1) “A” by S&P and “A2” by Moody’s, if Moody’s is rating the Certificates, or by
a syndicate of insurers through which at least 75% of the coverage (if there are
4 or fewer members of the syndicate) or at least 60% of the coverage (if there
are 5 or more members of the syndicate) is with insurers having such ratings
(provided that all such insurers shall have ratings of not less than “BBB+” by
S&P and “Baa1” by Moody’s, if Moody’s is rating the Certificates) and (2) “A X”
or better by A.M. Best. Notwithstanding anything to the contrary contained
herein, (x) Borrower shall be permitted to maintain the Policies required
hereunder with Ironshore Specialty Insurance Company in its current
participation amount and position within the syndicate (“Ironshore”), provided
Borrower obtains reinsurance with a “cut-through” endorsement, acceptable to
Lender and the Rating Agencies, with respect to Ironshore, from an insurance
company which meets the claims-paying ability ratings above and (y) Borrower may
maintain the insurance coverage described in and required by Section 5.15(a)
with the insurers under the Policies that are not rated with Moody’s as of the
Closing Date, provided that such insurers maintain no less than the claims
paying ability rating applicable thereto with AM Best and the Rating Agencies in
effect on the Closing Date.

(c) All Policies required pursuant to this Section:

(i) shall contain deductibles that, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are approved by Lender
(such approval not to be unreasonably withheld, delayed or conditioned, but
subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the geographic
markets in which the Properties are located;

(ii) shall be maintained throughout the term of the Loan without cost to Lender
and shall name Borrower as the named insured;

(iii) with respect to casualty and rental or business interruption insurance
policies, shall contain a standard noncontributory mortgagee clause naming
Lender and its successors and assigns as their interests may appear as first
mortgagee and loss payee;

(iv) with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds and, if available
using commercially reasonable efforts, shall contain an endorsement or other
provision providing that Lender shall receive at least 30 days’ prior written
notice of cancellation thereof (or, in the case of cancellation due to
non-payment of premium, 10 days’ prior written notice);

(v) with respect to casualty and rental or business interruption insurance
policies, shall either be written on a no coinsurance form or contain an
endorsement providing that neither Borrower nor Lender nor any other party shall
be a co-insurer under such Policies;

 

106



--------------------------------------------------------------------------------

(vi) with respect to casualty and rental or business interruption insurance
policies, and shall contain an endorsement or other provision providing that
Lender shall receive at least 30 days’ prior written notice of cancellation
thereof (or, in the case of cancellation due to non-payment of premium, 10 days’
prior written notice);

(vii) with respect to casualty and rental or business interruption insurance
policies, shall contain an endorsement providing that no act or negligence of
Borrower or any foreclosure or other proceeding or notice of sale relating to
the Properties shall affect the validity or enforceability of the insurance
insofar as a mortgagee is concerned;

(viii) shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;

(ix) shall contain a waiver of subrogation against Lender, as applicable;

(x) may be in the form of a blanket policy; provided that Borrower shall provide
evidence satisfactory to Lender that the insurance premiums for the Properties
are separately allocated to the Properties, and such blanket policy shall
provide the same protection as would a separate Policy as determined by Lender,
subject to review and approval by Lender based on the schedule of locations and
values, portfolio PML reports for the catastrophic perils of earthquake and
windstorm/named storm, and such other information as requested by Lender or the
Rating Agencies; provided, further, that in no event shall Borrower have less
coverage than exists as of the Closing Date unless there is a corresponding
proportionate reduction in the values of the locations covered under the policy.
Borrower shall notify Lender of any material changes to the blanket policy and
associated limits under the policy as of Closing Date or an aggregation of the
insured values covered under the blanket policy, including the reduction of
earthquake, flood or wind/named storm limits or the addition of locations that
are subject to the perils of earthquake, flood or wind/named storm, and such
changes shall be subject Lender’s approval; and

(xi) shall otherwise be reasonably satisfactory in form and substance to Lender
and shall contain such other provisions as Lender deems reasonably necessary or
desirable to protect its interests.

(d) Borrower shall pay the premiums for all Policies as the same become due and
payable. Complete copies of such Policies shall be delivered to Lender promptly
upon request. Not later than 20 days prior to the expiration date of each
Policy, Borrower shall deliver to Lender evidence, reasonably satisfactory to
Lender, of its renewal. Borrower shall promptly forward to Lender a copy of each
written notice received by Borrower of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies. Within 30 days after request by Lender, Borrower shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested by Lender, taking into consideration changes in the value
of money over time, changes in liability laws, changes in prudent customs and
practices, and the like.

 

107



--------------------------------------------------------------------------------

(e) Borrower shall not procure any other insurance coverage that would be on the
same level of payment as the Policies or would adversely impact in any way the
ability of Lender or Borrower to collect any proceeds under any of the Policies.
If at any time Lender is not in receipt of written evidence that all Policies
are in full force and effect when and as required hereunder, Lender shall have
the right to take such action as Lender deems necessary to protect its interest
in the Properties, including the obtaining of such insurance coverage as Lender
in its sole discretion deems appropriate (but limited to the coverages and
amounts required hereunder). All premiums, costs and expenses (including
attorneys’ fees and expenses) incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, and shall bear interest at the
Default Rate.

(f) In the event of foreclosure of one or more of the Mortgages or other
transfer of title to one or more of the Properties in extinguishment in whole or
in part of the Indebtedness, all right, title and interest of Borrower in and to
the Policies then in force with respect to such Properties and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
in Lender or other transferee in the event of such other transfer of title.

Section 5.16 Casualty and Condemnation.

(a) Borrower shall give prompt notice to Lender of any Material Casualty Event
or a Material Condemnation Event or of the actual or threatened commencement of
proceedings that would result in a Material Condemnation Event.

(b) Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Material Condemnation Event or any
transfer made in lieu of or in anticipation of a Material Condemnation Event, to
the extent permitted by law. Upon Lender’s request, Borrower shall deliver to
Lender all instruments reasonably requested by it to permit such participation.
Borrower shall, at its sole cost and expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Borrower shall not consent or agree to a Material Condemnation Event or action
in lieu thereof without the prior written consent of Lender in each instance,
not to be unreasonably withheld.

(c) Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default or Cash Flow Sweep
Period is continuing, Borrower may settle and adjust claims aggregating not in
excess of the Threshold Amount if such settlement or adjustment is carried out
in a competent and timely manner, but, subject in all cases to Section 5.16(h),
Lender shall be entitled to collect and receive (as set forth below) any and all
Loss Proceeds. The reasonable expenses incurred by Lender in the adjustment and
collection of Loss Proceeds shall become part of the Indebtedness and shall be
reimbursed by Borrower to Lender upon demand therefor.

 

108



--------------------------------------------------------------------------------

(d) All Loss Proceeds from any Casualty or Condemnation that does not constitute
a Material Casualty Event or a Material Condemnation Event, as applicable, may
be paid directly to the Borrower. All Loss Proceeds from any Material Casualty
Event or Material Condemnation Event shall, subject in all cases to
Section 5.16(h), be immediately deposited into the Loss Proceeds Account
(monthly rental loss/business interruption proceeds to be initially deposited
into the Loss Proceeds Account and subsequently deposited into the Cash
Management Account in installments as and when the lost rental income covered by
such proceeds would have been payable). Following the occurrence of a Casualty,
Borrower, regardless of whether Loss Proceeds are sufficient, shall in a
reasonably prompt manner proceed to restore, repair, replace or rebuild the
applicable Property to be of at least equal value and of substantially the same
character as prior to the Casualty, all in accordance with the terms hereof
applicable to Alterations. If, at any Property, any Material Casualty Event or
Material Condemnation Event or Casualty occurs as to which, in the reasonable
judgment of Lender:

(i) in the case of a Casualty, the cost of restoration would not exceed 35% of
the applicable Allocated Loan Amount and the Casualty does not render
untenantable, or result in the cancellation of Leases covering, more than 35% of
the gross rentable area of such Property, or result in cancellation of Leases
covering more than 35% of the base contractual rental revenue of such Property;

(ii) in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 25% of
the gross rentable area of such Property;

(iii) restoration of such Property is reasonably expected to be completed prior
to the expiration of rental interruption insurance and at least six months prior
to the Maturity Date (taking into account any extension option that has been
exercised by Borrower);

(iv) after such restoration, the fair market value of such Property is
reasonably expected to equal at least the fair market value of such Property
immediately prior to such Condemnation or Casualty (assuming the affected
portion of such Property is relet); and

(v) all necessary approvals and consents from Governmental Authorities will be
obtained to allow the rebuilding and re-occupancy of such Property in compliance
with applicable Legal Requirements;

or if Lender otherwise elects to allow Borrower to restore such Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding such Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of such Property in a workmanlike
fashion and in accordance with applicable law to a status at least equivalent to
the quality and character of such Property immediately prior to the Condemnation
or Casualty). Provided that no Event of Default shall have occurred and be then

 

109



--------------------------------------------------------------------------------

continuing, Lender shall disburse such Loss Proceeds to Borrower upon Lender’s
being furnished with (i) evidence reasonably satisfactory to it of the estimated
cost of completion of the restoration, (ii) if the cost of completion of the
restoration plus payment of debt service on the Loan and funding of required
reserves under this Agreement during the period of restoration exceeds the
amount then contained in the Loss Proceeds Account, funds in an amount equal to
such excess, which funds shall be remitted into the Loss Proceeds Account as
additional Collateral for the Loan, and (iii) such architect’s certificates,
waivers of lien, contractor’s sworn statements, title insurance endorsements,
bonds, plats of survey and such other evidences of cost, payment and performance
as Lender may reasonably request; and Lender may, in any event, require that all
plans and specifications for restoration reasonably estimated by Lender to
exceed the Threshold Amount be submitted to and approved by Lender prior to
commencement of work (which approval shall not be unreasonably withheld, delayed
or conditioned). If Lender reasonably estimates that the cost to restore will
exceed the Threshold Amount, Lender may retain a local construction consultant
to inspect such work and review Borrower’s request for payments and Borrower
shall, on demand by Lender, reimburse Lender for the reasonable fees and
expenses of such consultant (which fees and expenses shall constitute
Indebtedness). Retention as to progress payments to contractors shall be in
accordance with the customary practices in the area that includes the applicable
Property, as reasonably determined by Borrower. Funds other than Loss Proceeds
shall be disbursed prior to disbursement of such Loss Proceeds, and at all times
the undisbursed balance of such proceeds remaining in the Loss Proceeds Account,
together with any additional funds irrevocably and unconditionally deposited
therein or irrevocably and unconditionally committed for that purpose, shall be
at least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien.

(e) Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Loss Proceeds lawfully or equitably payable to Lender in connection with any
Property. Lender shall be reimbursed for any expenses reasonably incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrower.

(f) If Borrower is not entitled to apply Loss Proceeds toward the restoration of
a Property pursuant to Section 5.16(d) and Lender elects, subject in all cases
to Section 5.16(h), not to permit such Loss Proceeds to be so applied, such Loss
Proceeds shall be applied on the first Payment Date following such election to
the prepayment of the Principal Indebtedness and shall be accompanied by
interest through the end of the applicable Interest Accrual Period (calculated
as if the amount prepaid were outstanding for the entire Interest Accrual
Period).

(g) Notwithstanding the foregoing provisions of this Section, if the Loan is
included in a REMIC and immediately following a release of any portion of the
applicable Property from the Lien of the Loan Documents in connection with a
Casualty or Condemnation the Loan would fail to satisfy a Lender 80%
Determination (taking into account the planned restoration of such Property),
then Borrower shall prepay the Principal Indebtedness in accordance with
Section 5.16(f) in an amount equal to either (i) so much of the Loss Proceeds as
are necessary to cause the Lender 80% Determination to be satisfied, or if the
aggregate Loss

 

110



--------------------------------------------------------------------------------

Proceeds are insufficient for such purpose, then 100% of such Loss Proceeds, or
(ii) a lesser amount, provided that Borrower delivers to Lender an opinion of
counsel, in form and substance reasonably satisfactory to Lender and delivered
by counsel reasonably satisfactory to Lender, opining that such release of
Property from the Lien does not cause any portion of the Loan to cease to be a
“qualified mortgage” within the meaning of section 860G(a)(3) of the Code.

(h) Notwithstanding anything in this Section 5.16 to the contrary, in the event
of any conflict or inconsistency between the terms of this Section 5.16 and the
terms of any Lease, Ground Lease or Property Agreement, the terms of such
agreement shall govern unless otherwise agreed in writing between Lender and the
applicable counterparty(ies) to such agreement.

Section 5.17 Annual Budget. At least 30 days prior to the commencement of each
Fiscal Year during the term of the Loan, Borrower shall deliver to Lender an
Annual Budget for the Properties for the ensuing Fiscal Year for informational
purposes only so long as no Cash Flow Sweep Period or Event of Default is
continuing. During the continuance of any Cash Flow Sweep Period or Event of
Default, each Annual Budget will require the prior written consent of Lender,
not to be unreasonably withheld so long as no Event of Default is then
continuing. Within 30 days after the commencement of any Cash Flow Sweep Period
or Event of Default, to the extent the Annual Budget then in effect was not
otherwise approved by Lender, Borrower shall deliver to Lender an update to the
Capital Expenditure portion of the then existing Annual Budget for the remainder
of the applicable Fiscal Year, which update will require the prior written
consent of Lender, not to be unreasonably withheld so long as no Event of
Default is then continuing. Promptly following preparation thereof, Borrower
shall deliver to Lender subsequent revisions to any Approved Annual Budget,
which shall be for informational purposes except that (i) if no Event of Default
or Cash Flow Sweep Period is then continuing, Lender’s prior written consent
shall be required with respect to any such revisions that result in variances
(other than Permitted Variances) from the Approved Annual Budget most recently
delivered to Lender that, individually or in the aggregate, exceed 10% of the
total amount of such budget or (ii) if an Event of Default or Cash Flow Sweep
Period is then continuing, Lender’s prior written consent shall be required in
connection with any such revisions that result in variances (other than
Permitted Variances). Borrower shall not amend any Approved Annual Budget more
than once in any 60-day period. To the extent Lender’s approval is required with
respect to any Annual Budget (or amendment thereto) in accordance with this
Section 5.17, for so long as Lender shall have not yet approved such Annual
Budget (or amendment thereto), the Approved Annual Budget in effect prior to any
such request for approval shall remain in effect.

Section 5.18 Venture Capital Operating Companies; Nonbinding Consultation.
Solely to the extent that Lender or any direct or indirect holder of an interest
in the Loan must qualify as a “venture capital operating company” (as defined in
Department of Labor Regulation 29 C.F.R. § 2510.3-101), Lender shall have the
right to consult with and advise Borrower regarding significant business
activities and business and financial developments of Borrower, provided that
any such advice or consultation or the result thereof shall be completely
nonbinding on Borrower.

 

111



--------------------------------------------------------------------------------

Section 5.19 Compliance with Encumbrances and Material Agreements.

(i) Borrower shall comply with all terms, conditions and covenants of each
Material Agreement and each material Permitted Encumbrance, including any
reciprocal easement agreement, ground lease, declaration of covenants,
conditions and restrictions, and any condominium arrangements, in each case
where the failure to do so would reasonably be expected to have a Material
Adverse Effect or a Property Material Adverse Effect.

(ii) Borrower and JV Pledgor, as applicable, shall promptly deliver to Lender a
true and complete copy of each and every notice of default received by Borrower
or JV Pledgor, as applicable, with respect to any obligation of Borrower or JV
Pledgor, as applicable, under the provisions of any Material Agreement, JV
Document and/or Permitted Encumbrance.

(iii) Borrower shall deliver to Lender copies of any written notices of default
or event of default relating to any Material Agreement, JV Document and/or
Permitted Encumbrance served by Borrower.

(iv) Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not grant or withhold any
material consent, approval or waiver under any Material Agreement or Permitted
Encumbrance unless no Event of Default is continuing and the same would not be
reasonably likely to have a Material Adverse Effect or a Property Material
Adverse Effect.

(v) Borrower shall deliver to each other party to any Permitted Encumbrance and
any Material Agreement notice of the identity of Lender and each assignee of
Lender of which Borrower is aware if such notice is required in order to protect
Lender’s interest thereunder. JV Pledgor shall deliver to each other party to
the JV Documents, as applicable, notice of the identity of Lender and each
assignee of Lender of which JV Pledgor is aware if such notice is required in
order to protect Lender’s interest thereunder.

(vi) Borrower shall enforce, short of termination thereof and without being
required to commence or maintain any litigation, the performance and observance
of each and every material term, covenant and provision of each Material
Agreement and Permitted Encumbrance to be performed or observed, if any, in each
case where the failure to do so would reasonably be expected to have a Material
Adverse Effect or a Property Material Adverse Effect.

Section 5.20 Prohibited Persons. No Required SPE nor any of its direct or
indirect equityholders (excluding (i) any holders of Equity Interests that are
traded on a nationally recognized public stock exchange and (ii) any indirect
holders of Equity Interests in Seritage OP) shall (i) knowingly conduct any
business, or engage in any transaction or dealing, with any Embargoed Person,
including the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Embargoed Person, or (ii) knowingly engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any Federal Trade
Embargo. Borrower and JV Pledgor, as applicable, shall cause the representation
set forth in Section 4.39 to remain true and correct at all times.

 

112



--------------------------------------------------------------------------------

Section 5.21 Business Plans. Borrower shall deliver business plans to Lender in
a form satisfying the requirements set forth on Schedule H hereto on the
following schedule:

(i) on or before January 7, 2016, business plans for each individual Property
(the “Property Business Plans”) as well as the plans of Seritage REIT with
respect to senior management and development of infrastructure (including a
timeline with major milestones) necessary to operate Seritage REIT without
reliance on the SHLD TSA (the “Corporate Business Plan” and collectively with
the Property Business Plans, the “Business Plans”);

(ii) annually thereafter, within 30 days prior to the commencement of each
calendar year, updates to the Business Plans; and

(iii) from time to time, updates to any Business Plan promptly following any
material change to such plan.

Section 5.22 Redevelopment Plans.

(a) In connection with the redevelopment, re-tenanting or re-positioning of any
Property (a “Redevelopment Project”), Borrower shall deliver to Lender a
redevelopment plan and budget (a “Redevelopment Plan and Budget”), including
details with respect to Redevelopment Costs of such Redevelopment Project,
expected timeline with respect to such Redevelopment Project and Borrower’s
source of funds (including any expected draws from the Future Advance Amount)
and, promptly after preparation thereof, any subsequent revisions to any
Redevelopment Plan and Budget, which delivery shall be for informational
purposes so long as no Event of Default is continuing or the applicable
Redevelopment Plan and Budget is not otherwise subject to approval by Lender in
accordance with this Section 5.22. Each Redevelopment Plan and Budget with
respect to a Redevelopment Project shall be subject to review and approval by
Lender, in its reasonable discretion if either (i) the aggregate amount of the
budget for such Redevelopment Project exceeds $7,500,000 (or, during a Cash Flow
Sweep Period, $5,000,000) or (ii) as to any calendar year, such Redevelopment
Project would cause the aggregate budgeted amount of Redevelopment Projects for
such year to exceed $25,000,000 and the aggregate amount of the budget for such
Redevelopment Project exceeds $5,000,000 (each of (i) and (ii), a “Major
Redevelopment Project”). In addition, during the continuance of any Event of
Default or a Cash Flow Sweep Period each Redevelopment Plan and Budget with
respect to a Redevelopment Project not then commenced will require the prior
written consent of Lender. Submission and/or approval of a Redevelopment Plan
and Budget by Borrower shall not obligate Borrower to commence the applicable
Redevelopment Project. Promptly following preparation thereof, Borrower shall
deliver to Lender subsequent revisions to any Approved Redevelopment Plan and
Budget, which shall be subject to Lender’s prior written consent (y) if no Event
of Default or Cash Flow Sweep Period is then continuing, with respect to any
such revisions that result in variances (other than Permitted Variances) from
the Approved Redevelopment Plan and Budget most recently delivered to Lender
that, individually or in the aggregate, exceed 10% of the total amount of such
budget or (z) if an Event of Default or Cash Flow Sweep Period is then
continuing, Lender’s prior written consent shall be required in connection with
any such revisions that result in variances (other than Permitted Variances).
Each Redevelopment Plan and Budget may include payment of a construction
management fee payable to the Approved

 

113



--------------------------------------------------------------------------------

Property Manager equal to up to six percent (6%) of the hard and soft costs of
the Redevelopment Project actually incurred by Borrower (payable as and when the
cost of the work on which such fee is based is due and payable) or, if
applicable, up to two percent (2%) of the hard and soft costs incurred by
tenants in connection with the redevelopment of the Properties.

(b) Not less than 30 days prior to the commencement of any redevelopment that
involves more than 15,000 square feet of ground-up or substantially equivalent
new build construction, and not less than 15 days prior to the commencement of
any other Redevelopment Project, Borrower shall have delivered the following (as
applicable), it being agreed that Future Advance Lender shall not be obligated
to make any advances of the Future Advance Amount nor shall Lender be obligated
to release funds from the Redevelopment Project Reserve Account until all of the
conditions below (as applicable) shall have been satisfied:

(i) [Reserved].

(ii) Borrower shall have demonstrated to Lender’s reasonable satisfaction that
Borrower has access to funds in an amount not less than the Approved
Redevelopment Costs (or, in the case of any Redevelopment Project to be funded
in whole or in part with the proceeds of Future Advances, 105% of the Approved
Redevelopment Costs) set forth in the applicable Approved Redevelopment Plan and
Budget, whether from debt and/or equity.

(iii) Lender shall have received copies of the plans and specifications for the
Redevelopment Project.

(iv) Borrower shall have delivered to Lender an Officer’s Certificate certifying
that Borrower has made all necessary filings and obtained all necessary
approvals to commence the Redevelopment Project, including all applicable
building permits, and containing copies of material approvals and Permits.

(v) Lender shall have received a copy of the construction contract for such
Redevelopment Project.

(vi) Borrower shall have delivered to Lender and, if applicable, its
construction consultant a copy of any architect contract and any other material
service provider agreements entered into by Borrower or any Affiliate thereof in
connection with such Redevelopment Project.

(vii) (a) Borrower shall have delivered to Lender an Officer’s Certificate
certifying its compliance in all material respects with all requirements of, and
that it has obtained all approvals, if any, required under, any Ground Leases,
Leases (including the SHLD Master Lease) and/or Material Agreements applicable
to the Redevelopment Project, and that the Redevelopment Project does not
violate any of the provisions of any of the foregoing (except to the extent such
provisions have been waived or otherwise amended, in accordance with terms of
this Agreement, in such a manner that Borrower is no longer in violation
thereof) and, and (b) with respect to each Major Redevelopment Project, Lender
shall have approved, in its reasonable discretion, all material modifications to
existing zoning, entitlements and other in-place approvals relating to the use
and operations of the Property and all parking and ingress/egress specifications
(“Major Redevelopment Land Use Matters”).

 

114



--------------------------------------------------------------------------------

(c) Each request for a draw of the Future Advance Amount or a release of funds
from the Redevelopment Project Reserve Account shall be subject to satisfaction
of the following conditions:

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such advance is requested are due and payable, and Borrower shall deliver
to Lender an Officer’s Certificate confirming that (i) all such costs to be
funded by the requested advance or release have been previously paid by Borrower
or will be paid from the proceeds of the requested advance or release, (ii) all
conditions precedent to such advance required by the Loan Documents have been
satisfied and (iii) Borrower has applied all prior amounts advanced or released
to it in accordance with this Section 5.22(c) in respect of the applicable
Redevelopment Project to the costs set forth in its prior Funding Requests.

(ii) no mechanics or materialmen’s lien or encumbrance shall have been filed and
remain in effect against the applicable Property (unless bonded or insured over
by the title insurance company issuing the related Title Insurance Policy for
such Property as required under applicable law or otherwise in a manner
reasonably satisfactory to Lender);

(iii) if Lender shall have determined based on the most recent Officer’s
Certificate delivered to Lender in accordance with Section 5.22(d) that
Borrower’s available funds to cover Approved Redevelopment Costs that are
required to be funded by Borrower in accordance with the related Approved
Redevelopment Plan and Budget are less than 75% of such required Borrower funds,
Borrower shall deposit in the Redevelopment Project Reserve Account the amount
of such shortfall;

(iv) if Lender shall have determined that based on the most recent Redevelopment
Reconciliation Report that the actual Approved Redevelopment Costs incurred by
Borrower exceed the amounts provided in the Approved Redevelopment Plan and
Budget, Borrower shall have deposited an amount equal to such shortfall in the
Redevelopment Project Reserve Account or Borrower shall, with Lender’s consent
(in its sole discretion), have designated such amount against the undrawn
balance of the Future Advance Amount in accordance with Section 3.11(a);

(v) to the extent the Approved Redevelopment Pro Rata Share with respect to a
Redevelopment Project is less than 100%, Borrower shall have delivered to Lender
evidence reasonably satisfactory to Lender that an amount equal to the
Borrower’s pro rata share (if any) of the amount of the costs which are subject
to the related Funding Request has been funded through Excess Cash Flow or
through cash equity contributions to Borrower (it being agreed that Lender shall
not be obligated to fund more than the applicable Approved Redevelopment Pro
Rata Share of the amount of the costs which are the subject of the related
Funding Request);

 

115



--------------------------------------------------------------------------------

(vi) in connection with any funding of the Future Advance Amount, the
representations in this Agreement and in the other Loan Documents shall be true
and correct in all material respects on the applicable Funding Date with the
same effect as if made on such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), and except with respect to matters that have
theretofore been disclosed in writing to Lender in the form of an updated
Exception Report (provided, that, in no event shall such update reflect facts
the existence of which would constitute an Event of Default hereunder or would
result in a Material Adverse Effect or a Property Material Adverse Effect), as
evidenced by an Officer’s Certificate; and

(vii) Borrower shall be in compliance with Section 5.22(g).

(d) With respect to each Major Redevelopment Project that has been commenced
until final completion thereof, Borrower shall deliver to Lender, on a monthly
basis, a reconciliation report of the actual Redevelopment Costs incurred and/or
paid in the prior calendar month against such costs included in the Approved
Redevelopment Plan and Budget (each such report, an “Redevelopment
Reconciliation Report”), which report shall be accompanied by an Officer’s
Certificate certifying that such report is true, complete and correct in all
material respects. In addition, with respect to all Redevelopment Projects,
Borrower shall deliver to Lender, on a monthly basis, an Officer’s Certificate
certifying the availability of adequate funds to complete such Redevelopment
Projects or, as the case may be, the Borrower’s plan to obtain such funds.

(e) Once commenced by Borrower, Borrower shall use commercially reasonable
efforts to promptly and diligently perform to completion in a workmanlike
fashion and in accordance with applicable Legal Requirements all work in
connection with any Redevelopment Project substantially within the timelines set
forth in the Approved Redevelopment Plan and Budget (subject to Force Majeure).
For any Major Redevelopment Project, Lender may retain a construction consultant
to review the Redevelopment Plan and Budget, to review any submissions made to
Lender pursuant to Section 5.22(b) and/or Section 5.22(c) and to perform site
inspections. Borrower shall, within ten (10) Business Days’ demand by Lender,
reimburse Lender for the reasonable fees and expenses of such consultant for the
applicable Major Redevelopment Project.

(f) Promptly upon completion of all work contemplated under an Approved
Redevelopment Plan and Budget, Borrower shall deliver to Lender a certificate of
substantial completion issued by an architect reasonably satisfactory to Lender
with respect to the applicable Redevelopment Project. Borrower shall promptly
deliver evidence to Lender of the issuance of a temporary certificate of
occupancy or the equivalent thereof, if required by law, and an Officer’s
Certificate certifying compliance in all material respects of the applicable
Redevelopment Project with all Legal Requirements. In addition, to the extent
contemplated under the applicable Redevelopment Plan and Budget, a reciprocal
easement agreement in form and substance reasonably satisfactory to Lender,
including cost-sharing arrangements, shall have been recorded in the applicable
real property records.

 

116



--------------------------------------------------------------------------------

(g) Within 10 days following the earlier to occur of (i) the disbursement by the
Future Advance Lender of $5,000,000 of the Future Advance Amount since the “last
date of coverage” provided in the applicable Title Insurance Policy (the
“Redevelopment Date of Coverage”) and (ii) the end of any Fiscal Quarter during
which the Future Advance Lender has funded any portion of the Future Advance
Amount, Borrower shall furnish to Lender (A) reasonable evidence establishing
that Borrower has applied all amounts received by it in accordance with
Section 5.22(c) since the prior Redevelopment Date of Coverage to the costs set
forth in the applicable Funding Requests, (B) partial or complete releases or
waivers of mechanics’ and materialmen’s liens from all Persons furnishing work
or materials with respect to Approved Redevelopment Costs funded since the prior
Redevelopment Date of Coverage (to the extent Borrower is able to obtain such
releases and waivers with the use of commercially reasonable efforts) and (C) a
Required Title Update as to the Title Insurance Policy for each Property subject
to a Redevelopment Project which was funded since the prior Redevelopment Date
of Coverage, which update shall show that there have been no mechanics’ or
materialmen’s liens filed by any Persons performing work, other than liens that
have been bonded over or insured over in compliance with this Agreement ((A),
(B) and (C), collectively, the “Redevelopment Bring-Down Package”). To the
extent applicable pursuant to Section 5.22(j), the Redevelopment Bring-Down
Package shall include the documents referenced in Section 5.22(j). As used in
this Agreement, the term “Required Title Update” shall mean, as to any Title
Insurance Policy, (1) as to a Property in any jurisdiction in which an ALTA form
33-06 endorsement, or its equivalent, is available, (A) an ALTA form 33-06 (or
equivalent) endorsement to such Title Insurance Policy, which endorsement shall
reflect the aggregate amount disbursed by Lender as recognized by the applicable
title insurer and shall not take exception for any mechanics’ or materialmen’s
liens on the applicable Property, and shall amend the “Date of Coverage” of the
applicable Title Insurance Policy to the date of the most recent search prior to
such disbursement and (B) an informational title report from the applicable
title insurer which issued such Title Insurance Policy, which report shall not
disclose any mechanics’ or materialmen’s liens and, except for other Permitted
Encumbrances, not disclosing any other Liens on the applicable Property, (2) as
to any Property not covered by clause (1) above or clause (3) below, (A) an
endorsement to such Title Insurance Policy recognizing such disbursement and
insuring against any mechanics’ or materialmen’s liens and (B) an informational
title report from the applicable title insurer which issued such Title Insurance
Policy, which report shall not disclose any mechanics’ or materialmen’s liens
and, except for other Permitted Encumbrances, not disclosing any other Liens on
the applicable Property; (3) that with respect to any Property in Delaware,
Borrower shall provide an informational title report from the applicable title
insurer which issued the applicable Title Insurance Policy, which report shall
not disclose any mechanics’ or materialmen’s liens or, except for other
Permitted Encumbrances, any other Liens on the applicable Property); and
(4) with respect to each applicable Property where the Title Insurance Pool
Amount is less than the aggregate Allocated Loan Amounts of the Properties in
such Title Insurance Pool (after giving effect to all Future Advances made with
respect to Properties in such Title Insurance Pool), an increase in the amount
of title insurance on such Property sufficient to cause the applicable Title
Insurance Pool Amount to equal or exceed the aggregate Allocated Loan Amounts of
the Properties in such Title Insurance Pool (after giving effect to all Future
Advances made with respect to the Properties in such Title Insurance Pool).

(h) As of the Closing Date, the Lender has approved the redevelopment plans
attached hereto as Schedule M for each Designated Property (the “Approved
Designated

 

117



--------------------------------------------------------------------------------

Property Redevelopment Plans”). Any Redevelopment Project with respect to a
Designated Property that is funded in its entirety from sources other than
proceeds of Future Advances and other than amounts on deposit in the
Redevelopment Project Reserve Account (a “Designated Redevelopment Project”)
shall be deemed for all purposes of this Agreement to be a Major Redevelopment
Project except as provided in this Section 5.22(h). Provided that the Designated
Redevelopment Project proposed in a Redevelopment Plan and Budget submitted by
Borrower to Lender (and any subsequent revisions thereof) in accordance with
Section 5.22(a) is substantially consistent with the proposed uses and overall
density described in the applicable Approved Designated Property Redevelopment
Plan (i) the Redevelopment Plan and Budget with respect to such Designated
Redevelopment Project (and subsequent revisions thereof) will be subject to
review by Lender in accordance with Section 5.22(a), but will not be subject to
approval by Lender and (ii) Lender’s approval will not be required in connection
with any Major Redevelopment Land Use Matters related to such Designated
Redevelopment Project.

(i) Borrower shall use commercially reasonable efforts to cause each
construction agreement, architect contract or other material agreement to
include a consent to assignment to Lender (including an agreement to attorn to
Lender during the continuance of an Event of Default) from the applicable
service provider. In addition, Borrower shall include commercially reasonable
retainage provisions in each such contract.

(j) If the applicable Property in respect of which Future Advances have been
disbursed is located in a jurisdiction that imposes a mortgage recording,
intangibles or similar tax (any such tax, “MRT”) and the advance of such portion
of the Future Advance Amount would require payment of additional MRT and/or an
amendment to the applicable Mortgage for the purpose of securing such portion of
the Future Advance Amount (any such amendment, an “MRT Amendment”), then, the
Redevelopment Bring-Down Package delivered pursuant to Section 5.22(g) shall, to
the extent applicable, include the following, which shall be furnished by
Borrower at Borrower’s sole cost and expense: (a) evidence reasonably
satisfactory to Lender of the payment of such additional MRT; (b) an MRT
Amendment executed and delivered by the applicable Borrower, which MRT Amendment
shall solely increase the amount secured by the applicable Mortgage, by no less
than the applicable Future Advances and which shall otherwise be in form and
substance reasonably satisfactory to Lender and acceptable for recording in the
applicable jurisdiction, and (c) in connection with any MRT Amendment, an ALTA
11 or ALTA 11.2 Mortgage Modification Endorsement or jurisdictional equivalent
to the applicable Title Insurance Policy that insures the MRT Amendment and,
with respect to any Property where the Title Insurance Pool Amount is less than
the aggregate Allocated Loan Amounts of the Properties in such Title Insurance
Pool (after giving effect to all Future Advances made with respect to Properties
in such Title Insurance Pool), an increase in the amount of title insurance on
such Property sufficient to cause the applicable Title Insurance Pool Amount to
equal or exceed the aggregate Allocated Loan Amounts of the Properties in such
Title Insurance Pool (after giving effect to all Future Advances made with
respect to the Properties in such Title Insurance Pool) (an “Acceptable Mortgage
Modification Endorsement”); provided, however, that for any Property in the
State of New York, (i) instead of an MRT Amendment to the existing Mortgage, the
Redevelopment Bring-Down Package shall include an additional mortgage executed
by the applicable Borrower, in substantially the form of the existing applicable
Mortgage, in the amount of at least such portion of the Future Advance Amount
and otherwise in form and substance reasonably satisfactory to Lender and which
additional mortgage shall state that such additional

 

118



--------------------------------------------------------------------------------

mortgage is pari passu with the existing applicable Mortgage(s), which
additional mortgage shall secure such portion of the Future Advance Amount, and
(ii) if Borrower executes and delivers such additional mortgage, instead of an
Acceptable Mortgage Modification Endorsement, the Redevelopment Bring-Down
Package shall include a new Title Insurance Policy in form and substance
reasonably satisfactory to Lender with respect to such additional mortgage in
the amount equal to at least such portion of the Future Advance Amount. Lender
acknowledges that the form of MRT Amendment attached hereto as Exhibit F is
satisfactory to Lender, and Lender shall not unreasonably withhold or delay
approval of forms proposed by Borrower of MRT Amendments or, for New York State
Properties, forms of additional mortgages. Each of Borrower and Lender
acknowledges that, as of the Closing Date, this Section 5.22(j) applies to the
jurisdictions listed on Schedule S attached hereto.

Section 5.23 Recapture Plans. Lender agrees that the Recapture Plans attached to
the SHLD Master Lease and attached hereto as Schedule N have been approved by
Lender. Borrower shall promptly provide to Lender copies of any subsequent
amendments, replacements or additions to any Recapture Plan (including all
Recapture Plans with respect to Properties as to which no Recapture Plan is
attached to the SHLD Master Lease), together with a narrative description
highlighting changes from the prior Recapture Plan delivered to Lender; provided
that Borrower shall not, without the prior written consent of Lender (not to be
unreasonably withheld), modify, amend, supplement or replace any Recapture Plan
(i) with respect to a Redevelopment Project that is not a Major Redevelopment
Project if the effect of such modification, amendment or supplement would be to:
(1) leave the portion of the applicable Property to be recaptured by Borrower
without adequate ingress or egress; (2) deprive the portion of the applicable
Property to be recaptured by Borrower of vertical transport, unless provision
for such shall be made in the applicable Redevelopment Plan and Budget;
(3) alter the allocations of horizontal and vertical space between SHLD Master
Tenant and Borrower by more than 10.0%; (4) cause the Tenant under the Land’s
End Lease to terminate the Land’s End Lease with respect to such Property;
(ii) with respect to any Major Redevelopment Project; or (iii) which is funded
from disbursements from the Unfunded Obligations Account.

Section 5.24 Joint Ventures.

(a) JV Pledgor shall cause any JV Profits distributed in respect of its JV
Interests to be remitted directly to either (i) the TI/LC Reserve Account or
(ii) at the sole election of Borrower from time to time on or prior to the date
of each such remittance of such JV Profits, the Redevelopment Project Reserve
Account.

(b) JV Pledgor shall deliver, or cause to be delivered, all quarterly and annual
financial reports received by JV Pledgor pursuant to the applicable JV Documents
and such other information in respect of JV Pledgor and its assets and each
Applicable JV as Lender may reasonably request.

(c) JV Pledgor shall not permit any JV Documents or any Debt incurred by any
Applicable JV or any subsidiary of any Applicable JV to prohibit, restrict or
otherwise impair (i) the ability of JV Pledgor to grant a first priority
security interest in the applicable JV Collateral to Lender pursuant to the JV
Pledge and Security Agreement or (ii) other than the satisfaction of one or more
conditions that are substantially the same as those contained in the JV

 

119



--------------------------------------------------------------------------------

Documents as of the Closing Date, the ability of Lender to exercise its rights
and remedies under the JV Pledge and Security Agreement, including, without
limitation, the foreclosure sale, or assignment-in-lieu of foreclosure, of the
JV Interests and the other JV Collateral to Lender or any other Person;
provided, however, that customary restrictions in any such Debt (including,
without limitation, restriction based on Embargoed Person; “Know your customer”,
absence of adverse ligation or foreclosures, absence of bankruptcy or similar
filings, and other customary restrictions as to a Person holding 50% of the
direct or indirect Equity Interests in the Applicable JV) shall not be affected
by the restriction in this Section 5.24.

ARTICLE 6

NEGATIVE COVENANTS

Section 6.1 Liens on the Collateral. No Required SPE shall permit or suffer the
existence of any Lien on any of its assets, other than Permitted Encumbrances.

Section 6.2 Ownership. Borrower shall not own any assets other than the
Properties and incidental personal property necessary for the ownership and
operation of the Properties. JV Pledgor shall not own any assets other than the
applicable JV Interest and incidental personal property necessary for the
ownership and operation of the applicable JV Interest.

Section 6.3 Transfer. Borrower shall not convey a fee interest or ground
leasehold interest in any of the Properties other than a Permitted Transfer, and
Borrower shall not hereafter file a declaration of condominium with respect to
any Property without Lender’s consent in its sole discretion. To the extent any
Permitted Encumbrances are reasonably approved by Lender, Lender agrees that,
when reasonably required in connection with such Permitted Encumbrances, Lender
shall, at Borrower’s request and at Borrower’s sole cost and expense subordinate
the Liens of the Loan Documents to such Permitted Encumbrances. JV Pledgor shall
not make any direct or indirect transfer of the JV Interests except for any
Transfer in compliance with Section 2.4(d).

Section 6.4 Debt. Neither Borrower nor JV Pledgor shall have any Debt, other
than Permitted Debt.

Section 6.5 Dissolution; Merger or Consolidation. No Required SPE shall
dissolve, terminate, liquidate, merge with or consolidate into another Person.

Section 6.6 Change in Business. Neither Borrower nor JV Pledgor shall make any
material change in the scope or nature of its business objectives, purposes or
operations or undertake or participate in activities other than (i) in the case
of Borrower, the continuance of owning, holding, developing, selling,
transferring, leasing, managing and operating the Properties and (ii) in the
case of a JV Pledgor, owning, holding, selling, transferring and managing the
applicable JV Interests.

Section 6.7 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or Debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business without Lender’s
consent, which shall not be unreasonably withheld.

 

120



--------------------------------------------------------------------------------

Section 6.8 Affiliate Transactions. Neither Borrower nor JV Pledgor shall enter
into, or be a party to, any transaction with any Affiliate of Borrower, except
as expressly permitted under this Agreement or otherwise on arm’s-length terms
and approved by Lender in its reasonable discretion.

Section 6.9 Misapplication of Funds. Borrower shall not (a) distribute any
Revenue or Loss Proceeds in violation of the provisions of this Agreement (and
shall promptly cause the reversal of any such distributions made in error of
which Borrower becomes aware), (b) fail to remit amounts to the Clearing Account
as required by Section 3.1, (c) make any distributions to equityholders during
the continuance of a Cash Flow Sweep Period or Event of Default unless expressly
permitted hereunder, or (d) misappropriate any security deposit or portion
thereof. JV Pledgor shall not fail to remit JV Profits (as determined by JV
Pledgor in good faith), to the TI/LC Reserve Account or the Redevelopment
Project Reserve Accounting, as applicable, as required by Section 5.24(a).

Section 6.10 Jurisdiction of Formation; Name. Neither Borrower nor JV Pledgor
shall change its jurisdiction of formation, its jurisdiction of fiscal residence
or name without receiving Lender’s prior written consent and promptly providing
Lender such information and replacement Uniform Commercial Code financing
statements and legal opinions as Lender may reasonably request in connection
therewith.

Section 6.11 Modifications and Waivers. Unless otherwise consented to in writing
by Lender in Lender’s reasonable discretion (provided that if any of the
following matters would be reasonably likely to have a Material Adverse Effect
or a Property Material Adverse Effect, Lender’s consent in its sole discretion
shall be required):

(i) Borrower shall not terminate, renew, surrender, or materially modify, amend
or waive any rights or remedies under, any Lease (including, without limitation,
the SHLD Master Lease, it being expressly understood that any change or update
to any schedule to the SHLD Master Lease shall constitute a modification to the
Master Lease), or enter into any Lease, in each case except in compliance with
Section 5.7;

(ii) No Required SPE shall terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation);

(iii) Borrower shall not terminate or surrender, or materially amend, modify or
waive any rights or remedies under, any Approved Management Agreement;

(iv) Borrower shall not (x) enter into any Material Agreement, or amend, modify,
surrender or waive any material rights or remedies under any Material Agreement,
(y) terminate any Material Agreement (z) where such default would reasonably be
expected to cause a Material Adverse Effect or a Property Material Adverse
Effect, default in its obligations under the SHLD Master Lease or any Material
Agreement; or

 

121



--------------------------------------------------------------------------------

(v) JV Pledgor shall not amend or modify, and JV Pledgor shall not terminate,
the GGP JV Agreement, the Simon JV Agreement, the Macerich JV Agreement or the
Permitted JV Agreement.

Section 6.12 ERISA.

(a) Neither Borrower nor JV Pledgor shall maintain or contribute to, or agree to
maintain or contribute to, or permit any ERISA Affiliate to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.

(b) Neither Borrower nor JV Pledgor shall engage in a non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code, or
substantially similar provisions under federal, state or local laws, rules or
regulations or in any transaction that would cause any obligation or action
taken or to be taken hereunder (or the exercise by Lender of any of its rights
under the Notes, this Agreement, the Mortgage or any other Loan Document) to be
a non-exempt prohibited transaction under such provisions.

Section 6.13 Alterations and Expansions. During the continuance of any Cash Flow
Sweep Period or Event of Default, Borrower shall not incur or contract to incur
any capital improvements requiring Capital Expenditures that are not consistent
with the Approved Annual Budget or an Approved Redevelopment Plan and Budget.
Borrower shall not perform, undertake, contract to perform or consent to any
Material Alteration without the prior written consent of Lender, which consent
(in the absence of a continuing Event of Default) shall not be unreasonably
withheld, delayed or conditioned, but may be conditioned on the deposit by
Borrower into the Capital Expenditure Reserve Account of an amount equal to the
remaining budgeted Capital Expenditures in respect of any such Material
Alteration in excess of $7,500,000 from time to time. If Lender’s consent is
requested hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time. Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant.

Section 6.14 Advances and Investments. Borrower shall not lend money or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except for Permitted Investments.

Section 6.15 Single-Purpose Entity. No Required SPE shall cease to be a
Single-Purpose Entity; provided, however, that from and after a JV Pledgor
Release Event as to any Seritage JV Member, such Seritage JV Member shall cease
to be a Required SPE. No Required SPE shall remove or replace any Independent
Manager without Cause and without providing at least five Business Days’ advance
written notice thereof to Lender and the Rating Agencies.

 

122



--------------------------------------------------------------------------------

Section 6.16 Zoning and Uses. Borrower shall not do any of the following without
the prior written consent of Lender, in the case of clause (iii) below not to be
unreasonably withheld, conditioned or delayed:

(i) initiate or consent to any limiting change in the permitted uses of any of
the Properties (or to the extent applicable, zoning reclassification of any of
the Properties) or any portion thereof, seek any variance under existing land
use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to any of the Properties, or use or permit the use
of any of the Properties in a manner that would result in the use of such
Property becoming a nonconforming use under applicable land-use restrictions or
zoning ordinances or that would violate the terms of any Lease (including,
without limitation, the SHLD Master Lease), Material Agreement, Ground Lease or
Legal Requirement (and if under applicable zoning ordinances the use of all or
any portion of any of the Properties is a nonconforming use, Borrower shall not
cause or permit such nonconforming use to be discontinued or abandoned);

(ii) impose or consent to the imposition of any restrictive covenants, easements
or encumbrances upon any of the Properties in any manner that is reasonably
likely to have a Property Material Adverse Effect;

(iii) execute or file any subdivision plat affecting any of the Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising any of the Properties; or

(iv) permit or consent to the use of any of the Properties by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.

Section 6.17 Waste. Borrower shall not commit any Waste on any of the
Properties, nor knowingly take any actions that could reasonably be expected to
invalidate any insurance carried on any of the Properties (and Borrower shall
promptly correct any such actions of which Borrower becomes aware).

Section 6.18 Ground Lease.

(i) Borrower shall not, without Lender’s written consent, fail to exercise any
option or right to renew or extend the term of any Ground Lease, and shall give
immediate written notice to Lender and shall execute, acknowledge, deliver and
record any document requested by Lender to evidence the lien of the related
Mortgage on such extended or renewed lease term. If Borrower shall fail to
exercise any such option or right to renew or extend, Lender may exercise the
option or right as Borrower’s agent and attorney-in-fact as provided herein in
Lender’s own name or in the name of and on behalf of a nominee of Lender, as
Lender may determine in the exercise of its sole and absolute discretion.

(ii) Borrower shall not waive, excuse, condone or in any way release or
discharge any Ground Lessor under any Ground Lease of or from such Ground
Lessor’s obligations, covenant and/or conditions under the related Ground Lease
without the prior written consent of Lender.

 

123



--------------------------------------------------------------------------------

(iii) Borrower shall not, without Lender’s prior written consent, surrender,
terminate, forfeit, or suffer or permit the surrender, termination or forfeiture
of, or change, modify or amend any Ground Lease, other than an expiration of the
Ground Lease pursuant to its terms. Consent to one amendment, change, agreement
or modification by Lender shall not be deemed to be a waiver of the right to
require consent to other, future or successive amendments, changes, agreements
or modifications. Any acquisition of Ground Lessor’s interest in any Ground
Lease by Borrower or any Affiliate of Borrower shall be accomplished by Borrower
in such a manner so as to avoid a merger of the interests of lessor and lessee
in such Ground Lease, unless consent to such merger is granted by Lender.

ARTICLE 7

DEFAULTS

Section 7.1 Event of Default. The occurrence of any one or more of the following
events shall be, and shall constitute the commencement of, an “Event of Default”
hereunder (any Event of Default that has occurred shall continue unless and
until waived by Lender in writing in its sole discretion):

(a) Payment.

(i) Borrower shall default in the payment when due of any principal or interest
owing hereunder or under the Notes (including any mandatory prepayment required
hereunder) provided that no default shall exist under this clause (i) if and to
the extent that on the applicable Payment Date the amount in the Cash Management
Account is sufficient to make all of the remittances and deposits required under
Section 3.2(c); or

(ii) Borrower shall default, and such default shall continue for at least five
Business Days after written notice to Borrower that such amounts are owing, in
the payment when due of fees, expenses or other amounts owing hereunder, under
the Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Notes); provided, however, that no default
shall exist under this clause (ii) if and to the extent that the amount in the
applicable Collateral Account is sufficient to make such payment and Borrower is
entitled to the application of such amounts to such payments pursuant to the
Loan Documents.

(b) Representations. Any representation made by Borrower or Guarantor in any of
the Loan Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation that
itself contains a materiality qualifier, in any respect) as of the date such
representation was made or deemed made; provided that as to any such breach of
any representation or warranty which was unintentionally made to Lender if such
representation or warranty can either be made true and correct in all material
respects or may

 

124



--------------------------------------------------------------------------------

otherwise be cured, Borrower shall have a period of 5 Business Days in the event
such cure can be effectuated by the payment of money, or otherwise 30 days,
after Borrower receives written notice thereof, to undertake and complete any
required action to make such representation or warranty either true and correct
in all material respects or otherwise to cure the same.

(c) Other Agreements. A default by Borrower, Guarantor or any of their
respective Subsidiaries shall occur under any Material Agreement, Ground Lease,
or Approved Management Agreement, in each case, beyond the expiration of any
applicable cure period, and in each case if such default would reasonably be
expected to result in a Material Adverse Effect or a Property Material Adverse
Effect.

(d) Bankruptcy, etc.

(i) Any Required SPE or Guarantor shall commence a voluntary case concerning
itself under the Bankruptcy Code;

(ii) any Required SPE or Guarantor shall commence any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Required SPE or Guarantor, or shall
dissolve or otherwise cease to exist;

(iii) there is commenced against any Required SPE or Guarantor an involuntary
case under the Bankruptcy Code, or any such other proceeding, which remains
undischarged, unstayed and undismissed for a period of 90 days after
commencement;

(iv) any Required SPE or Guarantor is adjudicated insolvent or bankrupt;

(v) any Required SPE or Guarantor suffers appointment of any custodian or the
like (other than a custodian or the like appointed by or at the direction of
Lender) for it or for any substantial portion of its property and such
appointment continues unchanged or unstayed for a period of 90 days after
commencement of such appointment;

(vi) any Required SPE or Guarantor makes a general assignment for the benefit of
creditors; or

(vii) any Required SPE or Guarantor takes any action with the intent of
effecting any of the foregoing.

(e) Prohibited Change of Control. A Prohibited Change of Control shall occur.

(f) Equity Pledge; Preferred Equity. (i) Any direct or indirect equity interest
in or right to distributions from any Restricted Party shall be subject to a
Lien in favor of any Person, or (ii) Borrower, JV Pledgor, Seritage REIT,
Seritage OP or any other holder of a direct or indirect interest in either of
Borrower or JV Pledgor that is a Subsidiary of Seritage REIT or Seritage OP
shall issue preferred equity (or debt granting the holder thereof rights
substantially

 

125



--------------------------------------------------------------------------------

similar to those generally associated with preferred equity); except that the
following shall be permitted:

(i) any pledge of direct or indirect equity interests in and rights to
distributions from Seritage REIT and Seritage OP (other than equity interests in
and rights to distributions from Seritage OP held by Seritage REIT);

(ii) the pledge of equity interests in Borrower securing the Mezzanine Loan or
the refinancing thereof; and

(iii) the issuance of Permitted Preferred Equity by Seritage REIT and Seritage
OP.

Any act, action or state of affairs that would result in an Event of Default
pursuant to this subsection shall be referred to in this Agreement as a
“Prohibited Pledge”.

(g) Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder; provided, however, that no default shall exist
under this clause (g) if and to the extent that (i) sufficient amounts are then
reserved in the Basic Carrying Costs Escrow Account and designated for the
payment of insurance premiums, (ii) Borrower is entitled to the application of
same to such payment pursuant to the Loan Documents and has requested such
payment from Lender and (iii) Lender fails to release such payment from the
Basic Carrying Costs Escrow Account.

(h) ERISA; Negative Covenants. A default shall occur in the due performance or
observance by Borrower or JV Pledgor of any term, covenant or agreement
contained in Section 5.8 or in Article VI.

(i) Legal Requirements. Borrower shall fail to cure properly any violations of
Legal Requirements affecting all or any portion of any Property within 30 days
after Borrower first receives written notice of any such violations, and such
violations result in a Property Material Adverse Effect; provided, however, if
any such violation is reasonably susceptible of cure, but not within such 30 day
period, then Borrower shall be permitted up to an additional 30 days to cure
such violation provided that Borrower commences a cure within such initial 30
day period and thereafter diligently and continuously pursues such cure.

(j) Business Plans. Borrower shall have failed to deliver the Business Plans in
accordance with Section 5.21 to Lender on or before January 7, 2017.

(k) Other Covenants. A default shall occur in the due performance or observance
by Borrower or JV Pledgor of any term, covenant or agreement (other than those
referred to in any other subsection of this Section) contained in this Agreement
or in any of the other Loan Documents, except that in the case of a default that
can be cured by the payment of money, such default shall not constitute an Event
of Default unless and until it shall remain uncured for 10 Business Days after
Borrower or JV Pledgor, as the case may be, receives written notice thereof; and
in the case of a default that cannot be cured by the payment of money but is
susceptible of being cured within 30 days, such default shall not constitute an
Event of Default unless and until it remains uncured for 30 days after Borrower
or JV Pledgor, as the case may be,

 

126



--------------------------------------------------------------------------------

receives written notice thereof, provided that promptly following its receipt of
such written notice, Borrower or JV Pledgor, as the case may be, delivers
written notice to Lender of its intention and ability to effect such cure within
such 30 day period; and if such non-monetary default is not cured within such 30
day period despite diligent efforts of Borrower or JV Pledgor, as the case may
be, but is susceptible of being cured within 120 days of receipt of Lender’s
original notice, then Borrower or JV Pledgor, as the case may be, shall have
such additional time as is reasonably necessary to effect such cure, but in no
event in excess of 120 days from receipt of Lender’s original notice; provided
that Borrower or JV Pledgor, as the case may be, is diligently pursuing such
cure.

(l) Any Loan Document shall fail to be in full force and effect or to convey the
material Liens, rights, powers and privileges purported to be created thereby
and Borrower shall fail to promptly comply with Section 5.9 to remedy such
failure.

(m) Borrower shall fail to provide to Lender the financial statements and other
information specified in Sections 5.12, 5.13 or 5.14 within the respective time
periods specified therein, or Guarantor fails to provide the financial
statements and other information specified in the Guaranty within the respective
time period specified therein, and such failure is not cured within ten
(10) Business Days of notice thereof by Lender.

(n) Borrower shall Transfer any Property in violation of Section 6.3.

(o) Any event shall occur that is expressly identified as an “Event of Default”
under any provision contained herein or in any other Loan Document.

Section 7.2 Remedies.

(a) During the continuance of an Event of Default, Lender may by written notice
to Borrower and JV Pledgor, in addition to any other rights or remedies
available pursuant to this Agreement, the Notes, the Mortgage and the other Loan
Documents, at law or in equity, declare by written notice to Borrower and JV
Pledgor all or any portion of the Indebtedness to be immediately due and
payable, whereupon all or such portion of the Indebtedness shall so become due
and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and the Collateral and
the JV Collateral (including all rights or remedies available at law or in
equity); provided, however, that, notwithstanding the foregoing, if an Event of
Default specified in Section 7.1(d) shall occur, then (except as specified in
Section 7.2(f)) the Indebtedness shall immediately become due and payable
without the giving of any notice or other action by Lender. Any actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law, equity or contract or as set forth in this Agreement or
in the other Loan Documents.

(b) If Lender forecloses on any Collateral or any of the JV Collateral, Lender
shall apply all net proceeds of such foreclosure to repay the Indebtedness, the
Indebtedness shall be reduced to the extent of such net proceeds and the
remaining portion of the Indebtedness shall

 

127



--------------------------------------------------------------------------------

remain outstanding and secured by the remaining Collateral and the remaining JV
Collateral. At the election of Lender, the Notes shall be deemed to have been
accelerated only to the extent of the net proceeds actually received by Lender
with respect to the Properties and applied in reduction of the Indebtedness.

(c) During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower or JV Pledgor and without releasing Borrower or JV Pledgor
from any obligation hereunder, take any action to cure such Event of Default.
Lender may enter upon any or all of the Properties upon reasonable notice to
Borrower for such purposes or appear in, defend, or bring any action or
proceeding to protect its interest in the Collateral or the JV Collateral or to
foreclose the Mortgage or collect the Indebtedness. The costs and expenses
incurred by Lender in exercising rights under this Section (including reasonable
attorneys’ fees), with interest at the Default Rate for the period after notice
from Lender that such costs or expenses were incurred to the date of payment to
Lender, shall constitute a portion of the Indebtedness, shall be secured by the
Mortgage and other Loan Documents and shall be due and payable to Lender upon
demand therefor.

(d) Interest shall accrue on any judgment obtained by Lender in connection with
its enforcement of the Loan at a rate of interest equal to the Default Rate.

(e) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Notes and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder; provided that the terms of such separate
notes, mortgages, and other security documents are identical to the original
Notes and Loan Documents and do not increase Borrower’s liability under the
Notes and the other Loan Documents in any manner. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to execute the Severed Loan Documents (Borrower
ratifying all that its said attorney shall do by virtue thereof); provided,
however, that Lender shall not make or execute any such Severed Loan Documents
under such power until the expiration of five days after written notice has been
given to Borrower by Lender of Lender’s intent to exercise its rights under the
aforesaid power. Borrower shall be obligated to pay any costs or expenses
incurred in connection with the preparation, execution, recording or filing of
the Severed Loan Documents. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents,
and any such representations and warranties contained in the Severed Loan
Documents will be given by Borrower only as of the Closing Date.

(f) Notwithstanding the availability of legal remedies, Lender will be entitled
to obtain specific performance, mandatory or prohibitory injunctive relief, or
other equitable relief requiring Borrower or JV Pledgor to cure or refrain from
repeating any Default.

 

128



--------------------------------------------------------------------------------

(g) Notwithstanding anything herein to the contrary, if an event specified in
Section 7.1(d) occurs solely in respect of Guarantor and not any Required SPE,
then such event shall not constitute an Event of Default or result in an
acceleration of the Loan unless, in each case, Lender so determines in its sole
discretion by written notice to Borrower; and unless and until Lender sends such
notice, a Cash Flow Sweep Period shall be deemed to have commenced for all
purposes hereunder, which Cash Flow Sweep Period shall continue until the Loan
is repaid in full.

Section 7.3 Application of Payments after an Event of Default. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default, all amounts received by Lender in respect of the Loan shall be applied
at Lender’s sole discretion either toward the components of the Indebtedness
(e.g., Lender’s expenses in enforcing the Loan, interest, principal and other
amounts payable hereunder) and the Notes or Note Components in such sequence as
Lender shall elect in its sole discretion, or toward the payment of Property
expenses.

ARTICLE 8

CONDITIONS PRECEDENT

Section 8.1 Conditions Precedent to Loan Closing. This Agreement shall become
effective on the date that all of the following conditions (except for items to
be delivered in connection with the Approved Separation Transaction Closing in
accordance with Section 2.4(e)) shall have been satisfied (or waived in
accordance with Section 9.3),:

(a) Loan Documents. Lender shall have received a duly executed copy of each Loan
Document. Each Loan Document that is to be recorded in the public records shall
be in form suitable for recording.

(b) Collateral Accounts. Each of the Collateral Accounts shall have been
established and funded to the extent required under Article III.

(c) Opinions. Lender shall have received, in each case in form and substance
satisfactory to Lender, (i) New York and Delaware legal opinions, (ii) a legal
opinion with respect to the laws of each state in which the Properties are
located, (iii) a bankruptcy nonconsolidation opinion with respect to each Person
owning at least a 49% direct or indirect equity interest in any Required SPE,
and any Affiliated property manager, (iv) a Delaware legal opinion regarding
matters related to Single Member LLC’s, (v) a solvency opinion with respect to
SHLD, (vi) a satisfactory true sale opinion with respect to the Approved
Separation Transaction, (vii) a copy of a satisfactory fairness opinion
delivered to SHLD’s board of directors with respect to the Approved Separation
Transaction and (viii) a satisfactory true lease opinion with respect to the
SHLD Master Lease.

(d) Mezzanine Loan. The conditions precedent to the closing of the Mezzanine
Loan shall be satisfied and the Mezzanine Loan shall close simultaneously with
the Loan.

 

129



--------------------------------------------------------------------------------

(e) Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower and JV
Pledgor, the validity of the Loan Documents and other matters relating thereto,
in form and substance satisfactory to Lender, including:

(i) Authorizing Resolutions. To the extent the required authorizations are not
contained directly in the organizational documents of any Required SPE and
Guarantor, certified copies of the resolutions authorizing the execution and
delivery of the Loan Documents by Guarantor, Borrower and JV Pledgor.

(ii) Organizational Documents. Certified copies of the organizational documents
of Guarantor and each Required SPE (including any certificate of formation,
certificate of limited partnership, certificate of incorporation, operating
agreement, limited partnership agreement or by-laws), in each case together with
all amendments thereto.

(iii) Certificates of Good Standing or Existence. Certificates of good standing
or existence for Guarantor and each Required SPE issued as of a recent date by
its state of organization and, with respect to the Borrower, by the state in
which the Properties are located.

(f) Lease; Material Agreements. Lender shall have received true, correct and
complete copies of the SHLD PSA and all “Ancillary Agreements” (as defined in
the SHLD PSA), including without limitation, the SHLD Master Lease and the SHLD
Master Lease Guaranty, all Leases, Ground Leases, JV Documents and all Material
Agreements.

(g) Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches conducted by
a search firm acceptable to Lender with respect to the Properties, Guarantor,
each Required SPE any such Required SPE’s immediate predecessor, if any, such
searches to be conducted in such locations as Lender shall have requested.

(h) No Default or Event of Default. (i) No Default or Event of Default shall
have occurred and be continuing on such date either before or after the
execution and delivery of this Agreement and (ii) no default or event of default
shall have occurred and be continuing on such date under any Lease, including
without limitation the SHLD Master Lease.

(i) No Injunction. No Legal Requirement shall exist, and no litigation shall be
pending or threatened, which in the good faith judgment of Lender would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, the making or repayment of the Loan or the consummation
of the Transaction.

(j) Representations. The representations in this Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date with the same effect as if made on such date.

(k) Estoppel Letters. Borrower shall have received and delivered to Lender
estoppel certificates (i) from Tenants under Third Party Leases that generate at
least 75% of the

 

130



--------------------------------------------------------------------------------

Net Operating Income from Third Party Leases as of the Closing Date and from the
Tenant under the Land’s End Master Lease, (ii) from each counterparty to a
Property Agreement listed on Schedule L-1 hereto and from at least 50% the
counterparties to a Property Agreement listed on Schedule L-2 hereto and
(iii) from each ground lessor under each Ground Lease, in each case, in such
form and substance as shall be satisfactory to Lender, and each of which shall
specify, unless otherwise agreed by Lender, that Lender and its successors and
assigns may rely thereon; provided that Borrower may deliver to Lender a Seller
Estoppel with respect to any estoppels required under clause (i) or clause (ii)
of this Section 8.1(k) in order to meet the applicable threshold.

(l) No Material Adverse Effect. No event or series of events shall have occurred
since May 27, 2015 that could reasonably be expected to result in a Material
Adverse Effect.

(m) Transaction Costs. Borrower shall have paid all transaction costs (or
provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan), to the extent invoiced not fewer than three days prior to
the Closing Date.

(n) Insurance. Lender shall have received certificates of insurance on ACORD
Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Properties of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.

(o) Title. Lender shall have received a marked, signed commitment to issue, or a
signed pro-forma version of, a Title Insurance Policy in respect of each
Property, listing only such exceptions as are reasonably satisfactory to Lender.
If the Title Policy is to be issued by, or if disbursement of the proceeds of
the Loan are to be made through, an agent of the actual insurer under the Title
Policy (as opposed to the insurer itself), the actual insurer shall have issued
to Lender for Lender’s benefit a so-called “Insured Closing Letter.”

(p) Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that each Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).

(q) Permits; Certificate of Occupancy. Lender shall have received a copy of all
Permits necessary for the use and operation of each Property and the
certificate(s) of occupancy, if required, for each Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

(r) Engineering Report. Lender shall have received a current Engineering Report
with respect to each Property, which report shall be in form and substance
reasonably satisfactory to Lender.

 

131



--------------------------------------------------------------------------------

(s) Environmental Report. Lender shall have received an Environmental Report
(not more than six months old) with respect to each Property that discloses no
material environmental contingencies with respect to any Property.

(t) Survey. Lender shall have received a Survey with respect to each Property in
form and substance reasonably satisfactory to Lender.

(u) Appraisal. Lender shall have obtained an Appraisal of each Property
satisfactory to Lender.

(v) Consents, Licenses, Approvals, etc. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

(w) Annual Budget. Lender shall have received the Annual Budget for the current
calendar year.

(x) Know Your Customer Rules. At least 10 days prior to the Closing Date, the
Lender shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(y) Approved Separation Transaction. The Approved Separation Transaction shall
be consummated simultaneously with the closing of the Loan on the terms set
forth in the SHLD PSA and the Form S-11 of Seritage REIT filed with the
Securities and Exchange Commission as of May 27, 2015.

(z) Underwritten NOI. Pro forma net operating income on the Closing Date shall
be at least $162,265,584, consistent with Lender’s underwritten net operating
income of the Properties based upon historical and pro forma operating expenses.

(aa) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Successors. Except as otherwise provided in this Agreement, whenever
in this Agreement any of the parties to this Agreement is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party. All covenants, promises and agreements in this Agreement contained,
by or on behalf of Borrower or JV Pledgor, shall inure to the benefit of Lender
and its successors and assigns.

 

132



--------------------------------------------------------------------------------

Section 9.2 GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK. BORROWER AND LENDER HEREBY
(i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

Section 9.3 Modification, Waiver in Writing, Approval of Lender. Neither this
Agreement nor any other Loan Document may be amended, changed, waived,
discharged or terminated, unless such amendment, change, waiver, discharge or
termination is in writing signed by Lender and Borrower. No consent or approval
of Lender shall be granted hereunder unless such consent or approval is in
writing signed by Lender. Any provision in this Agreement or the other Loan
Documents that requires the reasonable consent or approval of Lender shall be
deemed to require that such reasonable consent or approval shall not be
unreasonably withheld, conditioned or delayed.

Section 9.4 Notices.

(a) All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing by
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery or attempted delivery, addressed as follows (or
as a pdf attachment to an e-mail address to the respective addressees specified
below, immediately followed by delivery in one of the other methods provided).
Any party hereto may change its address and other contact information for
purposes hereof at any time by sending a written notice to the other parties to
this Agreement in the manner provided for in this Section). A notice shall be
deemed to have been given when delivered or upon refusal to accept delivery (or
in the case of any email delivered after 5:00 pm Eastern time or on a day that
is not a Business Day, the Business Day next following such date of delivery,
provided that there is immediately following delivery as aforesaid).

 

133



--------------------------------------------------------------------------------

If to Lender:

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Joseph E. Geoghan

         Joseph.Geoghan@jpmorgan.com

 

  and           H/2 SO III Funding I LLC

c/o H/2 Capital Partners LLC

680 Washington Boulevard, Seventh Floor

Stamford, Connecticut 06901

Attention: Daniel Ottensoser

DOttensoser@h2cp.com

 

  with copies to:

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Nancy Alto

nancy.s.alto@jpmorgan.com

 

  and           Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: William P. McInerney, Esq.

William.McInerney@cwt.com

 

  and           Strategic Asset Services LLC

375 Park Avenue, 20th Floor

New York, New York 10152

Attention: David Katz

dkatz@h2sas.com

 

  and           H/2 Capital Partners LLC

680 Washington Boulevard, Seventh Floor

Stamford, Connecticut 06901

Attention: William Stefko, Esq.

wstefko@h2sas.com

 

134



--------------------------------------------------------------------------------

  and           H/2 Capital Partners LLC

680 Washington Boulevard, Seventh Floor

Stamford, Connecticut 06901

Attention: Maury Apple

mapple@h2cp.com

 

  and           Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Kimberly B. Blacklow, Esq.

kblacklow@cgsh.com

If to Borrower or JV Pledgor:

c/o Seritage Growth Properties, L.P.

54 W. 40th Street, Suite 10N

New York, NY 10018

Attention: Matthew Fernand

Executive Vice President & General Counsel

mfernand@seritage.com

and

Mary Rottler

Executive Vice President, Operations and Leasing

mrottler@seritage.com

with copies to:

Mayer Brown LLP

71 S. Wacker Dr.

Chicago, IL 60606

Attention: Heather Adkerson

 HAdkerson@mayerbrown.com

and:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention: Josh Feltman

 jafeltman@wlrk.com

(b) Borrower and JV Pledgor hereby appoint Seritage SRC Finance LLC (the
“Borrower Representative”) to serve as agent on behalf of all Borrowers and all
JV Pledgors to receive any notices required to be delivered to any or all
Borrowers and all JV Pledgors

 

135



--------------------------------------------------------------------------------

hereunder or under the other Loan Documents and to be the sole party authorized
to deliver notices on behalf of the Borrowers and all JV Pledgors hereunder and
under each of the other Loan Documents. Any notice delivered to the Borrower
Representative shall be deemed to have been delivered to all Borrowers and all
JV Pledgors, and any notice received from the Borrower Representative shall be
deemed to have been received from all Borrowers and all JV Pledgors. The
Borrower and the JV Pledgors shall be entitled from time to time to appoint a
replacement Borrower Representative by written notice delivered to Lender and
signed by both the new Borrower Representative and the Borrower Representative
being so replaced.

Section 9.5 TRIAL BY JURY. LENDER, BORROWER AND JV PLEDGOR, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY LENDER, BORROWER AND JV PLEDGOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER, BORROWER AND JV PLEDGOR ARE EACH HEREBY
INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

Section 9.6 Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 9.7 Assignment.

(a) Neither Borrower nor JV Pledgor may sell, assign or otherwise transfer any
rights, obligations or other of its interest in or under the Loan Documents.

(b) Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion and without the consent of Borrower to
sell, assign, syndicate, Securitize, encumber, hypothecate or otherwise transfer
one or more of the Notes or any interest therein (in each case, an “Assignment”)
and/or sell a participation interest in one or more of the Notes (a
“Participation”); provided that, so long as no Event of Default is then
continuing, Borrower’s consent in its sole discretion will be required in
connection with (i) any such Assignment (other than transfers of securities
backed by the Loan) or Participation to any Person listed on Schedule J-1 hereto
and (ii) any Assignment or Participation in the unfunded portion of any A-2 Note
other than to (1) another Lender that holds an A-2 Note or (2) a Qualified
Institutional Lender. Lender will consult on a non-binding basis with Borrower
with respect to any assignment of an unfunded commitment to a Qualified
Institutional Lender. Borrower shall and shall cause Guarantor to reasonably
cooperate with Lender, at Lender’s request, in order to effectuate any such
Assignment or Participation, and Borrower shall promptly provide such
information, legal opinions and documents relating to each Required SPE,
Guarantor, the Properties, the Approved Property Manager and any Tenants as
Lender may

 

136



--------------------------------------------------------------------------------

reasonably request in connection with such Assignment; provided, Borrower and
Guarantor shall not be required to incur out-of-pocket costs pursuant to this
sentence in respect of cooperation provided pursuant to the Cooperation
Agreement, other than in respect of their own legal costs. In the case of an
Assignment, (i) each assignee shall have, to the extent of such Assignment, the
rights, benefits and obligations of the assigning Lender as a “Lender” hereunder
and under the other Loan Documents, (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to an Assignment, relinquish its rights and be released from its obligations
under this Agreement, and (iii) one Lender shall serve as agent for all Lenders
and shall be the sole Lender to whom notices, requests and other communications
shall be addressed and the sole party authorized to grant or withhold consents
hereunder on behalf of the Lenders (subject, in each case, to appointment of a
Servicer, pursuant to Section 9.22, to receive such notices, requests and other
communications and/or to grant or withhold consents, as the case may be). Lender
or, upon the appointment of a Servicer, such Servicer, shall maintain, or cause
to be maintained, as non-fiduciary agent for Borrower, a register on which it
shall enter the name or names of the registered owner or owners from time to
time of the Notes. Upon effectiveness of any Assignment of any Note in part,
Borrower will promptly provide to the assignor and the assignee separate Notes
in the amount of their respective interests (but, if applicable, with a notation
thereon that it is given in substitution for and replacement of an original Note
or any replacement thereof), and otherwise in the form of such Note, upon return
of the Note then being replaced. Each potential or actual assignee, participant
or investor in a Securitization, and each Rating Agency, shall be entitled to
receive all information received by Lender under this Agreement, except that,
without Borrower’s consent in its sole discretion, no assignee or participant
that is a Person listed on Schedule J-2 hereto, and no agent, attorney, advisor
or representative of any such Person, shall be entitled to receive any
Proprietary Information; provided that the foregoing shall not apply in
connection with any Securitization of the Loan. After the effectiveness of any
Assignment, the party conveying the Assignment shall provide notice to Borrower
and each Lender of the identity and address of the assignee. Notwithstanding
anything in this Agreement to the contrary, after an Assignment, the assigning
Lender (in addition to the assignee) shall continue to have the benefits of any
indemnifications contained in this Agreement that such assigning Lender had
prior to such assignment with respect to matters occurring prior to the date of
such assignment. Each Lender that sells a Participation shall, or upon
appointment of a Servicer, such Servicer shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loan under the Loan Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant’s
interest in the Loan) to any Person except to the extent that such disclosure is
necessary to establish that such Loan is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(c) If, pursuant to this Section, any interest in this Agreement or any Note is
transferred to any transferee, such transferee shall, promptly upon receipt of
written request from Borrower, furnish to Borrower an IRS Form W-9, or an
appropriate IRS Form W-8, as applicable, or any successor form thereof having
substantially the same effect.

 

137



--------------------------------------------------------------------------------

Section 9.8 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

Section 9.9 Preferences; Waiver of Marshalling of Assets. Lender shall have no
obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such payment shall be revived and continue in full force and
effect, as if such payment had not been made. Borrower hereby waives any legal
right otherwise available to Borrower that would require the sale of any
Collateral or JV Collateral either separate or apart from the other, or require
Lender to exhaust its remedies against any Collateral or the JV Collateral
before proceeding against the other. Without limiting the foregoing, to the
fullest extent permitted by law, Borrower hereby waives and shall not assert any
rights in respect of a marshalling of Collateral or JV Collateral, a sale in the
inverse order of alienation, any homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Collateral
or the JV Collateral or any portion thereof in any sequence and any combination
as determined by Lender in its sole discretion.

Section 9.10 Remedies of Borrower. If a claim is made that Lender or its agents
have unreasonably delayed acting or acted unreasonably in any case where by law
or under this Agreement or the other Loan Documents any of such Persons has an
obligation to act promptly or reasonably, Borrower agrees that no such Person
shall be liable for any monetary damages, and Borrower’s sole remedy shall be
limited to commencing an action seeking specific performance, injunctive relief
and/or declaratory judgment; provided, however, that the forgoing shall not
prevent Borrower from obtaining a monetary judgment against Lender if it is
determined by a court of competent jurisdiction that Lender acted with gross
negligence, bad faith or willful misconduct. Notwithstanding anything herein to
the contrary, Borrower shall not assert, and hereby waives, any claim against
Lender and/or its Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable Legal Requirement) arising out of, as a result
of, or in any way related to, the Loan Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim for any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

 

138



--------------------------------------------------------------------------------

Section 9.11 Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets, counterclaims or defenses. Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
against the assigning Lender.

Section 9.12 No Joint Venture. Nothing in this Agreement is intended to create a
joint venture, partnership, tenancy-in-common or joint tenancy relationship
between Borrower and Lender, nor to grant Lender any interest in any Property
other than that of mortgagee or lender.

Section 9.13 Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of the other Loan
Documents, the provisions of this Agreement shall prevail. The parties
acknowledge that they were each represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that the
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.

Section 9.14 Brokers and Financial Advisors. Borrower represents that neither it
nor Guarantor has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Borrower agrees to indemnify and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind in any way relating to or arising from a claim by any Person that such
Person acted on behalf of Borrower in connection with the transactions
contemplated in this Agreement. The provisions of this Section shall survive the
expiration and termination of this Agreement and the repayment of the
Indebtedness.

Section 9.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Any
counterpart delivered by facsimile, pdf or other electronic means shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Agreement.

Section 9.16 Estoppel Certificates.

(a) Borrower shall execute, acknowledge and deliver to Lender, within five days
after receipt of Lender’s written request therefor at any time from time to
time, a statement in writing setting forth (A) the Principal Indebtedness,
(B) the date on which installments of interest and/or principal were last paid,
(C) any offsets or defenses to the payment of the Indebtedness, (D) that the
Notes, this Agreement, the Mortgage and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification, (E) that neither Borrower nor, to Borrower’s
knowledge,

 

139



--------------------------------------------------------------------------------

Lender, is in default under the Loan Documents (or specifying any such default),
(F) that all Leases are in full force and effect and have not been modified
(except in accordance with the Loan Documents), (G) whether or not any of the
Tenants under the Leases or any of the counterparties under the Property
Agreements are in material default under the Leases or Property Agreements, as
applicable (setting forth the specific nature of any such material defaults) and
(H) such other matters as Lender may reasonably request. Any prospective
purchaser of any interest in a Loan shall be permitted to rely on such
certificate.

(b) Upon Lender’s written request, Borrower shall use commercially reasonable
efforts to obtain from each Tenant and Property Agreement counterparty and
thereafter promptly deliver to Lender duly executed estoppel certificates from
any one or more Tenants or Property Agreement counterparties specified by
Lender, attesting to such facts regarding the Leases or Property Agreements as
Lender may reasonably require or in the form and/or substance required to be
provided by such Tenant or counterparty pursuant to its Lease or Property
Agreement, as applicable, including attestations that each Lease or Property
Agreement, as applicable, covered thereby is in full force and effect with no
material defaults thereunder on the part of any party, that rent has not been
paid more than one month in advance, except as security, and that the Tenant or
Property Agreement counterparty, as applicable, claims no defense or offset
against the full and timely performance of its obligations under the Lease or
Property Agreement. Borrower shall not be required to deliver such certificates
more frequently than one time in any 12-month period, other than the 12-month
period during which a Securitization occurs or is attempted.

Section 9.17 General Indemnity; Payment of Expenses.

(a) Borrower, at its sole cost and expense, shall protect, indemnify, reimburse,
defend and hold harmless Lender and its officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents, Affiliates, successors,
participants and assigns of any and all of the foregoing (collectively, the
“Indemnified Parties”) for, from and against any and all Damages of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
of the Indemnified Parties, in any way relating to or arising out of Lender’s
interest in the Loan; provided, however, that no Indemnified Party shall have
the right to be indemnified hereunder to the extent that such Damages have been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Party.

(b) If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by the Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.

(c) To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written

 

140



--------------------------------------------------------------------------------

notice thereof to Borrower, provided that failure by Lender to so notify
Borrower will not relieve Borrower of its obligations under this Section, except
to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the applicable Indemnified Party. The applicable Indemnified Party
shall have the right to retain its own counsel if (i) Borrower shall have failed
to employ counsel reasonably satisfactory to the applicable Indemnified Party in
a timely manner, or (ii) the applicable Indemnified Party shall have been
advised by counsel that there are actual or potential material conflicts of
interest between Borrower and the applicable Indemnified Party, including
situations in which there are one or more legal defenses available to the
applicable Indemnified Party that are different from or additional to those
available to Borrower. So long as Borrower is conducting the defense of any
action defended by Borrower in accordance with the foregoing in a prudent and
commercially reasonable manner, Lender and the applicable Indemnified Party
shall not compromise or settle such action defended without Borrower’s consent,
which shall not be unreasonably withheld or delayed. Upon demand, Borrower shall
pay or, in the sole discretion of the applicable Indemnified Party, reimburse
the applicable Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Party in
accordance with this Section in connection with defending any claim subject to
indemnification hereunder.

(d) Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Mortgage and shall become immediately due and
payable and shall bear interest at the Default Rate from the date Damages are
sustained by the Indemnified Parties until paid.

(e) The provisions of and undertakings and indemnification set forth in this
Section shall survive the satisfaction and payment in full of the Indebtedness
and termination of this Agreement.

(f) Borrower shall reimburse Lender upon receipt of written notice from Lender
for (i) all out-of-pocket costs and expenses incurred by Lender (or any of its
Affiliates) in connection with the origination of the Loan, including legal fees
and disbursements, accounting fees, and the costs of the Appraisals, the
Engineering Reports, the Title Insurance Policies, the Surveys, the
Environmental Reports and any other third-party diligence materials; (ii) all
out-of-pocket costs and expenses incurred by Lender (or any of its Affiliates)
in connection with (A) monitoring Borrower’s ongoing performance of and
compliance with Borrower’s agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be

 

141



--------------------------------------------------------------------------------

performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements, (B) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters relating hereto (including Leases, Material
Agreements, JV Documents, Ground Leases and Permitted Encumbrances), (C) filing,
registration and recording fees and expenses and other similar expenses incurred
in creating and perfecting the Liens in favor of Lender pursuant to this
Agreement and the other Loan Documents (including the filing, registration or
recording of any instrument of further assurance) and all federal, state, county
and municipal, taxes (including, if applicable, intangible taxes), search fees,
title insurance premiums, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Loan Documents, any
mortgage supplemental thereto, any security instrument with respect to the
Collateral or the JV Collateral or any instrument of further assurance,
(D) enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, Guarantor, this Agreement, the
other Loan Documents or any Collateral or any JV Collateral (including, for
avoidance of doubt, reasonable, periodic monitoring of any litigation related to
the Approved Separation Transaction) and (E) the satisfaction of any Rating
Condition in respect of any matter required or requested by Borrower hereunder,
and (iii) all actual out-of-pocket costs and expenses (including attorney’s fees
and, if the Loan has been Securitized, special servicing fees) incurred by
Lender (or any of its Affiliates) in connection with the enforcement of any
obligations of Borrower, or a Default by Borrower, under the Loan Documents,
including any actual or attempted foreclosure, deed-in-lieu of foreclosure,
refinancing, restructuring, settlement or workout and any insolvency or
bankruptcy proceedings (including any applicable transfer taxes). Without
limiting the foregoing, Borrower shall pay all costs, expenses and fees of
Lender and its Servicer, operating advisor and securitization trustee resulting
from Defaults or reasonably imminent Defaults or requests by Borrower (including
enforcement expenses and any liquidation fees, workout fees, special servicing
fees, operating advisor consulting fees or any other similar fees and interest
payable on advances made by the Servicer or the securitization trustee with
respect to delinquent debt service payments or expenses of curing Borrower’s
defaults under the Loan Documents, and any expenses paid by Servicer or a
trustee in respect of the protection and preservation of any Property, such as
payment of taxes and insurance premiums) and the costs of all property
inspections and/or appraisals (or any updates to any existing inspection or
appraisal) that Servicer may be required to obtain due to a request by Borrower
or the occurrence of a Default.

Section 9.18 No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

142



--------------------------------------------------------------------------------

Section 9.19 Recourse.

(a) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, but subject to the qualifications set forth in this Section 9.19,
Lender shall not enforce Borrower’s obligation to pay the Indebtedness by any
action or proceeding wherein a deficiency judgment or other judgment
establishing personal liability shall be sought against Borrower or any of its
Affiliates, or any Exculpated Person, except for foreclosure actions or any
other appropriate actions or proceedings in order to fully exercise Lender’s
remedies in respect of, and to realize upon, the Collateral and the JV
Collateral, and except for any actions to enforce any obligations expressly
assumed or guaranteed by any guarantor, indemnitor or similar party (whether or
not such party is an Exculpated Person) under the Loan Documents.

(b) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section and Guarantor under the
Guaranty) resulting from or arising out of any of the following (the
“Indemnified Liabilities”), which Indemnified Liabilities shall be guaranteed by
Guarantor pursuant to the Guaranty:

(i) any wrongful Waste or wrongful removal at any of the Properties of any
Personal Property or other Collateral committed or permitted by Borrower,
Guarantor or any of their respective Affiliates;

(ii) any fraud or material misrepresentation committed by Borrower, JV Pledgor,
SHLD, Guarantor or any of their respective Affiliates;

(iii) any willful misconduct by Borrower, JV Pledgor, Guarantor or any of their
respective Affiliates that results in any adverse effect on the Collateral or
the JV Collateral, the ability of Borrower to pay the Loan or the ability of
Lender to enforce its rights and remedies under the Loan Documents (including
any criminal acts and wrongful contest to the validity of the Loan documents or
bad faith acts to interfere, hinder delay or obstruct the efforts of Lender to
exercise any rights and remedies available to Lender as provided herein and in
the other Loan Documents during the continuance of an Event of Default; and
Borrower’s and/or JV Pledgor’s bad faith refusal to comply with Section 5.9
hereof) other than, in each case, defenses raised in good faith;

(iv) the misappropriation or misapplication by Borrower, JV Pledgor, Guarantor
or any of their respective Affiliates of any Loss Proceeds, Revenues, security
deposits and/or other amounts in violation of the Loan Documents;

(v) any voluntary incurrence of Debt if and to the extent the continued
existence of such Debt is prohibited hereunder;

(vi) any breach by Borrower or Guarantor of any representation or covenant
regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;

 

143



--------------------------------------------------------------------------------

(vii) the failure to apply available funds from cash flow at the Properties
(after such cash flow has been disbursed from the Cash Management Account in
accordance with Section 3.2) to pay or maintain the Policies or to pay the
amount of any deductible required thereunder following a Casualty or other
insurance claim, excluding any such failure resulting from Lender’s failure to
disburse funds from reserves maintained for such purpose under the Loan
Documents if required to be disbursed in accordance with this Agreement;

(viii) the failure to apply available funds from cash flow at the Properties
(after such cash flow has been disbursed from the Cash Management Account in
accordance with Section 3.2) to pay Taxes, excluding any such failure resulting
from Lender’s failure to disburse funds from reserves maintained for such
purpose under the Loan Documents if required to be disbursed in accordance with
this Agreement;

(ix) the failure to apply available funds from cash flow at the Properties
(after such cash flow has been disbursed from the Cash Management Account) in
accordance with Section 3.2) to pay charges (including charges for labor and
materials) that results in a Lien on any Property, unless contested by Borrower
in good faith and otherwise in accordance with the terms of this Agreement and
the other Loan Documents;

(x) any material breach of Section 4.17 and/or 6.15, excluding any breach
resulting solely from a failure of the Properties to generate sufficient cash
flow or a failure of Guarantor to contribute additional capital;

(xi) any fees or commissions paid by Borrower to any Affiliate in violation of
the terms of the Loan Documents; and

(xii) any termination or modification of the SHLD Master Lease, the SHLD Master
Lease Guaranty, the SHLD PSA, the SHLD TSA, any Approved Management Agreement,
any JV Documents or any Ground Lease in violation of the Loan Documents.

(c) In addition to the foregoing, the Loan shall be fully recourse to Borrower
and Guarantor, jointly and severally, if (i) Borrower Transfers any of the
Properties, the JV Collateral or other Collateral or there is a Prohibited
Change of Control, in each case, in violation of the Loan Documents and without
Lender’s prior written consent in its sole discretion, (ii) Borrower creates a
voluntary Lien on any of the Properties, the JV Collateral or other Collateral
to secure additional financing or Borrower’s equityholders create a Prohibited
Pledge, in each case in violation of the Loan Documents and without Lender’s
prior written consent in its sole discretion; (iii) any petition for bankruptcy,
insolvency, dissolution or liquidation under the Bankruptcy Code or any similar
federal or state law is filed by, consented to, or acquiesced in by, any
Required SPE, (iv) any Required SPE or any of their respective Affiliates
(including Guarantor) shall have colluded with other creditors to cause an
involuntary filing under the Bankruptcy Code or similar federal or state law
with respect to any Required SPE, or (v) any Required SPE fails to be, and to at
all times have been, a Single-Purpose Entity, which failure results in a
substantive consolidation of Borrower with any Affiliate in a bankruptcy or
similar proceeding (or the filing of a motion for substantive consolidation in
bankruptcy citing any such breach), except, in each case with respect to any
action taken by any Person (other than by

 

144



--------------------------------------------------------------------------------

Borrower, Guarantor or any Affiliate thereof) after the foreclosure or
assignment-in-lieu of foreclosure by Mezzanine Lender on the Equity Interests in
Borrower in connection with the exercise of remedies by Mezzanine Lender. All of
Borrower’s liabilities under this Section 9.19 shall be guaranteed by Guarantor
pursuant to the Guaranty.

(d) The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral or the JV Collateral, or the Liens on the Collateral or the JV
Collateral, or the right of Lender, as mortgagee or secured party, to foreclose
and/or enforce its rights with respect to the Collateral or the JV Collateral
after an Event of Default. Nothing in this Agreement shall be deemed to be a
waiver of any right which Lender may have under the Bankruptcy Code to file a
claim for the full amount of the debt owing to Lender by Borrower or to require
that all Collateral or the JV Collateral shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents. Lender may
seek a judgment on the Notes (and, if necessary, name Borrower in such suit) as
part of judicial proceedings to foreclose on any Collateral or the JV Collateral
or as a prerequisite to any such foreclosure or to confirm any foreclosure or
sale pursuant to power of sale thereunder, and in the event any suit is brought
on the Notes, or with respect to any Indebtedness or any judgment rendered in
such judicial proceedings, such judgment shall constitute a Lien on and may be
enforced on and against the Collateral or the JV Collateral and the rents,
profits, issues, products and proceeds thereof. Nothing in this Agreement shall
impair the right of Lender to accelerate the maturity of the Notes upon the
occurrence of an Event of Default, nor shall anything in this Agreement impair
or be construed to impair the right of Lender to seek personal judgments, and to
enforce all rights and remedies under applicable law, jointly and severally
against any indemnitors and guarantors to the extent allowed by any applicable
Loan Documents. The provisions set forth in this Section are not intended as a
release or discharge of the obligations due under the Notes or under any Loan
Documents, but are intended as a limitation, to the extent provided in this
Section, on Lender’s right to sue for a deficiency or seek a personal judgment.

Section 9.20 Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or Affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.

Section 9.21 Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of appraisals of
the Properties or other Collateral or the JV Collateral, (b) any environmental
report, or (c) any other matters or items, including engineering,

 

145



--------------------------------------------------------------------------------

soils and seismic reports that are contemplated in the Loan Documents. Any such
selection, review, inspection, examination and the like, and any other due
diligence conducted by Lender, is solely for the purpose of protecting Lender’s
rights under the Loan Documents, and shall not render Lender liable to Borrower
or any third party for the existence, sufficiency, accuracy, completeness or
legality thereof.

Section 9.22 Servicer.

(a) Lender may delegate any and all rights and obligations of Lender hereunder
and under the other Loan Documents to the Servicer upon notice by Lender to
Borrower, whereupon any notice or consent from the Servicer to Borrower, and any
action by Servicer on Lender’s behalf, shall have the same force and effect as
if Servicer were Lender. As of the Closing Date, Lender has appointed Strategic
Asset Services LLC (“SAS”) as Servicer. Servicer will be the primary point of
contact with Borrower responsible for processing all Borrower requests and
implementing all other servicing decisions (including, without limitation and to
the extent applicable, approval of advances of the Future Advance Amount,
approval of any Redevelopment Plan and Budget and approval of any Major Lease)
with respect to the Loan.

(b) On each Payment Date, Borrower shall pay Servicer a primary servicing fee at
a rate of 0.03% per annum, computed on the basis of the same principal amount,
on the same interest accrual basis, and for the same interest accrual period
respecting which any related interest payment on the Loan is (or would have
been) computed (the “Primary Servicing Fee”). The Primary Servicing Fee shall be
paid in accordance with Section 3.2(b).

Section 9.23 No Fiduciary Duty.

(a) Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its Affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Guarantor, Borrower or any other Person or any of their
respective Affiliates or to advise or opine on any related solvency or viability
issues.

(b) It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm’s-length commercial transactions between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Guarantor or their respective Affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the part of any Lending Party to
Guarantor, Borrower, any of their respective Affiliates, stockholders, employees
or creditors, or any other Person or (B) a fiduciary or agency relationship
between Guarantor, Borrower or any of their respective Affiliates, stockholders,

 

146



--------------------------------------------------------------------------------

employees or creditors, on the one hand, and the Lending Parties, on the other.
Borrower agrees that neither it nor Guarantor nor any of their respective
Affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower,
Guarantor of their respective Affiliates, stockholders, employees or creditors.
Nothing in this Agreement or the other Loan Documents is intended to confer upon
any other Person (including Affiliates, stockholders, employees or creditors of
Borrower and Guarantor) any rights or remedies by reason of any fiduciary or
similar duty.

(c) Borrower acknowledges that it has been advised that the Lending Parties
include full service financial services firms and/or asset management firms
engaged, either directly or through Affiliates in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, the Lending Parties may
make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including loans) for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of Affiliates of Borrower, including Guarantor, as well as of other
Persons that may (i) be involved in transactions arising from or relating to the
Transaction, (ii) be customers or competitors of Borrower, Guarantor and/or
their respective Affiliates, or (iii) have other relationships with Borrower,
Guarantor and/or their respective Affiliates. In addition, the Lending Parties
may provide investment banking, underwriting and financial advisory services to
such other Persons. The Lending Parties may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of Affiliates of Borrower,
including Guarantor, or such other Persons. The Transaction may have a direct or
indirect impact on the investments, securities or instruments referred to in
this paragraph. Although the Lending Parties in the course of such other
activities and relationships may acquire information about the Transaction or
other Persons that may be the subject of the Transaction, the Lending Parties
shall have no obligation to disclose such information, or the fact that the
Lending Parties are in possession of such information, to Borrower, Guarantor or
any of their respective Affiliates or to use such information on behalf of
Borrower, Guarantor or any of their respective Affiliates

(d) Borrower acknowledges and agrees that Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.

Section 9.24 Borrower Information.

(a) Borrower shall make available to Lender all information concerning its
business and operations that Lender may reasonably request. Subject to
Section 9.24(b), Lender shall have the right to disclose any and all information
provided to Lender by Borrower or Guarantor regarding Borrower, Guarantor, the
Loan and the Properties (i) to Affiliates of Lender

 

147



--------------------------------------------------------------------------------

and to Lender’s agents and advisors (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
confidential information and instructed to keep such confidential information
confidential), (ii) to any actual or potential assignee, transferee or
participant in connection with the contemplated Assignment or Securitization of
all or any portion of the Loan or any participations therein, and to any
investors or prospective investors in the Certificates, and their respective
advisors and agents, including the operating advisor, or to any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower and its obligations, or
to any Person that is a party to a repurchase agreement with respect to the
Loan; provided that any potential assignee, transferee, participant or investor
shall be informed of the confidential nature thereof and that, by accepting any
such confidential information, it shall be deemed to be bound to keep such
information confidential subject to the exceptions set forth in this
Section 9.24(a) (it being agreed that, in connection with a Securitization of
all or any portion of the Loan, Lender will have satisfied such obligation if it
includes the applicable legend set forth on Schedule Q, or Lender otherwise has
in place or enters into a confidentiality agreement on customary terms with such
potential assignee, transferee, participant or investor that, with respect to
any such information provided to such potential assignee, transferee,
participant or investor, does not expire earlier than one year from the date
such information is provided (Lender agreeing to use good faith efforts (but
having no obligation) to obtain a two-year sunset in any new confidentiality
agreements entered into in connection with the Securitization of all or any part
of the Loan), (iii) to any Rating Agency in connection with a Securitization or
as otherwise required in connection with a disposition of the Loan, (iv) to any
Person necessary or desirable in connection with the exercise of any remedies
hereunder or under any other Loan Document following an Event of Default, (v) to
any governmental agency, including the Comptroller of the Currency, the Board of
Governors of the Federal Reserve System, the FDIC, the Securities and Exchange
Commission and any other regulatory authority that may exercise authority over
Lender or any investor in the Certificates (including the Servicer, the
Securitization trustee and their respective agents and employees) or any
representative thereof, and to the National Association of Insurance
Commissioners, in each case if requested by such governmental agency or
otherwise required to comply with the applicable rules and regulations of such
governmental agency or if required pursuant to legal or judicial process, and
(vi) in any Disclosure Document (as defined in the Cooperation Agreement). In
addition, Lender may disclose the existence of this Agreement and customary
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to Lender in connection
with the administration and management of this Agreement and the other Loan
Documents. Each party hereto (and each of their respective Affiliates,
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. For the purpose of this Section, “tax structure” means any facts
relevant to the federal income tax treatment of the Transaction but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates. Except as expressly set forth above, Lender
shall hold all information regarding Borrower disclosed by Borrower in
connection with this Agreement, whether prior to or following the date of this
Agreement, confidential, except such information that (i) is or becomes publicly
available other than as a result of disclosure by Lender or (ii) is or becomes
available to the Lender from a

 

148



--------------------------------------------------------------------------------

source other than the Borrower, provided that such source is not known by Lender
to be subject to a confidentiality obligation to the Borrower or (iii) is
independently developed by the Lender without reference to the information
received from Borrower.

(b) Notwithstanding the provisions of Section 9.24(a), without Borrower’s
consent in its sole discretion, no Person listed on Schedule J-2 hereto, and no
agent, attorney, advisor or representative of any such Person, shall be entitled
to receive, and no Lender shall disclose to any such Person, any Proprietary
Information; provided that the foregoing shall not apply in connection with any
Securitization of the Loan.

Section 9.25 PATRIOT Act Records. Lender hereby notifies Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower, JV Pledgor and Guarantor, which
information includes the name and address of Borrower, JV Pledgor and Guarantor
and other information that will allow Lender to identify Borrower, JV Pledgor or
Guarantor in accordance with the PATRIOT Act.

Section 9.26 Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).

Section 9.27 Publicity. If the Loan is made, Lender may, with the prior written
approval of Borrower not to be unreasonably withheld, issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender’s participation in such transaction, and may utilize photographs
of the Properties in such promotional materials. Borrower shall not make any
references to Lender in any press release, advertisement or promotional material
issued by Borrower or Guarantor, unless Lender shall have approved of the same
in writing prior to the issuance of such press release, advertisement or
promotional material.

Section 9.28 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder,
under any other Loan Document or under any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable
hereunder or under any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement, the Notes or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

 

149



--------------------------------------------------------------------------------

Section 9.29 Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 9.30 New Borrowers

(a) At the Borrower’s election, Borrower may cause one or more Properties to be
Transferred to one or more New Borrowers upon not less than 30 days’ prior
written notice to Lender, to effectuate a one-time restructuring of the
ownership of some or all of the Properties; provided that the Transfer of any
Property to a New Borrower pursuant to this clause (ii) shall be subject to
satisfaction of the following conditions:

(i) no Event of Default shall be continuing and such Transfer shall not result
in a default under any applicable Lease (including the SHLD Master Lease) or any
Material Agreement;

(ii) such New Borrower shall execute and deliver to Lender a joinder to this
Agreement (by amendment, restatement, supplement or otherwise) whereby New
Borrower assumes all the obligation and liabilities of Borrower hereunder and
under the other Loan Documents in form and substance acceptable to Lender;

(iii) each of Seritage REIT and Seritage OP shall have duly executed and
delivered to Lender a reaffirmation of the Guaranty;

(iv) New Borrower shall have delivered to Lender such Uniform Commercial Code
financing statements as may be reasonably requested by Lender;

(v) such New Borrower shall have delivered to Lender legal opinions of counsel
reasonably acceptable to Lender that are equivalent to the opinions delivered to
Lender on the Closing Date, including new nonconsolidation opinions that are
reasonably satisfactory to Lender and (following a Securitization of the Loan)
satisfactory to each of the Rating Agencies; and Borrower and the New Borrower
shall have delivered such other documents, certificates and legal opinions,
including relating to REMIC or grantor trust matters, as applicable, as Lender
shall reasonably request;

(vi) such New Borrower shall have delivered to Lender all documents reasonably
requested by it relating to the existence of such New Borrower and the due
authorization of the New Borrower to assume the Loan and to execute and deliver
the documents described in this Section 9.30, each in form and substance
reasonably satisfactory to Lender, including a certified copy of the applicable
resolutions from all appropriate persons, certified copies of the organizational
documents of the New Borrower, together with all amendments thereto, and
certificates of good standing or existence for the New Borrower issued as of a
recent date by its state of organization and each other state where such entity,
by the nature of its business, is required to qualify or register;

 

150



--------------------------------------------------------------------------------

(vii) Borrower shall have delivered to Lender new Title Insurance Policies, or
updates to existing Title Insurance Policies, in either case, in form and
substance satisfactory to Lender with respect to such New Borrower and the
related Transfer of the applicable Property(ies);

(viii) Borrower, New Borrower and Guarantor shall have executed and/or delivered
such additional Loan Documents, amendments to Loan Documents, amendments to the
SHLD Master Lease and any other Lease or Material Agreement, organizational
documents, certificates, evidence of authority, lien searches and other
documentation as Lender shall reasonably request and in form and substance
reasonably acceptable to the Lender (and following a Securitization of the Loan,
acceptable to the Rating Agencies); and

(ix) Borrower shall have reimbursed Lender for its reasonable out-of-pocket
costs and expenses incurred in connection with such Transfer (including any
costs required for review of such Transfer by the Rating Agencies).

Section 9.31 Joint and Several Liability; Waivers.

(a) The representations, covenants, warranties and obligations of Borrower
hereunder are joint and several. In the event of (a) any payment by any one or
more of the Borrowers of any amount in excess of its respective Proportional
Amount, or (b) the foreclosure of, or the delivery of deeds in lieu of
foreclosure relating to, any of the Collateral or JV Collateral owned by one or
more of the Borrowers or one or more JV Pledgors (each, an “Obligor” and
collectively, the “Obligors”), each Obligor (the “Overpaying Obligor”) that has
paid more than its Proportional Amount or whose Collateral or assets have been
utilized to satisfy obligations under the Loan or otherwise for the benefit of
one or more other Obligors shall be entitled, after payment in full of the Notes
and the satisfaction of all the other obligations of the Obligors to the Lender
under the Loan Documents, to contribution from each of the benefited Obligors
(i.e., the Obligors, other than the Overpaying Obligor, who have paid less than
their respective Proportional Amount or whose Collateral or JV Collateral or
assets have not been so utilized to satisfy obligations under the Loan) for the
amounts so paid, advanced or benefited, up to such benefited Obligor’s then
current Proportional Amount. Such right to contribution shall be subordinate in
all respects to the Loan. As used herein, the “Proportional Amount” with respect
to any Obligor shall equal the amount derived as follows: (a) the ratio of the
value of the Collateral or JV Collateral, as applicable, in which such Obligor
has an interest to the then aggregate value of all Collateral and JV Collateral;
times (b) the aggregate amount of the Indebtedness under the Loan Documents.

(b) Without limiting any of the other waivers and provisions set forth in the
Loan Documents, Borrower hereby irrevocably and unconditionally waives, to the
extent permitted by law, all rights and defenses that Borrower may have because
the Indebtedness is secured in whole or in part by real property, including any
rights or defenses that Borrower may have or be entitled to assert based on or
arising out of any one or more of California Code of

 

151



--------------------------------------------------------------------------------

Civil Procedure Sections 580a, 580b, 580d or 726 or California Civil Code
Section 2848. This means, among other things that:

(i) Borrower hereby agrees that during the continuation of an Event of Default,
Lender may elect to foreclose either judicially or non-judicially against any
real or personal property collateral or security it holds for all or any part of
the Indebtedness or the other Obligations, or accept an assignment of any such
collateral or security in-lieu of foreclosure, or compromise or adjust any part
of such obligations, or make any other accommodation with Borrower, or exercise
any other remedy against Borrower or any collateral or security. No such action
by Lender will release or limit the liability of Borrower to Lender, who shall
remain liable under the Loan Documents after any such action, even if the effect
of any such action is to deprive Borrower of the right to collect reimbursement
from any other Person (including any other Borrower) for any sums paid to Lender
or of its rights of subrogation, contribution or indemnity against any other
Person (including any other Borrower).

(ii) Without limiting the foregoing, Borrower hereby waives, to the extent
permitted by law, all rights and defenses arising out of an election of remedies
by Lender, even though such an election of remedies, such as nonjudicial
foreclosure with respect to security for any of the Indebtedness or the other
Obligations, has impaired or destroyed any right or ability that Borrower may
have to seek reimbursement, contribution, or indemnification for any amounts
paid by Borrower under the Loan Documents, by the operation of Section 580d of
the California Code of Civil Procedure. Borrower further understands and
acknowledges that in the absence of this waiver such potential impairment or
destruction of Borrower’s rights, if any, may entitle Borrower to assert a
defense to the Loan Documents based on California Code of Civil Procedure
Section 580d as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40, 71
Cal. Rptr. 64 (1968), on the grounds, among others, that Lender should be
estopped from pursuing Borrower because Lender’s election to foreclose may have
impaired or destroyed such subrogation, reimbursement, contribution, or
indemnification rights of Borrower. By execution of the Loan Documents, Borrower
hereby intentionally, freely, irrevocably, and unconditionally waives and
relinquishes, to the extent permitted by law, any such defense and agrees that
(i) Borrower will be liable under the Loan Documents even though Lender has
foreclosed judicially or non-judicially against any real or personal property
collateral or security for Borrower’s obligations, (ii) Borrower will not assert
any such defense in any action or proceeding that Lender may begin to enforce
the Loan Documents and (iii) Borrower shall in no event be deemed to have any
right, title, interest or claim under any circumstance in or to any real or
personal property held by Lender or any third party following any foreclosure or
assignment-in-lieu thereof of any such collateral or security.

(iii) Borrower hereby intentionally, freely, irrevocably and unconditionally
waives and relinquishes, to the extent permitted by law, all rights that may be
available to Borrower under any provision of California law or under any
California judicial decision, including Sections 580a and 726(b) of the
California Code of Civil Procedure, to limit the amount of any deficiency
judgment or other judgment that may be obtained against Borrower under the Loan
Documents to not more than the amount by which all unpaid Indebtedness and other
Obligations due from Borrower under the Loan Documents, exceeds the fair market
value or fair value of any real or personal property securing such obligations
and any other Indebtedness due from Borrower under the Loan Documents,

 

152



--------------------------------------------------------------------------------

including all rights to an appraisement of, judicial or other hearing on, or
other determination of the value of such property. Borrower understands and
agrees that, as a result of the waiver of the foregoing rights, privileges,
benefits and defenses, and without limiting the effect of the foregoing waiver,
(i) Lender may have the ability to pursue Borrower for a judgment on the
Indebtedness and the other Obligations without having first foreclosed on the
real or personal property collateral or security for all or any part of the
Indebtedness or the other Obligations, (ii) Lender may have the ability to sue
Borrower for a deficiency judgment on the Indebtedness or the other Obligations
after a non-judicial foreclosure sale or, regardless of any election of remedies
by Lender, if the Indebtedness or any other Obligations of Borrower to Lender
under the Loan Documents is considered to have been provided by a vendor to a
buyer and to evidence part of the purchase price for the real or personal
property collateral or security and (iii) Lender may be entitled to recover from
Borrower an amount that, when combined with the value of any real or personal
property foreclosed upon by Lender (or the proceeds of the sale of which have
been received by Lender) and any sums collected by Lender from Borrower or other
Person, might exceed the amount of the Indebtedness and the other Obligations
due from Borrower under the Loan Documents.

(c) The foregoing provisions of Section 9.30(b) shall apply only to the extent
California law is deemed to apply notwithstanding the choice of law set forth
herein. Notwithstanding the foregoing, nothing contained in Section 9.30(b)
shall in any way be deemed to imply that California law or any other state’s law
other than New York shall govern this Agreement or any of the other Loan
Documents in any respect, except as may be expressly set forth therein,
including with respect to the exercise of Lender’s remedies under the Loan
Documents.

 

153



--------------------------------------------------------------------------------

Lender, Borrower and JV Pledgor are executing this Agreement as of the date
first above written.

 

LENDER: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:

/s/ Jennifer Lewin

Name: Jennifer Lewin Title: Vice President H/2 SO III FUNDING I LLC By:

/s/ Daniel Ottensoser

Name: Daniel Ottensoser Title: Authorized Signatory By:

/s/ Ben Doramus

Name: Ben Doramus Title: Authorized Signatory BORROWER: SERITAGE SRC FINANCE LLC
By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President SERITAGE KMT FINANCE LLC By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President JV PLEDGOR: SERITAGE GS HOLDINGS LLC By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President

 

S-1



--------------------------------------------------------------------------------

SERITAGE SPS HOLDINGS LLC By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President SERITAGE MS HOLDINGS LLC By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President

 

S-2